Exhibit 10.1

THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY PLAN PURSUANT TO SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE OR A
SOLICITATION TO TENDER OR EXCHANGE OF ANY OF THE FIRST LIEN BANK DEBT ISSUED
PURSUANT TO THE CREDIT AGREEMENT. EACH CONSENTING CREDITOR’S VOTE ON THE PLAN
SHALL NOT BE SOLICITED UNTIL THE CONSENTING BANK CREDITORS HAVE RECEIVED THE
DISCLOSURE STATEMENT AND RELATED BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT

RESTRUCTURING SUPPORT AND FORBEARANCE AGREEMENT

This Restructuring Support and Forbearance Agreement dated as of August 21, 2015
(as amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among: (i) Caesars Entertainment Operating Company, Inc. (“CEOC”),
on behalf of itself and each of the debtors in the Chapter 11 Cases
(collectively, the “Company”), (ii) Caesars Entertainment Corporation (“CEC,”
and together with the Company, the “Caesars Parties”), (iii) LeverageSource III
(H Holdings), L.P. (“LS3”), (iv) LeverageSource V, L.P. (“LS5”), and (v) each of
the undersigned lenders, each of which is the holder of, or the investment
advisor or the investment manager to a holder or holders of First Lien Bank
Claims (as defined below) (and in such capacity having the power to bind such
holder with respect to any First Lien Bank Claims identified on its signature
page hereto) (including any permitted assignees under this Agreement,
collectively, the “Consenting Bank Creditors,” and together with the Caesars
Parties, LS3, and LS5, each referred to as a “Party” and collectively referred
to as the “Parties”). All capitalized terms not defined herein shall have the
meanings ascribed to them in the Restructuring Term Sheet (as defined below).

RECITALS:

WHEREAS, before the date hereof, the Parties and their representatives have
engaged in arm’s-length, good-faith negotiations regarding a potential
restructuring of the Company’s indebtedness and other obligations pursuant to
the terms and conditions of this Agreement and the terms and conditions set
forth on the term sheet annexed hereto as Exhibit B (the “Restructuring”) (which
term sheet, including any schedules, annexes, and exhibits attached thereto, is
expressly incorporated by reference herein and made a part of this Agreement as
if fully set forth herein (as such term sheet may be modified in accordance with
Section 14 hereof, the “Restructuring Term Sheet”));

WHEREAS, if effected, the Restructuring will resolve all claims between the
Consenting Bank Creditors and the Caesars Parties, including any
litigation-related claims against the Company and CEC;

WHEREAS, the Company will be implementing the Restructuring through a joint
chapter 11 plan of reorganization;

WHEREAS, the Parties have agreed that the Company may use Cash Collateral (as
defined below) during the Chapter 11 Cases (as defined below) on the terms and
subject to the conditions set forth in the Cash Collateral Stipulation; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which each of the Parties hereby acknowledges, each Party, intending to be
legally bound hereby, agrees as follows:

1. Definitions; Rules of Construction.

(a) Definitions. The following terms shall have the following definitions:

“Additional Bank Consideration” means any consideration provided in connection
with the Restructuring by or on behalf of any of the Caesars Parties or their
Affiliates after the date of this Agreement to any holder of First Lien Bank
Debt, in its capacity as such, that exceeds or is superior to that contemplated
under the Restructuring, including, without limitation, additional
consideration, the granting of any guaranty, and/or the allocation of any rights
or opportunities (whether investment, commercial, management, advisory or
otherwise).

“Additional Bond Consideration” means any consideration provided in connection
with the Restructuring by or on behalf of any of the Caesars Parties or their
Affiliates after the date of this Agreement to any holder of First Lien Bond
Debt, in its capacity as such, that exceeds or is superior to that contemplated
under the Restructuring, including, without limitation, additional
consideration, the granting of any guaranty, and/or allocation of any rights or
opportunities (whether investment, commercial, management, advisory or
otherwise).

“Administrative Agent” has the meaning ascribed to it in the Credit Agreement.

“Affiliate” means, with respect to any Person, any other Person (whether now or
hereinafter in existence) which directly or indirectly controls, or is under
common control with, or is controlled by, such Person. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean, with respect to any Person, the
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise or through
intermediaries) of such Person. For the avoidance of doubt, LS3 and LS5 shall be
considered Affiliates of the Caesars Parties.

“Agreement” has the meaning set forth in the preamble hereof.

“Agreement Effective Date” has the meaning set forth in Section 15.

“Alternative Proposal” means any plan of reorganization or liquidation,
proposal, offer, transaction, dissolution, winding up, liquidation,
reorganization, merger, consolidation, business combination, joint venture,
partnership, sale of material assets or equity interests or restructuring (other
than the Restructuring) involving the Company and its controlled subsidiaries.

 

2



--------------------------------------------------------------------------------

“Bank Guaranty Agreement” means the Guaranty and Pledge Agreement dated as of
July 25, 2014 between CEC and Credit Suisse AG, Cayman Island Branch as
administrative agent and collateral agent for the lenders under the Credit
Agreement (as the same may be amended, supplemented or otherwise modified from
time to time).

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§101 et
seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of Illinois.

“Bond RSA” means the Fourth Amended and Restated Restructuring Support and
Forbearance Agreement (as amended, supplemented, or otherwise modified from time
to time) dated July 31, 2015, among the Caesars parties, LS3, LS5 and the
Consenting Bond Creditors.

“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Caesars Cases” means the cases captioned (a) Wilmington Savings Fund Society,
FSB, solely in its capacity as successor Indenture Trustee for the 10%
Second-Priority Senior Secured Notes due 2018, on behalf of itself and
derivatively on behalf of Caesars Entertainment Operating Company, Inc. v.
Caesars Entertainment Corporation, et. al., Case No. 10004-VCG (Del. Ch.),
(b) MeehanCombs Global Credit Opportunities Master Fund, LP, et. al. v. Caesars
Entertainment Corporation and Caesars Entertainment Operating Company, Inc.,
No. 14-cv-7097 (S.D.N.Y.), (c) Frederick Barton Danner v. Caesars Entertainment
Corporation and Caesars Entertainment Operating Company, Inc., No. 14-cv-7973
(S.D.N.Y.), (d) BOKF, N.A., solely in its capacity as successor Indenture
Trustee for the 12.75% Second-Priority Senior Secured Notes due 2018 v. Caesars
Entertainment Corporation, Case No. 15-cv-01561 (S.D.N.Y.), (e) UMB Bank, N.A.
solely in its capacity as Indenture Trustee under those certain indentures,
dated as of June 10, 2009, governing Caesars Entertainment Operating Company,
Inc.’s 11.25% Notes due 2017; dated as of February 14, 2012, governing Caesars
Entertainment Operating Company, Inc.’s 8.5% Senior Secured Notes due 2020;
dated August 22, 2012, governing Caesars Entertainment Operating Company. Inc.’s
9% Senior Secured Notes due 2020; dated February 15, 2013, governing Caesars
Entertainment Operating Company, Inc.’s 9% Senior Secured Notes due 2020 v.
Caesars Entertainment Corporation, Case No. 15-cv-04634 (S.D.N.Y.) and (f) all
claims in, and causes of action relating to, the Caesars Cases otherwise
described in clauses (a)–(e) above.

“Caesars Parties” has the meaning set forth in the preamble hereof.

“Cash Collateral” means the Company’s cash to the extent that such cash is
“Collateral” and subject to a perfected “Lien,” both as defined under the Credit
Agreement and/or First Lien Indentures, as the case may be, and in each case
that has not been avoided.

“Cash Collateral Stipulation” means the Final Order (i) Authorizing Use of Cash
Collateral, (ii) Granting Adequate Protection, (iii) Modifying the Automatic
Stay to Permit Implementation, and (iv) Granting Related Relief (Dkt. No. 988),
as such order may be amended or supplemented from time to time.

 

3



--------------------------------------------------------------------------------

“CEC” has the meaning set forth in the preamble hereof.

“CEC Bankruptcy Event” means the commencement by or against CEC of a bankruptcy
or similar proceeding.

“CEC Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with (a) the Amended and Restated Credit
Agreement, dated as of November 14, 2012, among CEOC, as borrower, and CEC, as
lenders, and (b) the Global Intercompany Note, dated as of January 28, 2008,
among CEC and certain Affiliates.

“CEOC” has the meaning set forth in the preamble hereof.

“CES” means Caesars Enterprise Services, LLC and its subsidiaries (whether now
or hereinafter in existence).

“Chapter 11 Cases” means the voluntary chapter 11 cases titled Caesars
Entertainment Operating Company, Inc., et. al., Case No. 15-01145 (Bankr. N.D.
Ill.).

“Claim” means any claim identified on a Party’s signature block hereto on
account of indebtedness issued by CEOC pursuant to the Credit Agreement, the
First Lien Indentures, or the Non-First Lien Indentures, or any other claim (as
that term is defined by section 101(5) of the Bankruptcy Code), in each case,
other than any claim for which the holder (x) does not have the right to control
voting or (y) is not permitted by a preexisting contractual obligation or
operation of law to vote in favor of the Restructuring. For the avoidance of
doubt (i) “Claim” shall not include any claims in respect of derivatives related
to or referencing indebtedness, (ii) without limiting Section 12 hereof, if the
holder of a claim ceases to have the right to control voting with respect to
such claim, such claim shall no longer be deemed a “Claim” for purposes of this
Agreement, unless and until such holder subsequently acquires the right to
control voting with respect to such claim, and (iii) the definition set forth
herein shall not limit nor be deemed to limit the scope of any release provided
under the Restructuring Term Sheet.

“Claim Holder” refers to (i) each Consenting Creditor, (ii) LS3, (iii) LS5, and
(iv) each Caesars Party, to the extent such Caesars Party, as of the date of
execution of this Agreement, either (a) is a beneficial owner of Claims or
(b) has investment or voting discretion with respect to Claims and has the power
and authority to bind the beneficial owner(s) of such Claims to the terms of
this Agreement.

“Collateral Agent” has the meaning ascribed to it in the Credit Agreement and
First Lien Indentures.

“Company” has the meaning set forth in the preamble hereof.

“Company Termination Event” has the meaning set forth in Section 10 hereof.

“Confidential Claims Information” has the meaning set forth in Section 5(a)(iii)
hereof.

 

4



--------------------------------------------------------------------------------

“Confirmation Order” has the meaning set forth on Exhibit D hereto.

“Consenting Bank Creditors” has the meaning set forth in the preamble hereof.

“Consenting Bond Creditors” has the meaning ascribed to Consenting Creditors in
the Bond RSA.

“Consenting Creditors” means the Consenting Bond Creditors and Consenting Bank
Creditors.

“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated
as of July 25, 2014, among CEC, CEOC, as borrower, the lenders party thereto and
Credit Suisse AG, Cayman Islands Branch, as administrative agent and collateral
agent.

“Creditor Termination Event” has the meaning set forth in Section 8 hereof.

“Creditor Termination Right” has the meaning set forth in Section 8 hereof.

“Definitive Documentation” means the Plan, Confirmation Order, Disclosure
Statement, Cash Collateral Stipulation, any court filings in the Chapter 11
Cases that could be reasonably expected to affect the interests of holders of
First Lien Bank Claims (but not, for the avoidance of doubt, any professional
retention motions or applications), in their capacities as such, and any other
documents or exhibits related to or contemplated in the foregoing.

“Disclosure Statement” means the Company’s disclosure statement, including any
exhibits, appendices, related documents, ballots, and procedures related to the
solicitation of votes to accept or reject the Plan, in each case, as amended,
supplemented, or otherwise modified from time to time in accordance with the
terms hereof, in respect of the Plan and that is prepared and distributed in
accordance with, among other things, sections 1125, 1126(b), and 1145 of the
Bankruptcy Code, Rule 3018 of the Federal Rules of Bankruptcy Procedure, and
other applicable law, each of which shall be substantially consistent with this
Agreement and shall otherwise be reasonably acceptable to the Requisite
Consenting Bank Creditors (as evidenced by their written approval, which
approval may be conveyed in writing by counsel including by electronic mail) and
the Company.

“Effective Date” means the date upon which all conditions precedent to the
effectiveness of the Plan have been satisfied or are expressly waived in
accordance with the terms thereof, as the case may be, and on which the
Restructuring and the other transactions to occur on the Effective Date pursuant
to the Plan become effective or are consummated.

“Event of Default” has the meaning ascribed to First Lien Credit Parties’ Event
of Default in the Cash Collateral Stipulation.

“Examiner Report” has the meaning set forth on Exhibit D hereto.

“Executory Contracts and Unexpired Leases” means any contracts or unexpired
leases to which the Company is a party that are subject to assumption or
rejection under sections 365 or 1123 of the Bankruptcy Code.

 

5



--------------------------------------------------------------------------------

“Fiduciary Out” has the meaning set forth in Section 10(c) hereof.

“First Lien Bank Claim” means a Claim in respect of First Lien Bank Debt.

“First Lien Bank Debt” means indebtedness incurred by the Company pursuant to
the Credit Agreement.

“First Lien Bank Documents” means the “Loan Documents” as defined in the Credit
Agreement.

“First Lien Bond Claim” means a Claim in respect of First Lien Bond Debt.

“First Lien Bond Debt” means indebtedness incurred by the Company pursuant to
the First Lien Indentures.

“First Lien Indentures” means (i) the Indenture dated as of June 10, 2009, as it
may have been amended and supplemented from time to time, governing CEOC’s
11.25% Senior Secured Notes due 2017, (ii) the Indenture dated as of
February 14, 2012, as it may have been amended and supplemented from time to
time, governing CEOC’s 8.5% Senior Secured Notes due 2020, (iii) the Indenture
dated as of August 22, 2012, as it may have been amended and supplemented from
time to time, governing CEOC’s 9% Senior Secured Notes due 2020 and (iv) the
Indenture dated as of February 15, 2013, as it may have been amended and
supplemented from time to time, governing CEOC’s 9% Senior Secured Notes due
2020.

“First Lien Bank Fees and Expenses” means (i) all reasonable and documented
out-of-pocket expenses (other than professional fees) incurred by any Initial
Consenting Bank Lender in connection with the negotiation and implementation of
the Restructuring plus (ii) First Lien Bank Professional Fees.

“First Lien Bank Professional Fees” means all reasonable and documented fees and
expenses of the First Lien Bank Professionals incurred in their representation
of holders of First Lien Bank Debt in connection with the Company, from the date
of the First Lien Bank Professionals’ respective retentions by such holders of
First Lien Bank Debt through and including the later of either (i) the
termination of this Agreement pursuant to Sections 8, 9, or 10 of this Agreement
or (ii) the Effective Date; provided that documentation of such First Lien Bank
Professional Fees shall be summary in nature and shall not include billing
detail that may be subject to the attorney-client privilege or other similar
protective doctrines.

“First Lien Bank Professionals” means Stroock & Stroock & Lavan LLP
(ii) Rothschild Inc., (iii) Shaw Fishman Glantz & Towbin LLC, (iv) Robbins,
Russell, Englert, Orseck, Untereiner & Sauber LLP, (v) one gaming counsel,
(vi) one (1) special REIT counsel, and (vii) such other legal, consulting,
financial, and/or other professional advisors as may be retained or may have
been retained from time to time by any of the Requisite Consenting Bank
Creditors with the prior written consent of the Company, which consent shall not
be unreasonably withheld.

“First Lien Bond Professionals” has the meaning ascribed to First Lien
Professionals in the Bond RSA.

 

6



--------------------------------------------------------------------------------

“Forbearance Defaults” means defaults or Events of Default alleged in or in
connection with (a) the May 2014 Transactions, (b) the Services Transactions,
(c) the CEC Transactions, (d) the Incurrence Transactions, (e) the Restricted
Transactions, (f) the Caesars Cases, and (g) any actions taken pursuant to and
in compliance with the terms of this Agreement.

“Forbearance Termination Event” has the meaning set forth in Section 3(a)
hereto.

“Guaranty Cases” means the cases captioned (a) BOKF, N.A., solely in its
capacity as successor Indenture Trustee for the 12.75% Second-Priority Senior
Secured Notes due 2018 v. Caesars Entertainment Corporation, Case
No. 15-cv-01561 (S.D.N.Y.), and (b) UMB Bank, N.A. solely in its capacity as
Indenture Trustee under those certain indentures, dated as of June 10, 2009,
governing Caesars Entertainment Operating Company, Inc.’s 11.25% Notes due 2017;
dated as of February 14, 2012, governing Caesars Entertainment Operating
Company, Inc.’s 8.5% Senior Secured Notes due 2020; dated August 22, 2012,
governing Caesars Entertainment Operating Company. Inc.’s 9% Senior Secured
Notes due 2020; dated February 15, 2013, governing Caesars Entertainment
Operating Company, Inc.’s 9% Senior Secured Notes due 2020 v. Caesars
Entertainment Corporation, Case No. 15-cv-04634 (S.D.N.Y.), and any similar
litigations filed against CEC.

“Incurrence Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Incremental Facility Amendment and
Term B-7 Agreement, dated as of June 11, 2014, among CEC, Caesars Operating
Escrow LLC, the Incremental Lenders party thereto, Bank of America, N.A., Credit
Suisse AG, Cayman Islands Branch, and upon the assumption of the Term B-7 Loans,
CEOC.

“Initial Consenting Bank Lenders” means the following entities (and/or funds or
accounts advised by, or managed by, such entities) (i) Colorado I Loan Funding
LLC, (ii) H/2 Targeted Return Strategies II Ltd., (iii) Owl Creek Asset
Management, L.P., (iv) FS Investment Corporation, (v) FS Investment Corporation
II, (vi) FS Investment Corporation III, (vii) FS Global Credit Opportunities
Fund, (viii) Drawbridge Special Opportunities Advisors LLC, (ix) Aristeia
Capital, L.L.C., (x) GSO Capital Partners LP, (xi) GSO / Blackstone Debt Funds
Management LLC, (xii) Blackstone Debt Advisors L.P., (xiii) CCT Halifax Funding,
(xiv) Oregon Public Employees Retirement Fund, (xv) Maryland State Retirement
and Pension System, (xvi) KKR-PBPR Capital Partners L.P., (xvii) KKR Income
Opportunities Fund, (xviii) HMO Minnesota, (xix) CCT Funding LLC, (xx) BCBSM,
INC., (xxi) KKR Global Credit Opportunities Master Fund LP, (xxii) Taconic
Capital Advisors L.P., (xxiii) Franklin Mutual Advisers, LLC, (xxiv) OZ
Management LP, (xxv) OZ Management II LP, (xxvi) HG Vora Capital Management,
LLC, (xxvii) Solus Alternative Asset Management LP, and (xxviii) Invesco Senior
Secured Management.

“Involuntary Petition” means the chapter 11 petition filed against CEOC on
January 12, 2015, in the United States Bankruptcy Court for the District of
Delaware, currently docketed as Case No. 15-3193 (Bankr. N.D. Ill.).

“LS3” has the meaning set forth in the preamble hereof.

 

7



--------------------------------------------------------------------------------

“LS5” has the meaning set forth in the preamble hereof.

“May 2014 Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Transaction Agreement dated as of
March 1, 2014, as amended, by and among CEC, CEOC, Caesars License Company, LLC,
Harrah’s New Orleans Management Company, Corner Investment Company, LLC, 3535 LV
Corp., Parball Corporation, JCC Holding Company II, LLC, Caesars Acquisition
Company, and Caesars Growth Partners, LLC.

“Milestones” means those milestones set forth on Exhibit D hereto.

“MLSA” means that certain Management and Lease Support Agreement, as described
in the Restructuring Term Sheet.

“Non-First Lien Indentures” means the indentures governing CEOC’s (a) 10.00%
second-priority senior secured notes due 2015, (b) 10.00% second-priority senior
secured notes due 2018, (c) 12.75% second-priority senior secured notes due
2018, (d) 10.75% senior notes due 2016, (e) 10.75%/11.5% senior toggle notes due
2018, (f) 6.5% senior notes due 2016, and (g) 5.75% senior notes due 2017.

“Note Purchase and Support Agreement” means that certain agreement entered into
by CEC, CEOC, and certain holders of the 6.50% Senior Notes due 2016 and 5.7%
Notes due 2017, dated August 12, 2014.

“Outside Date” has the meaning set forth on Exhibit D hereto.

“Parties” has the meaning set forth in the preamble hereof.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Petition Date” means the date on which the Company commenced the Chapter 11
Cases.

“Plan” means the joint chapter 11 plan of reorganization of the Company through
which the Restructuring will be effected (as amended, supplemented, or otherwise
modified from time to time), and which Plan must be materially consistent with
this Agreement and the Restructuring Term Sheet and shall otherwise be
reasonably acceptable to the Requisite Consenting Bank Creditors (as evidenced
by their written approval, which approval may be conveyed in writing by counsel
including by electronic mail) and the Company.

“Qualified Marketmaker” means an entity that holds itself out to the public or
applicable private markets as standing ready in the ordinary course of business
to purchase from customers and sell to customers claims against the Company, in
its capacity as a dealer or market maker in claims against the Company.

 

8



--------------------------------------------------------------------------------

“Requisite Consenting Bank Creditors” means, as of any time of determination,
the Consenting Bank Creditors holding greater than two-thirds of the aggregate
amount of all First Lien Bank Claims held at such time by all of the Consenting
Bank Creditors; provided that any First Lien Bank Claims held by any of the
Caesars Parties and/or their respective Affiliates shall not be included in
either the numerator or the denominator of the foregoing calculation.

“Requisite Consenting Bond Creditors” has the meaning ascribed to Requisite
Consenting Creditors in the Bond RSA.

“Requisite Consenting Creditors” means the Requisite Consenting Bank Creditors
and Requisite Consenting Bond Creditors.

“Restricted Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Note Purchase and Support Agreement.

“Restructuring” has the meaning set forth in the recitals hereof.

“Restructuring Support Party” means each of (i) the Caesars Parties (other than
the Company), (ii) the Consenting Bank Creditors, (iii) LS3, and (iv) LS5,
together with the respective Affiliates, subsidiaries, managed funds,
representatives, officers, directors, agents, and employees of each of the
foregoing, in each case to the extent controlled by such Restructuring Support
Party.

“Restructuring Support Period” means the period commencing on the Agreement
Effective Date and ending on the earlier of (i) the date on which this Agreement
is terminated with respect to all Parties, and (ii) the Effective Date.

“Restructuring Term Sheet” has the meaning set forth in the recitals hereof.

“Securities Act” has the meaning set forth in Section 7(c) hereof.

“Services Transactions” means the transactions consummated pursuant to, in
contemplation of, or in connection with the Omnibus License and Enterprise
Services Agreement, dated May 20, 2014, by and among CES, CEOC, CERP, Caesars
Growth Properties Holdings, LLC, Caesars License Company, LLC, and Caesars
World, Inc.

“Stroock” means Stroock & Stroock & Lavan LLP.

“Termination Events” has the meaning set forth in Section 10 hereto.

“Transfer” has the meaning set forth in Section 12 hereto.

“Transferee” has the meaning set forth on Exhibit E hereto.

“Trustee” has the meaning ascribed to it in the First Lien Indentures.

 

9



--------------------------------------------------------------------------------

“Trustee Guaranty Litigation” means the case captioned UMB Bank, N.A. solely in
its capacity as Indenture Trustee under those certain indentures, dated as of
June 10, 2009, governing Caesars Entertainment Operating Company, Inc.’s 11.25%
Notes due 2017; dated as of February 14, 2012, governing Caesars Entertainment
Operating Company, Inc.’s 8.5% Senior Secured Notes due 2020; dated August 22,
2012, governing Caesars Entertainment Operating Company. Inc.’s 9% Senior
Secured Notes due 2020; dated February 15, 2013, governing Caesars Entertainment
Operating Company, Inc.’s 9% Senior Secured Notes due 2020 v. Caesars
Entertainment Corporation, Case No. 15-cv-04634 (S.D.N.Y.).

“Trustee Litigation” means the case captioned UMB Bank v. Caesars Entertainment
Corporation, et al., C.A. No. 10393-VCG (Del. Ch.).

“Upfront Payment Bank Claims” means the First Lien Bank Claims held by any
Upfront Payment Party on 10am ET on the Upfront Payment Date.

“Upfront Payment Date” means the later of (x) 10am ET on the date that holders
beneficially owning or controlling with the power to vote in favor of the Plan
of at least 66.66% of the outstanding amount of the Company’s obligations under
the Credit Agreement as of such date have executed this Agreement or agreed to
abide by its material terms and (y) 10am ET on September 8, 2015.

“Upfront Payment Parties” means those holders of First Lien Bank Claims who sign
this Agreement and become Consenting Bank Creditors on or prior to the 10am ET
on the Upfront Payment Date.

(b) Rules of Construction. Other than as contained within Section 28, each
reference in this Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to this
Agreement, the Restructuring Term Sheet, and the Cash Collateral Stipulation
taken as a whole.

2. Commitment of Restructuring Support Parties.

(a) Affirmative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Restructuring Support Party
shall:

(i) negotiate in good faith the Definitive Documentation, in form and substance
consistent in all material respects with this Agreement (including the
Restructuring Term Sheet and all exhibits thereto, which, for the avoidance of
doubt, shall be binding on all the Parties upon the effectiveness of this
Agreement), and as otherwise reasonably acceptable to the Requisite Consenting
Bank Creditors (as evidenced by their written approval, which approval may be
conveyed in writing by counsel including by electronic mail), the Company, and
CEC (in respect of CEC, to the extent such Definitive Documents could be
reasonably expected to affect the interests of CEC);

(ii) consent to those actions contemplated by this Agreement or otherwise
required to be taken to effectuate the Restructuring, including entering into
all documents and agreements necessary to consummate the Restructuring, in each
case, to which such Restructuring Support Party is to be a party;

 

10



--------------------------------------------------------------------------------

(iii) support the Restructuring and vote in favor of the Plan, when properly
solicited to do so under the Bankruptcy Code, all Claims now or hereafter
beneficially owned by such Restructuring Support Party or for which it now or
hereafter serves as the nominee, investment manager, or advisor for beneficial
holders of Claims (and not withdraw or revoke its tender, consent, or vote with
respect to the Plan); provided that the foregoing may be waived by the Company
in its sole discretion; provided, further, that (x) such vote may be revoked
(and, upon such revocation, deemed void ab initio) by any of the Consenting Bank
Creditors at any time following the termination of this Agreement with respect
to such Consenting Bank Creditor, but only to the extent this Agreement has
terminated on account of a breach by a Party other than such Consenting Bank
Creditor, it being understood and agreed that no Restructuring Support Party
shall enter into any arrangement whereby it transfers voting rights for the
purpose of avoiding any obligations under this Agreement, and (y) if this
Agreement (including the Restructuring Term Sheet or any Exhibits thereto) or
the Plan is amended in a manner that would adversely affect a Consenting Bank
Creditor’s First Lien Bond Claim(s), such Consenting Bank Creditor (1) shall no
longer be obligated to vote hereunder in respect of any First Lien Bond Claim(s)
and shall be permitted to vote its First Lien Bond Claim(s) to reject such Plan,
(2) to the extent such Consenting Bank Creditor has voted any First Lien Bond
Claim(s) hereunder, shall be permitted to revoke its vote in respect of such
First Lien Bond Claim(s) (and upon such revocation, such vote shall be deemed
void ab initio) and to vote such First Lien Bond Claim(s) to reject such Plan,
and (3) notwithstanding anything herein to the contrary, shall be permitted to
support and vote its First Lien Bond Claim(s) for, and consent to, an
Alternative Proposal and take any action in respect of its First Lien Bond
Claims other than be a plan proponent under section 1121(c) of the Bankruptcy
Code (as identified in accordance with Federal Rule of Bankruptcy Procedure
3016(a)); provided that nothing in this Section 2(a)(iii) shall in any way limit
any Party’s rights or obligations arising under the Bankruptcy Code or
applicable non-bankruptcy law.

(iv) to the extent a Consenting Bank Creditor holds First Lien Bond Debt, upon
its execution of this Agreement, exercise its Put Option with respect to OpCo
New Common Stock as provided by the Restructuring Term Sheet, which election
shall be binding on such Restructuring Support Party and any Transferee thereof;
and

(v) support the mutual release and exculpation provisions to be provided in the
Plan.

(b) Negative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, each Restructuring Support Party
shall not:

(i) seek, solicit, support, vote its Claims for, or consent to, an Alternative
Proposal; or

(ii) take any action materially inconsistent with the transactions expressly
contemplated by this Agreement, or that would materially delay or obstruct the
consummation of the Restructuring, including, without limitation, commencing, or
joining with any Person in commencing, any litigation or involuntary case for
relief under the Bankruptcy Code against the Company or CEC.

Subject in all respects as may otherwise be provided for under the applicable
documents governing the intercreditor relationships among the parties thereto,
nothing in this Agreement shall prohibit any Restructuring Support Party from
(x) appearing as a party-in-interest in any matter arising in the Chapter 11
Cases so long as such appearance and the positions advocated in

 

11



--------------------------------------------------------------------------------

connection therewith are not inconsistent with this Agreement or the
Restructuring, and do not hinder, delay, or prevent consummation of the
Restructuring, (y) taking or directing any action relating to maintenance,
protection, or preservation of any collateral, to the extent such actions are
not inconsistent with this Agreement, and (z) enforcing any right, remedy,
condition, consent, or approval requirement under this Agreement or any
Definitive Documentation entered into in connection with the Restructuring;
provided that, in each case, any such action is not materially inconsistent with
such Restructuring Support Party’s obligations hereunder.

3. Consenting Bank Creditors’ and Caesars Parties Forbearance.

(a) Until the earlier to occur of (i) the termination of this Agreement and
(ii) the occurrence of any Event of Default (other than any Forbearance Default)
that continues for five (5) consecutive Business Days after notice thereof to
the Company (each of clause (i) and clause (ii), a “Forbearance Termination
Event”), each Consenting Bank Creditor agrees to forbear from exercising its
default-related rights and remedies (as well as any setoff rights and remedies)
under the Credit Agreement or applicable law, against the Company and CEC and,
with respect to each, their property and interests in property.

(b) Upon the occurrence of a Forbearance Termination Event, the agreement of the
Consenting Bank Creditors hereunder to forbear from exercising rights and
remedies (i) under the Credit Agreement and (ii) in respect of the Forbearance
Defaults, shall immediately terminate without requirement of any demand,
presentment, protest, or notice of any kind, all of which the Caesars Parties
hereby waive (to the extent permitted by applicable law).

(c) The Caesars Parties agree that, upon the occurrence of, and at any time
after the occurrence of, a Forbearance Termination Event, the Consenting Bank
Creditors or the Collateral Agent or the Administrative Agent, as applicable,
may proceed, subject to the terms of the First Lien Bank Documents, the Bank
Guaranty Agreement, the First Lien Indentures, and applicable law, to exercise
any or all rights and remedies under the First Lien Bank Documents, the Bank
Guaranty Agreement, First Lien Indentures, applicable law, and/or in equity,
including, without limitation, the rights and remedies on account of the
Forbearance Defaults, all of which rights and remedies are fully reserved.

(d) The Caesars Parties agree that, prior to the termination of this Agreement
with respect to any particular Consenting Creditor, the Caesars Parties shall
not commence any litigation or interpose or join in any claim arising from or in
any way related to the First Lien Bank Debt against any such Consenting
Creditor. The Consenting Bank Creditors agree that, prior to the termination of
this Agreement with respect to any particular Caesars Party, the Consenting Bank
Creditors shall not commence any litigation or interpose or join in any claim
arising from or in any way relating to the First Lien Bank Debt against any such
Caesars Party.

(e) For the avoidance of doubt, and notwithstanding anything herein, the
forbearance set forth in this Section 3 shall not (i) constitute a waiver with
respect to any defaults or any events of defaults under the Credit Agreement,
(ii) prevent any Consenting Bank Creditor from enforcing its rights with respect
to any non-Caesars Parties (except as set forth in paragraph (f) below) under
any documents relating to the Credit Agreement, including, but not limited to
and for the avoidance of doubt, any intercreditor documents, and (iii) bar any
Consenting Creditor from filing a proof of claim or taking action to establish
the amount of such Claim.

 

12



--------------------------------------------------------------------------------

(f) Anything in this Agreement or otherwise notwithstanding, but subject to the
Release and Termination, (i) all Parties to this Agreement may take any and all
actions, make any and all omissions, give any and all directions and/or
instructions, file any and all papers and documents, provide any and all
evidence, raise and/or prosecute any and all claims and defenses, and otherwise
act (or omit to act) in connection with or in reference to the enforcement of
the Bank Guaranty Agreement, and all Parties to this Agreement hereby reserve
all of their respective rights, powers, and remedies in connection with or in
reference to the Bank Guaranty Agreement; and (ii) each of the Parties to this
Agreement hereby agrees not to allege, assert directly or indirectly, plead,
raise by claim or defense, challenge, or otherwise contend that the rights,
powers, or remedies of any Party or trustee in connection with or in reference
to the Bank Guaranty Agreement are in any manner restricted, limited, or
otherwise prejudiced due to the existence of this Agreement or anything
contained in this Agreement, and nothing contained in this Agreement shall be
admissible for any such purpose.

4. [Reserved]

5. Covenants of Caesars Parties.

(a) Affirmative Covenants of the Caesars Parties. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each of
the Caesars Parties shall:

(i) (A) support and complete the Restructuring and all transactions contemplated
under the Restructuring Term Sheet and this Agreement, in accordance with the
Milestones, (B) negotiate in good faith the Definitive Documentation necessary
to effectuate the Restructuring, on the terms and subject to the conditions set
forth in this Agreement, (C) use its commercially reasonable efforts to obtain
any and all required governmental, regulatory, licensing, Bankruptcy Court, or
other approvals (including, without limitation, any necessary third-party
consents) necessary to the implementation or consummation of the Restructuring;
(D) use its commercially reasonable efforts to lift or otherwise reverse the
effect of any injunction or other order or ruling of a court or regulatory body
that would impede the consummation of a material aspect of the Restructuring,
and (E) operate the Company in the ordinary course consistent with industry
practice and the operations contemplated pursuant to the Company’s business
plan, taking into account the Restructuring and the commencement of the Chapter
11 Cases;

(ii) promptly notify or update the Consenting Bank Creditors upon becoming aware
of any of the following occurrences: (A) an additional person becomes a
Consenting Bank Creditor after the date of this Agreement; (B) a Termination
Event has occurred; (C) any person has challenged the validity or priority of,
or has sought to avoid, any lien securing the First Lien Bank Debt pursuant to a
pleading filed with the Bankruptcy Court or another forum of competent
jurisdiction; (D) material developments, negotiations, or proposals relating to
Caesars Cases, the Forbearance Defaults, the Trustee Guarantee Litigation, the
Guaranty Cases, the Trustee Litigation and any other case or controversy that
may be

 

13



--------------------------------------------------------------------------------

commenced against such Caesars Party in a court of competent jurisdiction or
brought before a state or federal regulatory, licensing, or similar board,
authority, or tribunal that would reasonably be expected to materially impede or
prevent consummation of the Restructuring; and

(iii) unless a Caesars Party obtains the prior written consent of a Consenting
Bank Creditor: (x) use the information regarding any Claims owned at any time by
such Consenting Bank Creditor (the “Confidential Claims Information”) solely in
connection with this Agreement (including any disputes relating thereto); and
(y) except as required by law, rule, or regulation or by order of a court or as
requested or required by the Securities and Exchange Commission or by any other
federal or state regulatory, judicial, governmental, or supervisory authority or
body, keep the Confidential Claims Information strictly confidential and not
disclose the Confidential Claims Information to any other Person; provided,
however, that the Caesars Parties may combine the Confidential Claims
Information provided to the Caesars Parties by a Consenting Bank Creditor with
the corresponding data provided to the Company by the Consenting Bank Creditors
and freely disclose such combined data on an aggregate basis. In the event that
any of the Caesars Parties is required (by law, rule, regulation, deposition,
interrogatories, requests for information or documents in legal or
administrative proceedings, subpoena, civil investigative demand or other
similar process, or by any governmental, judicial, regulatory, or supervisory
body) to disclose the Confidential Claims Information or the contents thereof,
the Caesars Parties shall, to the extent legally permissible, provide affected
Consenting Bank Creditors with prompt notice of any such request or requirement
so that such Consenting Bank Creditors may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this section.
If, in the absence of a protective order or other remedy or the receipt of a
waiver from a Consenting Bank Creditor, a Caesars Party believes that it is
nonetheless, following consultation with counsel, required to disclose the
Confidential Claims Information, such Caesars Party may disclose only that
portion of the Confidential Claims Information that it believes, following
consultation with counsel, it is required to disclose, provided that it
exercises reasonable efforts to preserve the confidentiality of the Confidential
Claims Information, including, without limitation, by marking the Confidential
Claims Information “Confidential – Attorneys’ Eyes Only” and by reasonably
cooperating with the affected Consenting Bank Creditor to obtain an appropriate
protective order or other reliable assurance that confidential and attorneys’
eyes only treatment will be accorded the Confidential Claims Information. In no
event shall this Agreement be construed to impose on a Consenting Bank Creditor
an obligation to disclose the price for which it acquired or disposed of any
Claim. The Caesars Parties’ obligations under this Section 5(a)(iii) shall
survive termination of this Agreement.

(b) Negative Covenants of the Caesars Parties. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each of
the Caesars Parties (except with the prior written consent of the Requisite
Consenting Bank Creditors) shall not, directly or indirectly:

(i) with respect to CEC only, take any action to solicit, initiate, encourage,
or assist the submission of an Alternative Proposal. If any Caesars Party
receives a proposal or expression of interest in undertaking an Alternative
Proposal, so long as the Consenting Bank Creditors have agreed to comply with
any applicable confidentiality restrictions related thereto (it being understood
that CEC will not require any confidentiality

 

14



--------------------------------------------------------------------------------

restrictions that are in addition to the confidentiality restrictions set forth
in any non-disclosure agreement between (1) any Consenting Bank Creditor and the
Company, or (2) the First Lien Bank Professionals and the Company, that is in
effect on the date hereof), the Caesars Party shall promptly notify the First
Lien Bank Professionals of the receipt of such proposal or expression of
interest, with such notice to include the identity of the Person or group of
Persons involved as well as the terms of such Alternative Proposal;

(ii) (A) publicly announce its intention not to pursue the Restructuring;
(B) suspend or revoke the Restructuring; or (C) execute any agreements,
instruments, or other documents (including any modifications or amendments to
any material Definitive Documentation necessary to effectuate the Restructuring)
that, in whole or in part, are not substantially consistent with this Agreement,
or are not otherwise reasonably acceptable to the Requisite Consenting Bank
Creditors (as evidenced by their written approval, which approval may be
conveyed in writing by counsel including by electronic mail) and the Company; or

(iii) take any action or omit to take any action, or incur, enter into, or
suffer any transaction, arrangement, condition, matter, or circumstance, that
(in any such case) materially impairs, or would reasonably be expected to
materially impair, the ability of CEC to perform its obligations under the MLSA
relative to its ability to perform its obligations under the MLSA as of
December 19, 2014 (after giving effect to the consummation of the Restructuring
as if the Restructuring had been consummated on December 19, 2014).

In the event the Company receives and determines to pursue an Alternative
Proposal in an exercise of its fiduciary duties as set forth by Section 20
hereof, the Company shall promptly notify the Consenting Bank Creditors of the
existence and material terms of such Alternative Proposal; provided that the
Company may withhold the material terms of such Alternative Proposal from any
Consenting Bank Creditor(s) who do not agree to applicable reasonable and
customary confidentiality restrictions with respect thereto and/or who are in
breach of this Agreement. After receipt of the material terms of such
Alternative Proposal, the Requisite Consenting Bank Creditors shall have three
(3) Business Days after notice by the Company to propose changes to the terms of
this Agreement, including the Restructuring Term Sheet and any exhibits thereto.
The Company shall keep the Consenting Bank Creditors informed of any amendments,
modifications or developments with respect to such Alternative Proposal and any
material information related to such Alternative Proposal, and, to the extent an
Alternative Proposal is amended in any material respect, the Requisite
Consenting Bank Creditors shall have three (3) Business Days from any such
amendment to propose changes to the terms of this Agreement.

For the avoidance of doubt, the covenants set forth in this Section 5 are in
addition to, and not in lieu of, any covenants, obligations, or agreements of
CEC contained in the Bank Guaranty Agreement, all of which covenants,
obligations and agreements of CEC contained in the Bank Guaranty Agreement are
hereby ratified and confirmed in all respects and shall survive and continue in
full force and effect.

(c) Additional Covenants in Respect of CES. The Company and CEC shall use
commercially reasonable efforts to cause, subject to the terms and conditions
hereof and for the duration of the Restructuring Support Period, CES (except
with the prior written consent of

 

15



--------------------------------------------------------------------------------

the Requisite Consenting Bank Creditors) (i) to operate its business in the
ordinary course, and (ii) to preserve and maintain intact all material assets,
properties, and other interests (including, without limitation, intellectual
property interests and intangible assets, such as reward programs and customer
lists) that are currently owned, licensed, used, or enjoyed by the Company.

(d) Additional Affirmative Covenants of the Company. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, the
Company shall:

(i) to the extent permitted by the Bankruptcy Court and applicable law, cause
the signature pages attached to this Agreement to be redacted to the extent this
Agreement is filed on the docket maintained in the Chapter 11 Cases, posted on
the Company’s website, or otherwise made publicly available; and

(ii) to the extent not otherwise paid in connection with the Chapter 11 Cases
(including pursuant to any debtor-in-possession financing or the Cash Collateral
Stipulation), promptly pay in cash (A) upon the execution of this Agreement by
the Company, all accrued First Lien Bank Fees and Expenses for which invoices or
receipts are furnished by the First Lien Bank Professionals and/or Consenting
Bank Creditors, and (B) subject to the Bankruptcy Court’s approval of the
Company’s use of Cash Collateral, all unpaid First Lien Bank Fees and Expenses
incurred after the date of this Agreement from time to time, in any event within
ten (10) Business Days of delivery to the Company of any applicable invoice or
receipt, which shall be in compliance with any order of the Bankruptcy Court and
payment of which shall be authorized pursuant to the Cash Collateral
Stipulation. For the avoidance of doubt, invoices on account of First Lien Bank
Professional Fees shall contain summary detail of services performed to enable
the Company to determine the reasonableness of such First Lien Bank Professional
Fees. The Company’s obligations to pay the First Lien Bank Professional Fees
shall not be affected or reduced by the payment of any First Lien Bank
Professional Fees by any holder of First Lien Bank Debt, irrespective of whether
such holder remains a holder of First Lien Bank Debt as of the date of this
Agreement or is a Consenting Bank Creditor.

(e) Additional Negative Covenants of the Company. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, the
Company (except with the prior written consent of the Requisite Consenting Bank
Creditors) shall not, directly or indirectly:

(i) take any action in connection with the Restructuring that violates this
Agreement;

(ii) (A) redeem, purchase or acquire, or offer to acquire any shares of, or any
options, warrants, conversion privileges, or rights of any kind to acquire any
shares of, any of its capital stock or other equity interests, or (B) issue,
sell, pledge, dispose of, or grant or incur any encumbrance on, any shares of,
or any options, warrants, conversion privileges, or rights of any kind to
acquire any shares of, any of its capital stock or other equity interests (other
than issuances of equity interests upon the exercise, exchange, or conversion of
options, warrants, or other conversion privileges that are outstanding as of the
date hereof and only in accordance with the terms of such options, warrants, or
other conversion privileges as in effect on the date hereof);

 

16



--------------------------------------------------------------------------------

(iii) to the extent it would materially impair the rights of the Consenting Bank
Creditors and the Company’s ability to consummate the Restructuring, and other
than as required by the Plan, amend or propose to amend its respective
certificate or articles of incorporation, bylaws, or comparable organizational
documents;

(iv) to the extent it would materially impair the rights of the Consenting Bank
Creditors, (A) split, combine or reclassify any outstanding shares of its
capital stock or other equity interests, or (B) declare, set aside or pay any
dividend or other distribution payable in cash, stock, property, a combination
thereof, or otherwise with respect to any of its capital stock or other equity
interests or any capital stock or other equity interests of any other Person;

(v) pay or make any payment, transfer, or other distribution (whether in cash,
securities, or other property) of or in respect of principal of or interest on
any funded indebtedness of the Company that either (A) is expressly subordinate
in right of payment to the First Lien Bank Debt or (B) secured by an interest in
collateral, which interest is subordinate in priority to that securing any of
the First Lien Bank Debt, or any payment or other distribution (whether in cash,
securities, or other property), including any sinking fund or similar deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation,
or termination in respect of any such funded indebtedness that is not
contemplated by the Restructuring Term Sheet; or

(vi) enter into any proposed settlement (other than as contemplated by this
Agreement and the Restructuring or as previously disclosed to the First Lien
Bank Professionals prior to the date hereof) of any claim, litigation, dispute,
controversy, cause of action, proceeding, appeal, determination, investigation,
matter, or otherwise that will materially impair the Company’s ability to
consummate the Restructuring;

(f) The Company acknowledges that it has reviewed this Agreement and has decided
to enter into this Agreement on the terms and conditions set forth herein and in
the Restructuring Term Sheet in the exercise of its fiduciary duties.

(g) Additional Negative Covenants of CEC. Subject to the terms and conditions
hereof, for the duration of the Restructuring Support Period, CEC (except with
the prior written consent of the Requisite Consenting Bank Creditors) shall not,
directly or indirectly through any of its non-Debtor subsidiaries take any
actions outside the ordinary course of business that would have a material
adverse effect on Consenting Bank Creditors’ recoveries under the Plan or the
contributions to be provided to the Debtors under the Plan.

6. Mutual Representations, Warranties and Covenants.

(a) Each of the Parties, severally and not jointly, represents and warrants to
each other Party that the following statements are true, correct, and complete
as of the date hereof and as of December 19, 2014 (or, if later, the date that
such Party (or if such Party is a Transferee, such Transferee) first became or
becomes a Party):

(i) it is validly existing and in good standing under the laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such

 

17



--------------------------------------------------------------------------------

Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability;

(ii) except as expressly provided in this Agreement or in the Bankruptcy Code
(if applicable) or as may be required for disclosure by the Securities and
Exchange Commission, no material consent or approval of, or any registration or
filing with, any other Person is required for it to carry out the Restructuring
contemplated by, and perform its obligations under, this Agreement;

(iii) except as expressly provided in this Agreement or the Bankruptcy Code (if
applicable), it has all requisite organizational power and authority to enter
into this Agreement and to carry out the Restructuring contemplated by, and
perform its obligations under, this Agreement;

(iv) the execution and delivery by it of this Agreement, and the performance of
its obligations hereunder, have been duly authorized by all necessary
organizational action on its part;

(v) it has been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement; and

(vi) the execution, delivery, and performance by such Party of this Agreement
does not and will not (1) violate any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries, (2) conflict
with, result in a breach of, or constitute (with or without notice or lapse of
time or both) a default under any material debt for borrowed money to which it
or any of its subsidiaries is a party, or (3) violate any order, writ,
injunction, decree, statute, rule, or regulation; provided that, (x) the
foregoing shall not apply with respect to the Company on account of any defaults
arising from the commencement of the Chapter 11 Cases or the pendency of the
Restructuring and (y) for the avoidance of doubt, but without limiting the
Company’s obligations pursuant to Section 5(b)(i) hereof, nothing in this
Section 6(a)(vi) shall, or shall be deemed to, waive, limit, or otherwise impair
the Company’s ability to exercise its fiduciary duties as set forth by
Section 20 hereof.

(b) The Caesars Parties represent and warrant to the Restructuring Support
Parties that there are no pending agreements (oral or written), understandings,
negotiations, or discussions with respect to any Alternative Proposal.

(c) Each Caesars Party, severally and not jointly, on behalf of itself and its
Affiliates, represents, warrants and covenants that it has not offered, and will
not offer any Additional Bank Consideration or Additional Bond Consideration to
any holder of First Lien Bank Debt or First Lien Bond Debt, respectively,
without making such Additional Bank Consideration or Additional Bond
Consideration available to Consenting Bank Creditors on a pro rata basis in the
manner contemplated in Section 34 in this Agreement.

 

18



--------------------------------------------------------------------------------

7. Ownership of Claims. Each Claim Holder, severally and not jointly, represents
and warrants as follows:

(a) as of the date of this Agreement, it (i) is either (A) the sole beneficial
owner of the principal amount of Claims set forth below its signature hereto, or
(B) has sole investment or voting discretion with respect to the principal
amount of Claims set forth below its signature hereto and has the power and
authority to bind the beneficial owner(s) of such Claims to the terms of this
Agreement, (ii) has full power and authority to act on behalf of, vote, and
consent to matters concerning such Claims and dispose of, exchange, assign, and
transfer such Claims, and (iii) holds no Claims (other than potential causes of
action or litigation claims, contingent, unmatured or unliquidated claims, or
claims for interest or fees arising under or in connection with any indenture,
credit agreement, or other credit document) that are not identified below its
signature hereto; in each case except as this provision may be specifically
waived, in writing by the Company;

(b) other than pursuant to this Agreement, such Claims that are subject to
Section 7(a) hereof are free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first refusal
or other limitation on disposition or encumbrance of any kind, that would
adversely affect in any way such Consenting Bank Creditor’s performance of its
obligations contained in this Agreement at the time such obligations are
required to be performed; and

(c) (i) it is either (A) a qualified institutional buyer as defined in Rule 144A
of the Securities Act, (B) an institutional accredited investor (as defined in
Rule 501(a)(1), (2), (3), or (7) under the Securities Act of 1933, as amended
(the “Securities Act”), (C) a non-U.S. person under Regulation S under the
Securities Act, or (D) the foreign equivalent of (A) or (B) above, and (ii) any
securities of any Caesars Party acquired by the applicable Claim Holder in
connection with the Restructuring will have been acquired for investment and not
with a view to distribution or resale in violation of the Securities Act.

8. Termination by Consenting Bank Creditors. (i) The Requisite Consenting Bank
Creditors may terminate this Agreement and (ii) CEC, other than with respect to
Sections 8(i), 8(k), 8(l), 8(m), and 8(n) hereof, may terminate this Agreement
(each, a “Creditor Termination Right”), in each case, upon delivery of written
notice to the Company in accordance with Section 26 hereof at any time after the
occurrence of, and in the case of Sections 8(a), 8(b), 8(d), 8(e), or 8(f),
during the continuation of, any of the following events (each, a “Creditor
Termination Event”):

(a) the breach by any of the Caesars Parties, LS3, or LS5 of any of their
obligations, representations, warranties, or covenants set forth in this
Agreement in any material respect, which breach of covenant or obligation (if
curable) remains uncured for a period of five (5) consecutive Business Days
after the receipt by such breaching Party or the Company of written notice of
such breach from the Requisite Consenting Bank Creditors or CEC, as the case may
be; provided that for the avoidance of doubt, CEC may not exercise a Creditor
Termination Right arising from its own breach, or that of LS3 or LS5, of any
obligation, representation, warranty, or covenant set forth in this Agreement;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction (including, without limitation, the Bankruptcy Court), of any
statute, regulation, ruling or order declaring

 

19



--------------------------------------------------------------------------------

this Agreement or any material portion hereof to be unenforceable or enjoining
or otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action (if curable) remains
uncured for a period of five (5) consecutive Business Days after the receipt by
the Company and the Consenting Bank Creditors of written notice of such event;

(c) a trustee under section 1104 of the Bankruptcy code or an examiner (with
expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code) shall have been appointed in the Chapter 11 Cases;

(d) the Chapter 11 Cases are converted to cases under chapter 7 of the
Bankruptcy Code or the Chapter 11 Cases shall have been dismissed, in each case,
by order of the Bankruptcy Court, which order has not otherwise been stayed;

(e) if any of the Definitive Documentation necessary to effectuate the
Restructuring (including any amendment or modification thereof) filed with the
Bankruptcy Court or otherwise finalized, or has become effective, shall contain
terms and conditions that are not materially consistent with this Agreement or
shall otherwise not be on terms reasonably acceptable to the Requisite
Consenting Bank Creditors (as evidenced by their written approval, which
approval may be conveyed in writing by counsel including by electronic mail),
the Company, and CEC, and such material inconsistency remains uncured for a
period of five (5) consecutive Business Days after the receipt by the Company
and the Consenting Bank Creditors of written notice of such material
inconsistency;

(f) a Caesars Party, LS3, LS5, or any of their respective Affiliates files any
motion or pleading with the Bankruptcy Court that is not substantially
consistent with this Agreement and such motion or pleading has not been
withdrawn within two (2) Business Days of each of the Company’s and the
applicable filing Party’s receiving written notice from the Requisite Consenting
Bank Creditors that such motion or pleading is materially inconsistent with this
Agreement, unless such motion or pleading does not seek, and could not result
in, relief that would have any adverse impact on the interest of holders of
First Lien Bank Claims in connection with the Restructuring; provided that CEC
may only terminate this Agreement pursuant to this Section 8(f) if CEC is
materially and adversely affected by such motion or pleading;

(g) the Company executes a letter of intent (or similar document) stating its
intention to pursue an Alternative Proposal;

(h) other than pursuant to any relief sought by the Company that is not
materially inconsistent with its obligations hereunder, the Bankruptcy Court
grants relief terminating, annulling, or modifying the automatic stay (as set
forth in section 362 of the Bankruptcy Code) with regard to any assets of the
Company having an aggregate fair market value in excess of $5,000,000 without
the written consent of the Requisite Consenting Bank Creditors;

(i) the Company fails to satisfy or comply with any Milestone;

 

20



--------------------------------------------------------------------------------

(j) the occurrence of the Outside Date if all of the material transactions
contemplated hereby have not been consummated;

(k) any Caesars Party commences an action to challenge the validity or priority
of, or to avoid, the liens on any asset or assets comprising any material
portion of the collateral securing the First Lien Bank Debt;

(l) a CEC Bankruptcy Event; provided, however, that this Agreement shall in any
event terminate, without notice or action by any of the Parties, on the
fifteenth calendar day (if not earlier terminated by the Requisite Consenting
Bank Creditors) following such CEC Bankruptcy Event, if such CEC Bankruptcy
Event remains in existence and this provision has not been waived, amended or
otherwise altered in writing by the Requisite Consenting Bank Creditors;

(m) CEOC consents to the Involuntary Petition;

(n) (i) a court of competent jurisdiction enters a judgment (including, without
limitation, an order granting partial summary judgment) that is not subject to a
stay at any time following the 10th day after the entry thereof against CEC on
any of the counts asserted against it (currently or in the future) in any of the
Guaranty Cases, which judgment materially and adversely affects (or would
materially and adversely affect if enforced) Consenting Bank Creditors’ ability
to obtain the recoveries contemplated in the Plan, including but not limited to
the value of any guaranties of indebtedness or other obligations to be provided
by CEC thereunder, and/or (ii) CEC enters into a settlement or other agreement
in respect of any of the counts asserted against it in any of the Guaranty Cases
that materially and adversely affects (or would materially and adversely affect
if consummated) Consenting Bank Creditors’ ability to obtain the recoveries
contemplated in the Plan, including but not limited to the value of any
guaranties of indebtedness or other obligations to be provided by CEC
thereunder; for the avoidance of doubt, the terms embodied in the restructuring
agreement with certain of the Second Lien Noteholders announced in the Form 8-K
filed by CEC dated July 21, 2015 (and only such terms, without amendment, as
were explicitly announced therein), shall not give rise to a Creditor
Termination Right under this section to the extent they are consistent with the
terms of this Agreement; or

(o) the Bond RSA shall terminate and/or otherwise be of no further force and
effect.

9. Mutual Termination. This Agreement may be terminated by mutual agreement
among (a) the Caesars Parties, and (b) the Requisite Consenting Bank Creditors.

10. Company Termination Events. This Agreement may be terminated by delivery to
the other Parties of a written notice, delivered in accordance with Section 26
of this Agreement, by the Company upon the occurrence of any of the following
events (each a “Company Termination Event,” and together with the Creditor
Termination Events, the “Termination Events”):

(a) the breach by any Restructuring Support Party of any of the obligations,
representations, warranties, or covenants of such Restructuring Support Party
set forth in this

 

21



--------------------------------------------------------------------------------

Agreement in any respect that materially and adversely affects the Company’s
interests in connection with the Restructuring, which breach remains uncured for
a period of five (5) consecutive Business Days after the receipt by such
breaching Restructuring Support Party from the Company of written notice of such
breach; provided that, with respect to a breach by one or more Consenting Bank
Creditors, the foregoing shall apply only if (x) such breaching Consenting Bank
Creditor(s) hold(s) in excess of 5.0% of First Lien Bank Claims held by all
Consenting Bank Creditors, (y) non-breaching Consenting Bank Creditors with
power to vote in favor of the Plan do not then hold at least 2/3 plus one dollar
of First Lien Bank Debt (measured by notional value), or (z) such breach would
otherwise have a material adverse effect on the Restructuring;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) consecutive Business Days after the receipt by the Company
and the Consenting Bank Creditors of written notice of such event; provided that
the Caesars Parties have otherwise complied with their obligations under
Section 5(a)(i)(D) of this Agreement;

(c) the exercise by the Company of its fiduciary duties as set forth by
Section 20 hereof (the “Fiduciary Out”);

(d) any Party other than the Caesars Parties or their Affiliates files any
motion or pleading with the Bankruptcy Court that is not substantially
consistent with this Agreement and such motion or pleading has not been
withdrawn or corrected within seven (7) Business Days of such Party receiving
written notice from the Company that such motion or pleading is materially
inconsistent with this Agreement, or CEC and/or any of its Affiliates (other
than the Company) obtains relief with respect to any motion or pleading with the
Bankruptcy Court that is not substantially consistent with this Agreement;

(e) CEC enters into a settlement or other agreement in respect of any of the
counts asserted against it in any of the Guaranty Cases that materially and
adversely affects (or would materially and adversely affect if consummated)
CEC’s ability to fund the recoveries contemplated in the Plan, including but not
limited with respect to the value of any guaranties of indebtedness or other
obligations to be provided by CEC thereunder;

(f) if any of the Definitive Documentation (including any amendment or
modification thereof) is filed with the Bankruptcy Court or otherwise finalized,
or has become effective, shall contain terms and conditions that are not
substantially consistent with this Agreement or shall otherwise not be on terms
reasonably acceptable to the Company, and such material inconsistency remains
uncured for a period of five (5) consecutive Business Days after the receipt by
the Restructuring Support Parties of written notice of such material
inconsistency; or

(g) the Effective Date has not occurred by the Outside Date.

 

22



--------------------------------------------------------------------------------

11. Termination.

(a) No Party may exercise any of its respective termination rights as set forth
in Section 8 or Section 10 hereof, as applicable, if such Party has failed to
perform or comply in all material respects with the terms and conditions of this
Agreement (unless such failure to perform or comply arises as a result of
another Party’s actions or inactions), with such failure to perform or comply
causing, or resulting in, the occurrence of the Termination Event specified
herein.

(b) Upon the termination of this Agreement pursuant to Section 8, Section 9, or
Section 10 hereof, all Parties shall be released from their commitments,
undertakings, and agreements under or related to this Agreement, and there shall
be no liability or obligation on the part of any Party. Upon the termination of
this Agreement pursuant to Section 34 hereof, the terminating Consenting Bank
Creditor shall be released from its commitments, undertakings, and agreements
under or relating to this Agreement, and there shall be no liability or
obligation on the part of such Consenting Bank Creditor. Notwithstanding
anything herein to the contrary, the termination of this Agreement by a
Consenting Bank Creditor under Section 34 hereof shall not be deemed a
termination of this Agreement for purposes of the Backstop Commitment Agreement.

(c) Notwithstanding Section 11(b) hereof, in no event shall any termination of
this Agreement relieve a Party from (i) liability for its breach or
non-performance of its obligations hereunder prior to the termination date,
including but not limited to CEC’s and the Company’s obligations to pay the
First Lien Bank Professional Fees, and (ii) obligations under this Agreement
which by their terms expressly survive a termination date; provided, however,
that, notwithstanding anything to the contrary contained herein, any Termination
Event (including any automatic termination) may be waived in accordance with the
procedures established by Section 14 hereof, in which case such Termination
Event so waived shall be deemed not to have occurred, this Agreement
consequently shall be deemed to continue in full force and effect, and the
rights and obligations of the Parties shall be restored, subject to any
modification set forth in such waiver. Upon a Termination Event that releases a
Consenting Bank Creditor from its commitments, undertakings, and agreements
under or related to this Agreement (as set forth in Section 11(b)), unless
otherwise agreed to in writing by such Consenting Bank Creditor, any and all
votes, approvals, or consents delivered by such Consenting Bank Creditor and, as
applicable, its Affiliates, subsidiaries, managed funds, representatives,
agents, and employees in connection with the Restructuring prior to such
termination date shall be deemed, for all purposes, to be null and void from the
first instance and shall not be considered or otherwise used in any manner by
the Company.

12. Transfer of Claims. The Restructuring Support Parties agree, with the
exception of the permitted transfers and purchases enumerated in (a) and
(b) below, that no Restructuring Support Party will, directly or indirectly,
sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in (except for any lien or security interest in favor of a
broker-dealer over property held in an account with such broker-dealer generally
and which lien or security interest is released upon any transfer of such
property), offer, sell any option or contract to purchase, or otherwise transfer
or dispose of, any economic, voting or other rights in or to, by operation of
law or otherwise (collectively, “Transfer”), all or any portion of its First
Lien Bond Claims or First Lien Bank Claims now or hereafter owned, and no such
Transfer will be effective, unless the transferee executes and provides to the
Company and Stroock a transfer

 

23



--------------------------------------------------------------------------------

agreement in the form attached hereto as Exhibit E within two (2) Business Days
of the execution of an agreement (or trade confirmation) in respect of such
Transfer. For the avoidance of doubt, the Caesars Parties agree that any such
transfer agreement shall be included in the definition of “Confidential Claims
Information” in Section 5(a)(iii) hereof. In addition to the foregoing Transfer,
the following Transfers shall be permitted:

(a) any Transfer by one Consenting Creditor to an Affiliate of such Consenting
Creditor or one or more of its affiliated funds or an affiliated entity or
entities with a common investment advisor or investment manager (in each case,
other than portfolio companies); provided that, for the avoidance of doubt, any
transferee under this Section 12(a) shall be deemed a Consenting Creditor for
purposes of this Agreement, effective as of the date of the Transfer, and any
transferor under this Section 12(a) shall remain liable in all respects for any
breach of this Agreement by such transferee; and

(b) any Transfer by one Consenting Creditor to another Consenting Creditor.

Any Transfer of any Restructuring Support Party’s First Lien Bond Claims or
First Lien Bank Claims that does not comply with the foregoing shall be deemed
void ab initio; provided, however, for the avoidance of doubt, that upon any
purchase, acquisition, or assumption by any Restructuring Support Party of any
Claims (including but not limited to First Lien Bond Claims and First Lien Bank
Claims), such Claims shall automatically be deemed to be subject to all the
terms of this Agreement. The restrictions in this Agreement are in addition to
any Transfer restrictions in the Credit Agreement, the First Lien Indentures,
and Non-First Lien Indentures, and in the event of a conflict the Transfer
restrictions contained in this Agreement shall control; provided, however, that
nothing herein shall restrict, waive, or suspend any consent right the Company
may have with respect to any Transfer.

Notwithstanding the foregoing, a Qualified Marketmaker, acting solely in its
capacity as such, that acquires any First Lien Bond Claim or First Lien Bank
Claim subject to this Agreement shall not be required to execute a Transfer
Agreement or otherwise agree to be bound by the terms and conditions set forth
herein if, and only if, such Qualified Marketmaker sells or assigns such First
Lien Bond Claim or First Lien Bank Claim within ten (10) Business Days of its
acquisition and the purchaser or assignee of such First Lien Bond Claim or First
Lien Bank Claim is a Consenting Creditor or an entity that executes and provides
a Transfer Agreement in accordance with the terms set forth herein; provided
that if a Qualified Marketmaker, acting solely in its capacity as such, acquires
First Lien Bond Debt or First Lien Bank Debt from an entity who is not a
Consenting Creditor with respect to such debt (collectively, “Qualified
Unrestricted Claims”), such Qualified Marketmaker may Transfer any right, title
or interest in such Qualified Unrestricted Claims without the requirement that
the transferee execute a Transfer Agreement; provided further that any such
Qualified Marketmaker that is a Party to this Agreement shall otherwise be
subject to the terms and conditions of this Agreement (including
Section 2(a)(iii) hereof) with respect to Qualified Unrestricted Claims pending
the completion of any such Transfer.

Notwithstanding anything herein to the contrary: (a) to the extent that a
Restructuring Support Party effects the Transfer of all of its Claims in
accordance with this Agreement, such Restructuring Support Party shall cease to
be a Party to this Agreement in all respects and shall

 

24



--------------------------------------------------------------------------------

have no further obligations hereunder; provided, however, that if such
Restructuring Support Party acquires a Claim at any point thereafter, it shall
be deemed to be a Party to this Agreement on the same terms as if it had not
effected a Transfer of all of its Claims; and (b) subject to Section 2(a)(iii)
hereof, to the extent that a Restructuring Support Party effects the Transfer of
a Claim that it holds as a participant (and not grantor) pursuant to a
participation agreement with voting provisions substantially similar to those
set forth in the form of participation agreement produced by the Loan
Syndications & Trading Association, the transferee thereof shall not be required
to execute a Transfer Agreement.

13. Cooperation. During the Chapter 11 Cases, (i) the Company shall use
commercially reasonable efforts to provide to Stroock (a) drafts of all material
motions, applications (other than applications seeking to retain professional
advisors), and other documents the Company intends to file with the Bankruptcy
Court, no less than three (3) Business Days before the date when the Company
intends to file any such document unless such advance notice is impossible or
impracticable under the circumstances, in which case the Company shall notify
telephonically or by electronic mail counsel to the Consenting Bank Creditors to
advise it of the documents to be filed and the facts that make the provision of
advance copies no less than three (3) Business Days before submission impossible
or impracticable, and shall provide such copies as soon as reasonably possible
thereafter, and (b) copies of all material documents actually filed by the
Company with the Bankruptcy Court promptly but not later than one (1) day after
such filing.

14. Amendments. No amendment, modification, waiver, or other supplement of the
terms of this Agreement (including the Restructuring Term Sheet) shall be valid
unless such amendment, modification, waiver, or other supplement is in writing
and has been signed by the Caesars Parties, the Requisite Consenting Bank
Creditors, LS3, and LS5; provided, however, that:

(a) no such consents shall be required from any Consenting Bank Creditor with
respect to any modification or amendment or any other agreement, document or
other instrument implementing the Restructuring, regarding the treatment of
Claims other than with respect to First Lien Bank Claims, so long as it would
not, reasonably construed, have an adverse impact on the interests of holders of
First Lien Bank Claims (including with respect to the form or value of
recoveries to be provided on account of such Claims pursuant to the
Restructuring, including the value of any guaranties of indebtedness or other
obligations to be provided by CEC thereunder), in their capacities as such, in
connection with the Restructuring;

(b) any amendment to this Agreement to (i) the defined terms “Consenting Bank
Creditors” or “Requisite Consenting Bank Creditors” or (ii) Section 12 hereof,
shall require the written consent of the Company, CEC and each Consenting Bank
Creditor;

(c) any amendment that would materially and adversely affect any Consenting Bank
Creditor that is a holder of First Lien Bank Claims, solely in its capacity as
such, in a manner that is disproportionate to any other holder of First Lien
Bank Claims, solely in its capacity as such, shall require the prior written
consent of the adversely affected Consenting Bank Creditor;

 

25



--------------------------------------------------------------------------------

(d) for the avoidance of doubt, any waiver of any of the conditions to the
effectiveness of this Agreement set forth by Section 15 hereof may be waived
only upon the express written consent of each of the Caesars Parties and the
Requisite Consenting Bank Creditors;

(e) the Company may waive application of the representations and warranties set
forth by Section 7(a)(ii) and Section 7(a)(iii) hereof in all or in part with
respect to any Consenting Bank Creditor in its sole discretion, but in
consultation with CEC;

(f) any amendment, modification, supplement or other change with respect to the
amount, form, timing, economics or value or any party’s entitlement to the
Upfront Payment as set forth herein and in the Restructuring Term Sheet shall
require the written consent of the Company, CEC and such affected Upfront
Payment Parties;

(g) any amendment to this Agreement to the defined term “Initial Consenting Bank
Lender” shall require the written consent of the Company, CEC, and each Initial
Consenting Bank Lender; and

(h) any amendment to Sections 14(b), 14(c), 14(f), 14(g) or this 14(h) hereof
shall require the consent of each Consenting Bank Creditor.

15. Conditions to Effectiveness. This Agreement shall only become effective and
enforceable against the parties hereto on the date that this Agreement shall
have been executed by (i) (A) the Caesars Parties, (B) LS3, and (C) LS5, and
(ii) the holders beneficially owning or controlling with the power to vote in
favor of the Plan of at least 50.1% of the outstanding amount of the Company’s
obligations under the Credit Agreement as of such date (such date, the
“Agreement Effective Date”).

16. Entire Agreement. This Agreement, including the Restructuring Term Sheet and
the Cash Collateral Stipulation, constitutes the entire agreement of the Parties
with respect to the subject matter of this Agreement, and supersedes all other
prior negotiations, agreements and understandings, whether written or oral,
among the Parties with respect to the subject matter of this Agreement;
provided, however, that any confidentiality agreement executed by any
Restructuring Support Party shall survive this Agreement and shall continue to
be in full force and effect in accordance with its terms.

17. Survival of Agreement. Each of the Parties acknowledges and agrees that this
Agreement is being executed in connection with negotiations concerning a
possible restructuring of the Company, and (a) the exercise of the rights
granted in this Agreement (including giving of notice of termination) shall not
be a violation of the automatic stay provisions of section 362 of the Bankruptcy
Code and (b) the Company hereby waives its right to assert a contrary position
in the Chapter 11 Cases, if any, with respect to the foregoing. The Parties
further acknowledge and agree that, if a CEC Bankruptcy Event occurs, (a) the
exercise of the rights granted in this Agreement (including giving of notice of
termination) shall not be a violation of the automatic stay provisions of
section 362 of the Bankruptcy Code with respect to any CEC bankruptcy and
(b) CEC hereby waives its right to assert a contrary position in any such
bankruptcy with respect to the foregoing and agrees that it will cooperate fully
with Consenting Bank Creditors in obtaining a modification of the automatic stay
to the extent necessary to permit Consenting Bank Creditors to exercise their
rights under this Agreement.

 

26



--------------------------------------------------------------------------------

18. No Waiver of Participation and Preservation of Rights. If the transactions
contemplated herein are not consummated, or following the occurrence of the
termination of this Agreement with respect to all Parties, if applicable,
nothing herein shall be construed as a waiver by any Party of any or all of such
Party’s rights, remedies, claims, and defenses and the Parties expressly reserve
any and all of their respective rights, remedies, claims and defenses.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

20. Company Fiduciary Duties.

(a) Nothing in this Agreement shall otherwise require the Company or any
directors, officers, or members of the Company, each in its capacity as a
director, officer, or member of the Company, to take any action, or to refrain
from taking any action, to the extent inconsistent with its or their fiduciary
obligations under applicable law (as reasonably determined by them in good faith
after consultation with legal counsel).

(b) All Consenting Bank Creditors reserve all rights they may have, including
the right (if any) to challenge any exercise by the Company of its fiduciary
duties.

21. Headings. The headings of the Sections, paragraphs, and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

22. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Restructuring Support Parties under this
Agreement shall be several, not joint. No Restructuring Support Party shall, as
a result of its entering into and performing its obligations under this
Agreement, be deemed to be part of a “group” (as that term is used in
section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder) with any of the other Restructuring
Support Parties. It is understood and agreed that no Consenting Bank Creditor
has any duty of trust or confidence in any kind or form with any other
Consenting Bank Creditor, and, except as expressly provided in this Agreement,
there are no commitments among or between them. In this regard, it is understood
and agreed that any Consenting Bank Creditor may trade in the Claims or other
debt or equity securities of the Company without the consent of the Company or
any other Consenting Bank Creditor, subject to applicable securities laws, the
terms of this Agreement, and the terms of the First Lien Bank Documents and the
First Lien Indentures; provided, however, that no Consenting Bank Creditor shall
have any responsibility for any such trading to any other entity by virtue of
this Agreement. No prior history, pattern, or practice of sharing confidences
among or between the Consenting Bank Creditors shall in any way affect or negate
this understanding and agreement.

 

27



--------------------------------------------------------------------------------

23. Specific Performance; Remedies Cumulative. It is understood and agreed by
the Parties that, without limiting any other remedies available at law or
equity, money damages would be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy of any
such breach, including, without limitation, an order of the Bankruptcy Court or
other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder, without the necessity of proving the
inadequacy of money damages as a remedy. Each of the Parties hereby waives any
defense that a remedy at law is adequate and any requirement to post bond or
other security in connection with actions instituted for injunctive relief,
specific performance, or other equitable remedies.

24. No Commitment. No Restructuring Support Party shall be obligated to fund or
otherwise be committed to provide funding in connection with the Restructuring,
except pursuant to a separate commitment letter or definitive documentation
relating specifically to such funding, if any, that has been (i) executed by
such Restructuring Support Party and (ii) approved by the Bankruptcy Court, as
necessary, along with the satisfaction of any conditions precedent to such
funding requirements.

25. Governing Law and Dispute Resolution. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to such state’s choice of law provisions which would require the
application of the law of any other jurisdiction. Each of the Parties hereby
agrees that the Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of or in connection with this Agreement; provided however,
that if a CEC Bankruptcy Event occurs, the court in which the proceeding
initiated by such CEC Bankruptcy Event is pending shall have concurrent
jurisdiction to enforce CEC’s compliance with this Agreement.

26. Notices. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, by facsimile transmission, mailed (first
class postage prepaid) or by electronic mail (“e-mail”) to the Parties at the
following addresses, facsimile numbers, or e-mail addresses:

If to the Company:

Caesars Entertainment Operating Company, Inc.

One Caesars Palace Drive

Las Vegas, NV 89109

Attn: General Counsel

E-mail Address: tlambert@caesars.com

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Ave

New York, NY 10022

Attn:       Paul M. Basta, P.C.   Nicole L. Greenblatt

Facsimile: (212) 446 4900 E-mail Address:       paul.basta@kirkland.com  
ngreenblatt@kirkland.com

 

28



--------------------------------------------------------------------------------

-and-

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attn:    David R. Seligman, P.C.    Ryan Preston Dahl

E-mail Address:    dseligman@kirkland.com    rdahl@kirkland.com Facsimile: (312)
862-2200

 

If to CEC:

 

Caesars Entertainment Corp.

One Caesars Palace Drive Las Vegas, NV 89109 Attn: General Counsel E-mail
Address: tdonovan@caesars.com With a copy to (which shall not constitute
notice): Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the
Americas New York, NY 10019

Attn:    Jeffrey D. Saferstein    Samuel E. Lovett Telephone: (212) 373-3000
Facsimile (212) 373-2053

E-mail Address:    jsaferstein@paulweiss.com    slovett@paulweiss.com

If to a Consenting Bank Creditor, to the address set forth beneath such lender’s
signature block,

 

29



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Stroock & Stroock & Lavan LLP

180 Maiden Lane New York, NY 10038 Attn:    Kristopher Hansen    Frank A. Merola
   Jonathan Canfield Telephone: (212) 806-5400 Facsimile: (212) 806-6056

E-mail Address:    khansen@stroock.com   

fmerola@stroock.com

jcanfield@stroock.com

27. Third-Party Beneficiaries. Unless expressly stated herein, the terms and
provisions of this Agreement are intended solely for the benefit of the Parties
hereto and their respective successors and permitted assigns, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any other
Person.

28. Conflicts Between the Restructuring Term Sheet and this Agreement. In the
event of any conflict among the terms and provisions in the Restructuring Term
Sheet and this Agreement, the terms and provisions of the Restructuring Term
Sheet shall control. Nothing contained in this Section 28 shall affect, in any
way, the requirements set forth herein for the amendment of this Agreement and
the Restructuring Term Sheet as set forth in Section 14 herein.

29. Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than to prove the existence of this Agreement
or in a proceeding to enforce the terms of this Agreement.

30. Good-Faith Cooperation; Further Assurances. The Parties shall cooperate with
each other in good faith in respect of matters concerning the implementation and
consummation of the Restructuring.

31. Access. The Company will promptly provide the First Lien Bank Professionals
reasonable access, upon reasonable notice, during normal business hours to
relevant properties, books, contracts (including any Executory Contracts and
Unexpired Leases), commitments, records, management and executive personnel, and
advisors of the Company (other than with respect to materials subject to
attorney-client privilege or where granting such access is prohibited by law);
provided, however, that the Company’s obligations hereunder shall be conditioned
upon such Party being party to an appropriate confidentiality agreement or
undertaking; provided, further, however, that any existing confidentiality
agreements entered into between the Company or CEC, on one hand, and a Party, on
the other hand, shall be deemed to be appropriate.

 

30



--------------------------------------------------------------------------------

32. Qualification on Consenting Bank Creditor Representations. The Parties
acknowledge that all representations, warranties, covenants, and other
agreements made by any Consenting Bank Creditor that is a separately managed
account of an investment manager are being made only with respect to the Claims
managed by such investment manager (in the amount identified on the signature
pages hereto), and shall not apply to (or be deemed to be made in relation to)
any Claims that may be beneficially owned by such Consenting Bank Creditor that
are not held through accounts managed by such investment manager.

33. Publicity. The Company shall use its commercially reasonable efforts to
submit drafts to the First Lien Bank Professionals of any press releases and
public documents that constitute disclosure of the existence or terms of this
Agreement or any amendment to the terms of this Agreement at least three
(3) Business Days prior to making any such disclosure, and shall afford them a
reasonable opportunity under the circumstances to comment on such documents and
disclosures and shall incorporate any such reasonable comments in good faith.

34. Additional Consideration. To the extent that a holder of First Lien Bank
Debt, in its capacity as such, receives Additional Bank Consideration in
connection with the Restructuring, such Additional Bank Consideration shall be
made available to all Consenting Bank Creditors that are holders of First Lien
Bank Claims, in their capacities as such, on the same terms and on a pro rata
basis in accordance with their respective First Lien Bank Claims holdings. Any
Consenting Bank Creditor that is a holder of First Lien Bank Claims who is not
accorded such Additional Bank Consideration shall have the right to terminate
this Agreement upon three (3) Business Days’ written notice to the Parties in
accordance with Section 26 hereof; provided that such termination shall only be
with respect to the terminating Consenting Bank Creditor, and not with respect
to any non-terminating Parties.

To the extent that a holder of First Lien Bond Debt, in its capacity as such,
receives Additional Bond Consideration in connection with the Restructuring,
such Additional Bond Consideration shall be made available to all Consenting
Bank Creditors that are holders of First Lien Bond Claims, in their capacities
as such, on the same terms and on a pro rata basis in accordance with their
respective First Lien Bond Claims holdings. Any Consenting Bank Creditor that is
a holder of First Lien Bond Claims who is not accorded such Additional Bond
Consideration shall have the right to terminate this Agreement upon three
(3) Business Days’ written notice to the Parties in accordance with Section 26
hereof; provided that such termination shall only be with respect to the
terminating Consenting Bank Creditor, and not with respect to any
non-terminating Parties.

35. CEC Bankruptcy or Similar Proceeding. Nothing herein shall be construed to
limit or impair in any way a Consenting Bank Creditor’s, the Trustee’s or the
Collateral Agent’s respective rights or ability to appear in or take any other
action to protect its interests (or, in the case of the Trustee and the
Collateral Agent, the interests of their beneficiaries) in connection with any
proceeding related to a CEC Bankruptcy Event.

[Signature Pages Follow]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC., on behalf of itself and each of
the debtors in the Chapter 11 Cases By:  

/s/ Mary E. Higgins

  Name:   Mary E. Higgins   Title:   Chief Financial Officer

 

CAESARS ENTERTAINMENT CORPORATION By:  

/s/ Eric Hession

Name:   Eric Hession Title:   EVP and Chief Financial Officer

 

32



--------------------------------------------------------------------------------

Exhibit A

[INTENTIONALLY OMITTED]

 

33



--------------------------------------------------------------------------------

Exhibit B

Restructuring Term Sheet

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL

This document and any related communications shall not be

used for any purpose in any litigation or proceeding.

This Term Sheet is highly confidential and this Term Sheet, its contents and its
existence may not

be distributed, disclosed or discussed to or with any party other than in
accordance with the

express terms of confidentiality agreements/arrangements

among the respective parties and the Company.

SUMMARY TERM SHEET FOR PROPOSED RESTRUCTURING12

CAESARS ENTERTAINMENT OPERATING COMPANY, INC.

(“CEOC” and together with its direct or indirect subsidiaries that are the
debtors in the chapter 11 cases

pending in the United States Bankruptcy Court for the Northern District of
Illinois, jointly administered

under Case No. 15-01145, the “Company”)

 

1  Nothing herein shall be deemed to be the solicitation of an acceptance or
rejection of a plan of reorganization; any such solicitation shall be in
compliance with the relevant provisions of securities laws, the Bankruptcy Code
and other applicable statutes and rules.

2  This Term Sheet is an exhibit to, and part of, the Restructuring Support and
Forbearance Agreement (the “Bank RSA” and together with the Bond RSA, the
“RSAs”), which contains additional descriptive language and legal terms in
respect of the Company’s restructuring.



--------------------------------------------------------------------------------

I. Summary of Proposed Treatment3

 

Holders of the obligations (the “First Lien Bank Obligations”) under the First
Lien Bank Documents4 ($5,357 million plus interest thereon accrued through the
Petition Date) and swaps entered into pursuant to First Lien Bank Documents ($42
million) (collectively, the “First Lien Bank Lenders”)    Each First Lien Bank
Lender shall receive its pro rata share of (a) $1,993 million in cash, (b)
$1,961 million in New First Lien PropCo Debt, and (c) $1,450 million in
additional cash if the full amount of the CPLV Market Debt is financed for cash
and, if not fully financed, New Second Lien PropCo Debt for the portion (not to
exceed $333 million) not so financed (the “New Second Lien PropCo Debt Upsize
Amount”) subject to the limitations set forth herein5. Each First Lien Bank
Lender waives any entitlement to post-petition interest to the extent First Lien
Noteholders do not receive post-petition interest. Secured claims of Holders of
the obligations (the “First Lien Note Obligations”) under the First Lien
Indentures ($6,345 million plus interest thereon accrued through the Petition
Date) (the “First Lien Noteholders”)    Each First Lien Noteholder shall receive
in respect of its secured claim, its pro rata share of (a) $207 million in cash,
(b) $306 million in New First Lien OpCo Debt (or cash in lieu thereof if such
debt is syndicated as described in the description of the New First Lien OpCo
Debt below), (c) $141 million of New Second Lien OpCo Debt, (d) $431 million in
New First Lien PropCo Debt, (e) $1,425 million in New Second Lien PropCo Debt,
(f) $1,150 million in additional cash if the CPLV Market Debt is financed for
cash and, if not fully financed, CPLV Mezzanine Debt for the portion not so
financed subject to the limitations set forth herein, (g) 69.9% directly or
indirectly of the common equity of PropCo6 on a fully diluted basis (excluding
dilution from PropCo Preferred Equity, if applicable), (or cash to the extent of
any Equity Rights exercised and/ or such Holder exercises its Put Option, as
further described below), (h) 100% of the OpCo New Common Stock (or, at its
option, cash in the event such Holder exercises its Put Option, as further
described below) and (i) the Additional Consideration (if applicable).

 

3  Administrative, priority and critical trade claims shall be paid in full in
cash as soon as practicable following consummation of the Restructuring or as
otherwise provided for in definitive documentation. The plan may provide for
separate classification for general unsecured claims on terms and with treatment
that is reasonably acceptable to the Requisite Consenting Bond Creditors.

4  Capitalized terms not defined herein have the meanings set forth in the Bank
RSA.

5  In lieu of receiving the New Second Lien PropCo Debt Upsize Amount, the First
Lien Bank Lenders (voting as a class as a majority (based solely on principal
amount of First Lien Bank Obligations held)) may elect to instead receive CPLV
Mezzanine Debt in the same principal amount the First Lien Bank Lenders would
have received in New Second Lien PropCo Debt Upsize Amount (the “Bank Mezzanine
Election”).

6  Pending regulatory and REIT requirements, the First Lien Noteholders will
receive their interest in PropCo indirectly through REIT New Common Stock (as
opposed to directly through PropCo New LP Interests as Caesars Entertainment
Company or its designee (“CEC”) and CEOC will). “PropCo Common Stock” means
PropCo New LP Interests or REIT New Common Stock, as applicable.

 

2



--------------------------------------------------------------------------------

  

As more fully described under Put Options, Equity Rights and Purchase Option
(and subject to the limitations set forth therein), each First Lien Noteholder
(a) will have the opportunity to be a Put Participant and sell the right to
receive under the Plan some or all of its OpCo New Common Stock and PropCo
Common Stock to the Backstop Parties for cash, (b) will have the opportunity to
purchase PropCo Preferred Equity and/or (c) may receive cash from the Non-First
Lien Noteholders for the right to receive some or all of their PropCo Common
Stock in connection with the exercise of the Equity Rights.

 

If the First Lien Noteholders fully exercise the Put Options, the First Lien
Noteholders, on an aggregate basis, will receive an additional $969 million in
cash and a corresponding decrease in their equity recoveries, as more fully
described in Section II below under “Put Options Price.”

Deficiency Claims of First Lien Noteholders and all claims of non-critical trade
creditors and Holders of the obligations (collectively the “Non-First Lien
Obligations”) under (a) the Second Lien Indentures ($5,238 million plus interest
thereon accrued through the Petition Date) (the “Second Lien Noteholders,” and
such obligations, “Second Lien Obligations”), (b) the guaranteed unsecured
indentures ($479 million plus interest thereon accrued through the Petition
Date) (the “Unsecured Guaranteed Noteholders,” and such obligations, “Unsecured
Guaranteed Obligations”), and (c) the unsecured note indentures ($530 million
plus interest thereon accrued through the Petition Date) (the “Unsecured
Noteholders,” and such obligations, “Unsecured Noteholder Obligations,” and with
the Unsecured Guaranteed Obligations, the “Unsecured Debt Obligations,” and the
Unsecured Noteholders collectively with the   

If the Non-First Lien Noteholders, and with respect to their deficiency claims,
the First Lien Noteholders, vote as a class to accept the Plan, then the First
Lien Noteholders will, solely in their capacity as such, waive or assign at
CEOC’s direction distributions in respect of their deficiency claims and
distributions under the turnover provisions in all intercreditor agreements, and
each Non-First Lien Noteholder shall receive its pro rata share of an amount of
30.1% of the PropCo Common Stock on a fully diluted basis (excluding dilution
from PropCo Preferred Equity, if applicable), which shall be deemed to include
consideration for the value of any unencumbered assets. And, as more fully
described under the Equity Right, if the Non-First Lien Noteholders vote as a
class to accept the Plan, each Non-First Lien Noteholder shall also have the
option to be a Rights Participant.

 

If the Non-First Lien Noteholders, and with respect to their deficiency claims,
the First Lien Noteholders, do not vote as a class to accept the Plan, then each
Non-First Lien Noteholder shall receive its pro rata share of 17.5% of the
PropCo Common Stock on a fully diluted basis (excluding dilution from PropCo
Preferred Equity, if applicable), which shall be deemed to include consideration
for the value of any unencumbered assets. The First Lien Noteholders will waive
or assign at CEOC’s direction distributions in respect of their deficiency
claims and distributions under the turnover provisions in all intercreditor
agreements on account of the 17.5% of equity to the Non-First Lien Noteholders.
If the Non-First Lien Noteholders, and with respect to their deficiency claims,
the First Lien Noteholders, do not vote as a class to accept the Plan, then the
remaining 12.6% of the PropCo Common Stock shall be allocated to the other
holders of PropCo, excluding the Non-First Lien Noteholders, based on their pro
rata ownership in PropCo (after giving effect to the exercise of the Put
Options).

 

3



--------------------------------------------------------------------------------

Second Lien Noteholders and Unsecured Guaranteed
Noteholders, the “Non-First Lien Noteholders”) The Plan may provide for the
separate classification of Non-First Lien Noteholders in separate classes or
subclasses in a manner not inconsistent with this Term Sheet.

 

II. Put Options, Equity Rights and Purchase Option7

 

Put Options

Each First Lien Noteholder shall have the option to put some or all of its right
under the Plan to receive (i) the OpCo New Common Stock it would otherwise
receive pursuant to the Plan (the “OpCo New Common Stock Put Options”); and/ or
(ii) the PropCo Common Stock it would otherwise receive pursuant to the Plan
(provided that no more than 14.8% (excluding dilution from PropCo Preferred
Equity, if applicable) of such interests are put in the aggregate) (the “REIT
New Common Stock Put Options” and, together with OpCo New Common Stock Put
Options, the “Put Options”), and to instead receive cash as described below
under “Put Options Price,” in which case CEC and any other Backstop Parties will
purchase such equity interests as further described below, subject in the case
of PropCo Common Stock to the exercise of the Equity Rights described below,
provided however that, in the event the UPREIT Structure is used (as defined
herein), the First Lien Noteholders shall be required to put at least 5% of
their PropCo Common Stock to CEC. The Put Options must be selected in connection
with plan solicitation provided that with respect to First Lien Noteholders that
are parties to the RSA, elections to exercise the OpCo New Common Stock Put
Options were made at the time of execution of the RSA and such elections remain
in place.

 

Each First Lien Noteholder that exercises any of its Put Options in whole or in
part shall be referred to herein as a “Put Participant.”

Put Options Allocation Between the Backstop Parties As detailed in Annex I, CEC
shall purchase the right to receive all the OpCo New Common Stock subject to the
OpCo New Common Stock Put Options and the PropCo Common Stock subject to the
REIT New Common Stock Put Options exercised by the Put Participants.

 

7  For tax efficiency or other purposes, the cash consideration to be paid to
First Lien Noteholders through the exercise of either the Put Options or the
Equity Rights may flow through the Company to the First Lien Noteholders as part
of their recovery under the Plan as direct payments of cash, rather than be paid
in respect of the receipt of stock or Mezz Equitized Debt or be paid directly by
the Backstop Parties and/or the Rights Participants. The Company and CEC shall
consult with the First Lien Bond Professionals and First Lien Bank Professionals
in respect of the preceding and, if the decision could reasonably be expected to
adversely affect the recovery of the First Lien Noteholders (in form, value, or
otherwise as determined by the Requisite Consenting Bond Creditors), it shall be
subject to the reasonable consent of the Requisite Consenting Bond Creditors.

 

4



--------------------------------------------------------------------------------

  

The First Lien Noteholders may elect to become backstop parties (together with
CEC, the “Backstop Parties”) (which election shall be made in connection with
plan solicitation) and purchase a portion of the PropCo Common Stock subject to
the REIT New Common Stock Put Options. First Lien Noteholders who wish to become
Backstop Parties must make any required investor representations required for
federal and state securities law purposes.

 

The Backstop Parties shall receive no fee for purchasing or agreeing to purchase
the equity subject to the Put Participants’ Put Options.

Put Options Price    The Put Options shall be at a price per share implying a
total value of $700 million for 100% of the OpCo New Common Stock and $269
million for 14.8% of the PropCo Common Stock on a fully diluted basis (excluding
dilution from PropCo Preferred Equity, if applicable). Equity Rights   

Subject to the terms below, the “Equity Rights” as detailed below shall occur
and each Non-First Lien Noteholder shall have the non-transferable right to be a
“Rights Participant.”8

 

Each Rights Participant may elect to purchase (with the purchase immediately
occurring after the closing of the Put Option) the right to receive its pro rata
share of the greater of (a) 5% of the PropCo Common Stock to be distributed to
the First Lien Noteholders if the holders of at least 66.66% of the Non-First
Lien Obligations execute the RSAs (or a similar restructuring support agreement
agreeable to CEOC and CEC and consistent with the terms of the RSAs) on or
before 90 days from July 31, 2015 (the “Bond RSA Effective Date”) or 2.5% of
such PropCo Common Stock if such holders do not so execute by such date and (b)
the First Lien Election Amount (as defined below) from the First Lien
Noteholders (the “Equity Rights”), subject to being cut back on a pro rata basis
based on the amount of Equity Rights exercised. Any Non-First Lien Noteholder
exercising an Equity Right must (a) make any required investor representations
required for federal and state securities law purposes and (b) execute the RSAs
(or a similar restructuring support agreement agreeable to CEOC and CEC and
consistent with the terms of the RSAs).

 

Each Non-First Lien Noteholder shall have 90 days, subject to the terms below,
from the Bond RSA Effective Date to execute the RSAs (or a similar restructuring
support agreement agreeable to CEOC and CEC and

 

8  The dates by which Rights Participant may exercise the Equity Rights may be
extended as may be mutually agreed to by the Company, CEC, and the Requisite
Consenting Bond Creditors, each in their reasonable discretion to the extent
such extensions may be necessary in accordance with generally applicable law.

 

5



--------------------------------------------------------------------------------

  

consistent with the terms of the RSAs), become a Rights Participant, and elect
whether to exercise its Equity Rights, which Equity Rights shall be subject to
and contingent on the Non-First Lien Noteholders voting as a class (or all
Non-First Lien Noteholder classes if applicable) to accept the Plan as part of
Plan solicitation.

 

For those Non-First Lien Noteholders becoming Rights Participants with respect
to any series of Non-First Lien Obligations from, or prior to, the Bond RSA
Effective Date, for every $1 of PropCo Common Stock purchased pursuant to the
Equity Rights, the Rights Participant shall also purchase $0.50 of CPLV
Mezzanine Debt to be received by the First Lien Noteholders at par until there
is no more such CPLV Mezzanine Debt to purchase, then New Second Lien OpCo Debt
to be received by the First Lien Noteholders at par until there is no more such
New Second Lien OpCo Debt to purchase, then New First Lien OpCo Debt to be
received by the First Lien Noteholders at par until there is no more such New
First Lien OpCo Debt to purchase, then New Second Lien PropCo Debt to be
received by the First Lien Noteholders at par until there is no more such New
Second Lien PropCo Debt to purchase (such debt, the “Equity Rights Debt”).

 

For those Non-First Lien Noteholders becoming Rights Participants with respect
to any series of Non-First Lien Obligations from 31 days following the Bond RSA
Effective Date until 60 day days following the RSA Effective Date, for every $1
of PropCo Common Stock purchased pursuant to the Equity Rights, the Rights
Participant shall also purchase $0.60 of Equity Rights Debt at par in the same
order as set forth above.

 

For those Non-First Lien Noteholders becoming Rights Participants with respect
to any series of Non-First Lien Obligations from 61 days following the Bond RSA
Effective Date until 90 days following the RSA Effective Date, for every $1 of
PropCo Common Stock purchased pursuant to the Equity Rights, the Rights
Participant shall also purchase $0.70 of Equity Rights Debt at par in the same
order as set forth above.

 

The Rights Participants must make their purchases of PropCo Common Stock (and
the corresponding Equity Rights Debt) first from the First Lien Noteholders who
elect to sell to the Rights Participants pursuant to the Put Rights (the
“Electing First Lien Sellers”) (pro rata among the Electing First Lien Sellers)
with such election to exercise the Put Rights to be made in connection with plan
solicitation and second from the First Lien Noteholders who are not Electing
First Lien Sellers (pro rata among such First Lien Noteholders), provided that
the aggregate amount of PropCo Common Stock purchased from non-Electing First
Lien Sellers shall not exceed the difference between the First Lien Election
Amount and 5% of the PropCo Common Stock to be distributed to all First Lien
Noteholders (or 2.5% if holders of 66.66% of the Non-First Lien Obligations do
not

 

6



--------------------------------------------------------------------------------

  

execute the RSA (or a similar restructuring support agreement agreeable to CEOC
and CEC and consistent with the terms of the RSA) on or before 90 days following
the RSA Effective Date.

 

The “First Lien Election Amount” means the aggregate amount of PropCo Common
Stock elected to be sold by the Electing First Lien Sellers to the Rights
Participants in connection with Plan solicitation.

 

For the avoidance of doubt, the First Lien Noteholders must sell their
respective right to receive PropCo Common Stock (and the Equity Rights Debt),
pursuant to the terms of the Equity Rights, to the Rights Participants. The
Rights Participants shall receive no fee for acting as Rights Participants.

 

The procedures implementing the Equity Rights and exercise thereof shall be
subject to the reasonable consent of the Requisite Consenting Bond Creditors.

Equity Rights Price    The Equity Rights shall be at the same price per share as
the Put Option. Purchase Option9    Each First Lien Noteholder shall have the
non-transferable option to purchase its pro rata share (based on its holdings of
the First Lien Note Obligations) of at least 50% of the PropCo Preferred Equity
(as defined below), with such purchases proportionally diluting the PropCo
Preferred Equity purchased by the Preferred Backstop Investors (as defined in
the Backstop Commitment Agreement to be attached hereto). Purchase Option Price
   The Purchase Option shall be at a price per share implying a total value of
$250 million for every $300 million of PropCo Preferred Equity. Regulatory
Requirements    All parties shall abide by, and use their commercially
reasonable efforts to obtain, any regulatory and licensing requirements or
approvals to consummate the Restructuring as promptly as practicable including,
but not limited to requirements or approvals that may arise as a result of such

 

9  For tax efficiency or other purposes, rather than being issued to the
Preferred Backstop Investors and electing First Lien Noteholders for cash, the
PropCo Preferred Equity (including any issued pursuant to the Preferred Equity
Upsize) may, following consultation with, and consent from, the First Lien Bond
Professionals (in their sole and absolute discretion), be issued directly to the
First Lien Noteholders subject to (a) the right of the First Lien Noteholders to
put up to 100% of such PropCo Preferred Equity to the Preferred Backstop
Investors for $250 million in cash (plus the equivalent purchase price of any
Preferred Equity Upsize), and (b) the right of the Preferred Backstop Investors
to call up to 50% of such PropCo Preferred Equity (excluding any Preferred
Equity Upsize) from the First Lien Noteholders for $125 million in cash. In such
case the First Lien Noteholders’ direct cash distribution from CEOC would be
reduced by $250 million plus the equivalent purchase price of any Preferred
Equity Upsize. For the avoidance of doubt, this change in the manner in which
the PropCo Preferred Equity may be issued shall not adversely affect the First
Lien Noteholders’ recoveries under the Plan on account of First Lien Note
Obligations.

 

7



--------------------------------------------------------------------------------

  

party’s equity holdings in the REIT, PropCo or OpCo, as the case may be. Such
parties receiving equity shall use commercially reasonable efforts to cooperate
with, and timely obtain and submit, all applicable licensing materials and
information to, applicable gaming authorities throughout any regulatory or
licensing process, including without limitation with respect to any applicable
license, permit, or finding of suitability, and shall cause any individual
subject to regulatory, licensing, or suitability approval to similarly cooperate
and provide all such relevant materials and information. To facilitate
regulatory approvals and prompt consummation of the Restructuring, any party
signing the RSAs must irrevocably elect upon execution of the RSAs the amount of
Put Options with respect to OpCo New Common Stock.

 

The Company and its affiliates will assist with required regulatory approvals
and structuring issues, including common stock voting structures to ensure
compliance with regulatory requirements.

 

To the extent any required regulatory approvals are not obtained by the Closing
of the Restructuring, the parties agree to work together to facilitate
consummation of the Restructuring as promptly as practicable. Actions to be
taken may include entering into transactions to permit the Closing to occur
while such regulatory approvals are pending (alternate temporary structures),
temporary escrowing of equity and/or selling down equity below regulatory
threshold levels. Any actions proposed to be taken in connection with obtaining
regulatory approvals that adversely affect any First Lien Noteholder, in an
economic or other material respect, must be reasonably acceptable to the
Requisite Consenting Bond Creditors, and will be binding on all First Lien
Noteholders.

REIT and Separation Structure Requirements    To the extent any party would
otherwise receive more than 9.8% of the outstanding REIT New Common Stock and/or
PropCo Preferred Equity, such party shall instead receive direct PropCo New LP
Interests equal to the value of such REIT New Common Stock and/or PropCo
Preferred Equity above 9.8%, except to the extent that a First Lien Noteholder
enters into an ownership limit waiver agreement substantially in the form
attached as Annex VII to the Bond RSA, provided however, that in the event the
Spin (as defined below) is to be utilized and any party would otherwise receive
more than 49.8% of the REIT New Common Stock and/or PropCo Preferred Equity,
such party shall instead receive direct PropCo New LP Interests equal to the
value of such REIT New Common Stock and/or PropCo Preferred Equity above 49.8%.
Closing    The Put Options and Equity Rights will close immediately following
distribution of the equity securities under the Plan (it being understood that
the exercise date for the Put Options and Equity Rights will be set forth in the
solicitation materials and shall occur on a date determined by the Company prior
to the projected effective date of the Plan).10

 

 

10  For tax efficiency or other purposes, the cash consideration to be paid to
First Lien Noteholders through the exercise of either the Put Options or the
Equity Rights may flow through the Company to the First Lien Noteholders as part
of their recovery under the Plan as direct payments of cash, rather than be paid
in respect of the receipt of stock or Mezz Equitized Debt or be paid directly by
the Backstop Parties and/or the Rights Participants. The Company and CEC shall
consult with the First Lien Bond Professionals and First Lien Bank Professionals
in respect of the preceding and, if the decision could reasonably be expected to
adversely affect the recovery of the First Lien Noteholders (in form, value, or
otherwise as determined by the Requisite Consenting Bond Creditors), it shall be
subject to the reasonable consent of the Requisite Consenting Bond Creditors.

 

8



--------------------------------------------------------------------------------

Put Options Conditions Precedent   

The exercise of the Put Options and Equity Rights will be subject to customary
conditions precedent including:

   •    the Bankruptcy Court shall have entered orders (a) approving the
disclosure statement in respect of the Plan and (b) confirming the Plan;    •   
the effective date of the Plan shall have occurred;    •    all regulatory
approvals, or waiting periods, shall have been received or expired; and    •   
other customary conditions precedent in form and substance reasonably
satisfactory to the Company, the Backstop Parties, and the Requisite Consenting
Bond Creditors.

 

III. The REIT and Equity Securities

 

REIT   

The Company shall restructure itself upon consummation of the Restructuring as a
separate operating company (“OpCo”), and property company (“PropCo”). Pursuant
to the Restructuring a real estate investment trust (the “REIT”) will be formed
to own and control the general partner of PropCo (“PropCo GP”) and to hold
PropCo New LP Interests.

 

The separation of the Company into OpCo, PropCo and the REIT (the “Separation
Structure”) will be accomplished through either (a) the tax free contribution of
PropCo assets to the REIT in a tax-free reorganization qualifying under Section
368(a)(1)(G) of the Internal Revenue Code (the “Code”) (such structure, the
“Spin”), provided however, that in lieu of the Spin, the separation will be
accomplished by (b) a tax-free contribution of PropCo assets to the PropCo
partnership in a transaction qualifying under section 721 of the Code (the
“UPREIT Structure”) if (i) the Company is

 

9



--------------------------------------------------------------------------------

  

unable to receive a favorable private letter ruling from the IRS (the “Spin
Ruling”) or a “should” level opinion of counsel (the “Spin Opinion”),
concluding, in either case, based on facts, customary representations (and
certain customary assumptions, in the case of a Spin Opinion) set forth or
described in the Spin Ruling or Spin Opinion, that the Spin qualifies under
Section 368(a)(1)(G) of the Code, (ii) at the election of the Requisite
Consenting Bond Creditors if the Estimated REIT E&P (as defined below) exceeds
$1.6 billion (and after consultation with the Consenting Bank Creditors) or
(iii) at the election of the Company and CEC, with the consent of the Requisite
Consenting Creditors, such consent not to be unreasonably withheld. In either
event, (x) the distribution of the new equity and debt will be made in a manner
that will not generate taxable income to the Company other than cancellation of
indebtedness income, and (y) the Company and CEC shall regularly consult and
coordinate with the First Lien Bond Professionals and First Lien Bank
Professionals on the Separation Structure and all decisions that may materially
affect the tax consequences thereof to the First Lien Noteholders and First Lien
Bank Lenders.

 

No later than 50 days prior to the deadline for voting on the Plan, the Company
will deliver to the Consenting Creditors its reasonable estimate of the earnings
and profits of the REIT (i) as of, and assuming an effective date of the Plan on
June 30, 2016, (ii) calculated using the implied equity values in this term
sheet and valuing all new debt at par, treating all First Lien Bank Lenders as
electing to be Settling First Lien Bank Lenders (except to the extent, as of the
date of the delivery of the estimate, any First Lien Bank Lenders have elected
otherwise or are no longer eligible to so elect in accordance with the terms of
the RSAs), treating all payments made to any creditors of the Company in
accordance with the RSAs (or any other agreement entered into prior to the
delivery of the estimate) as reducing earnings and profits and (iii) computed as
if all of the PropCo New LP Interests are held through the REIT (the “Estimated
REIT E&P”), together with supporting work papers. The Consenting Creditors shall
have 20 days to review the Company’s calculation of the Estimated REIT E&P and
provide any proposed revisions to the Company, and the Company and the
Consenting Bond Creditors agree to negotiate in good faith (and consult with the
Consenting Bank Lenders) such proposed revisions and to attempt to resolve any
differences between the parties within 10 days of the receipt of such proposed
revisions. In the event the parties reach agreement as to the amount of the
Estimated REIT E&P such Estimated REIT E&P shall be final and binding as among
the Company and the Consenting Creditors for purposes of the preceding
paragraph. In the event the parties do not reach agreement on the amount of the
Estimated REIT E&P, then the determination of the Estimated REIT E&P shall be
made by an independent accounting firm mutually acceptable to the Company and
the Consenting Bond Creditors (after consultation with the Consenting Bank
Creditors).

 

10



--------------------------------------------------------------------------------

   The Company, CEC and the Consenting Creditors shall cooperate in good faith
to effectuate the Restructuring in a manner that will (1) minimize the amount of
the earnings and profits of Caesars World, Inc. (and any other subsidiaries of
CEOC with separate return limitation years) that will be included in the
earnings and profits of the REIT and (2) if so requested by the Requisite
Consenting Bond Creditors, use cash otherwise payable to First Lien Noteholders
in respect of their claims to pay a portion of the “purging dividend” payable by
the REIT to such First Lien Noteholders with respect to their REIT New Common
Stock, in both cases consistent with the terms of the RSAs. Equity Securities   

The common equity securities to be issued will consist of new shares of common
stock (a) of the REIT (such stock, the “REIT New Common Stock”) and (b) of OpCo
(such stock, the “OpCo New Common Stock”). Such securities will be freely
transferable to the extent provided under Section 1145 of the Bankruptcy Code.

 

The Boards of Directors of CEOC, OpCo and the REIT shall each use its reasonable
best efforts to have the OpCo New Common Stock, if more than 30% of the OpCo New
Common Stock is owned by the First Lien Noteholders and Non-First Lien
Noteholders (the “Non-CEC Holders”), and the REIT New Common Stock,
respectively, (a) registered under US securities laws and (b) listed on a
nationally recognized exchange, as soon as practicable subject to meeting
applicable listing requirements following the effective date of the Plan. A
registration statement covering the REIT Common Stock (and if applicable, a
registration statement covering the OpCo New Common Stock) shall be filed as
soon as practicable following the Effective Date of the Plan and in any event
within 75 days thereafter. The Board of Directors of CEOC shall consult with
First Lien Bond Professionals and First Lien Bank Professionals on the form and
substance of the registration statement(s). The applicable parties shall enter
into a customary registration rights agreement providing for among other things
a re-sale registration statement for any First Lien Noteholder that cannot
freely transfer its equity pursuant to Section 1145 of the Bankruptcy Code and
keeping any registration statements that do not automatically incorporate SEC
filings by reference up to date.

 

In order to meet the requirement that a REIT have at least 100 shareholders, the
REIT will have the right to issue, for cash, up to $125,000 of non-voting
preferred stock (125 shares, $1,000 liquidation preference and approximately 12%
dividend).

Contribution by CEOC of Properties to PropCo    If the UPREIT Structure is used,
at least 5% of the PropCo New LP Interests purchased by CEC under the Put
Options (on a fully diluted basis) shall be deemed as CEOC’s on account of its
contribution of real estate into PropCo. In such case, CEOC shall have the
option to participate in future issuances, or purchase additional equity from
PropCo at FMV if participation is not feasible, to maintain its percentage
ownership interest in PropCo at 5% if it would otherwise decrease below that
threshold.

 

11



--------------------------------------------------------------------------------

Services JV   

Each of the Company and CEC (including through Caesars Entertainment Resort
Properties LLC and Caesars Growth Properties Holdings, LLC) shall agree to take
those steps that may be necessary or advisable with respect to Caesars
Enterprise Services, LLC and its subsidiaries (collectively “CES”) to ensure
that the chapter 11 cases or a restructuring consummated thereby shall not
impair, modify, or affect in any adverse way under the applicable agreements (i)
the Company’s rights with respect to governance or administration of CES
(including by amending Sections 5.5(b) with respect to any payment defaults
arising from commencement of the chapter 11 cases, 5.6 and 7.12 of that certain
Amended Limited Liability Company Agreement of Caesars Enterprise Services, LLC
dated as of May 20, 2014 (as the same may have been amended from time to time),
(ii) the Company’s rights with respect to that certain Omnibus License and
Enterprise Services Agreement dated as of May 20, 2014 (as the same may have
been amended from time to time) (including by amending Section 16.4 thereof),
(iii) the Company’s rights with respect to any or all intellectual property or
other business arrangements by and among the Company and CES, whether pursuant
to section 365(c) of the Bankruptcy Code, any change of control provisions set
forth in those agreements, or other terms of such agreements and (iv) PropCo’s
and OpCo’s right to use and access intellectual property and other rights in the
same manner that such rights are currently used and accessed across the
enterprise to the extent currently provided under the Omnibus License and
Enterprise Services Agreement.

 

In addition, such agreements shall be modified as necessary or appropriate to
reflect the OpCo/PropCo structure including (i) to provide that Total Rewards
and other enterprise-wide and property specific resources are allocated, and
services provided, in a way that does not discriminate against PropCo, (ii) for
so long as CEC or its affiliates manages the properties, CES shall ensure that,
in the event CEC or its subsidiaries cease to provide the resources and services
provided under such agreements to PropCo, CES shall provide such resources and
services directly to PropCo on equivalent terms to or via an alternative
arrangement reasonably acceptable to PropCo; provided that if CEC or its
affiliates are terminated as manager under the applicable agreements other than
by or with the consent of PropCo, CES shall provide such resources and services
pursuant to a management agreement on substantially the same terms and
conditions, notwithstanding such termination, if so elected by PropCo. In the
event PropCo terminates or consents to the termination of the management
relationship with CEC or its affiliates, for so long as the transition period
under the applicable management agreement(s) continues, PropCo shall continue to
have access to such resources and services on no less favorable terms. The
modified documents shall be in form and substance reasonably satisfactory to the
Requisite Consenting Bond Creditors (after consultation with the Consenting Bank
Creditors).

 

12



--------------------------------------------------------------------------------

   Furthermore, CES shall at the request of the REIT Board of Directors have
meetings or conference calls once a quarter with a designee of the REIT Board of
Directors to discuss, and consult on, the strategic and financial business
plans, budgeting, including proposed capital expenditures and other topics as
reasonably requested by the REIT Board of Directors. The REIT shall also have
audit and information rights.

 

IV. CEC

 

CEC Contribution   

CEC will contribute $406 million plus the Additional Cash Consideration (if
applicable) (together, the “CEC Cash Contribution”) to be used to pay the RSA
Forbearance Fees (on the terms described below), for general corporate purposes
and to fund sources and uses (and capital structure described herein) required
on the Effective Date.

 

In connection with the Bond RSA, CEC shall pay the RSA Forbearance Fees (as
defined in the Bond RSA) on the terms and conditions contained in the Bond RSA.

 

In connection with the Bank RSA, CEC shall pay to the Upfront Payment Parties
for (a) forbearing from exercising their default-related rights and remedies
solely to the extent required by, and as set forth in, the Bank RSA, and (b)
being a Settling First Lien Bank Lender, an amount equal to such Upfront Payment
Party’s Upfront Payment on the Upfront Payment Date. In addition, upon execution
of the Bank RSA by a First Lien Bank Lender, such lender’s First Lien Bond
Claims which were held on 11:59p.m ET on January 15, 2015 by such First Lien
Bank Lender (and are still held by such First Lien Bank Lender) shall be
entitled to receive the RSA Forbearance Fees on account of such First Lien Bond
Claims as if it were a Forbearance Fee Party.

 

The “Upfront Payment” means in respect of each Upfront Payment Party a pro rata
(calculated by using each Upfront Payment Party’s outstanding principal amount
of the First Lien Bank Obligations held by such Upfront Payment Party as a
numerator and the total outstanding principal amount of First Lien Bank
Obligations as a denominator, in each case on the Upfront Payment Date) share of
$62.5 million.

 

Except as provided below, if the Effective Date has not occurred on or prior to
February 1, 2016, then CEC shall contribute for the benefit of the First Lien
Noteholders an amount equal to $25 million per month beginning February 1, 2016
until the Effective Date of the Plan (such consideration, the “Additional
Consideration” and together with the CEC Cash Contribution, the “CEC
Consideration”) pro rating for any partial month.

 

13



--------------------------------------------------------------------------------

The Additional Consideration shall be payable on the Effective Date to the
Company for the benefit of all First Lien Noteholders, provided however, that,
notwithstanding Section 11 of the Bond RSA, if the Bond RSA is terminated in
accordance with the terms of the Bond RSA, other than a termination as a result
of a breach by Consenting Bond Creditors, an amount equal to the accrued
Additional Consideration up to a maximum of $75 million shall be payable by CEC
directly to the relevant indenture trustees for the benefit of all First Lien
Noteholders.

 

The Additional Consideration shall not accrue during any period in which the
Consenting Bond Creditors are not working in good faith towards completion of
the definitive documentation in form and substance consistent with the RSA. For
these purposes, the Consenting Bond Creditors shall be deemed to be working in
good faith towards completion of the definitive documentation at all times
unless and until CEC provides the relevant Consenting Bond Creditors with
written notice to the contrary specifically setting forth the reasons therefor.
In the event such notice is given, all parties’ rights with respect to whether
such Consenting Bond Creditors are working in good faith are fully reserved.

CEC Standby Commitment $75 million, which shall only be funded if there are
insufficient sources and uses (after giving effect to any Available Cash) to
fund the capital structure described herein on the Effective Date. For the
purpose of determining whether CEC is required to fund the CEC Standby
Commitment, the amount of Available Cash shall be deemed to exclude an amount
equal to $206 million less the amount of the RSA Forbearance Fees paid by CEC.
Bank Guaranty Settlement

Each First Lien Bank Lender that executes the Bank RSA shall also sell a 100%
assignment of their rights, or to the extent not legally assignable a
participation to the fullest extent possible, in its respective First Lien Bank
Obligations that survive the Effective Date (the “Purchased First Lien Bank
Obligations”) to CEC in exchange for the Purchase Price (defined below) on the
terms and conditions set forth herein (each executing First Lien Bank Lender, a
“Settling First Lien Bank Lender”).

 

The closing of the sale of the Purchased First Lien Bank Obligations to CEC
hereunder shall occur on the Effective Date and shall not be effective in any
way until such date.

 

The sale of the Purchased First Lien Bank Obligations to CEC hereunder shall
also include a consent to the termination and release of the Bank Guaranty
Agreement (defined below) and the termination and release of all of CEC’s
obligations thereunder (the “Release and Termination”). Subject to the payment
of the Purchase Price, the Release and Termination shall become effective
immediately prior to (but subject to the occurrence of) the effectiveness of the
Effective Date; provided, however, if the Effective Date shall not occur, the
Release and Termination shall be void ab initio.

 

14



--------------------------------------------------------------------------------

  

“Purchase Price” means, with respect to each Bank Debt Tranche held by a
Settling First Lien Bank Lender, an amount equal to the Accrued Amount in
respect of the aggregate principal amount of Purchased First Lien Bank
Obligations of such Bank Debt Tranche held by such Settling First Lien Bank
Lender for the Accrual Period; provided that each such Settling First Lien Bank
Lender shall remain entitled to receive any distributions otherwise arising
under the Plan on account of such Settling First Lien Bank Lender’s Purchased
First Lien Bank Obligations.

 

The “Accrual Period” means the period from the Petition Date until (but not
including) Effective Date.

 

The “Accrued Amount” with respect to each Bank Debt Tranche held by a Settling
First Lien Bank Lender means an aggregate amount equal to (i) the aggregate
principal amount of Purchased First Lien Bank Obligations of such Bank Debt
Tranche held by such Settling First Lien Bank Lender multiplied by a rate per
annum equal to the product of (x) the Settlement Percentage and (y) the Contract
Rate, minus (ii) the aggregate amount of Monthly Adequate Protection Payments
(as defined in the Cash Collateral Order) received by such Settling First Lien
Bank Lender during the Accrual Period (so long as the Monthly Adequate
Protection Payments are deemed to have been paid on account of interest (and not
recharacterized as principal or otherwise disallowed)) on account of such
Purchased First Lien Bank Obligations, minus (iii) the amount of Available Cash
paid to such Settling First Lien Bank Lender on account of its Purchased Lien
Bank Obligations upon the Effective Date (so long as such payment of Available
Cash is deemed to have been paid on account of interest (and not recharacterized
as principal or otherwise disallowed)), minus (iv) the Upfront Payment paid to
such Settling First Lien Bank Lender.

 

“Settlement Percentage” means a per annum rate equal to (i) for the period from
the Petition Date through and including October 1, 2015, 80.3%, (ii) for the
period from October 2, 2015 through and including January 1, 2016, 83.3%, (iii)
for the period from January 2, 2016 through and including April 1, 2016, 86.4%,
(iv) for the period from April 2, 2016 through and including July 1, 2016,
89.5%, (v) for the period from July 2, 2016 through and including October 1,
2016, 92.6%, (vi) for the period from October 2, 2016 through and including
January 1, 2017, 95.7%, (vii) for the period from January 2, 2017 through and
including April 1, 2017, 98.8%, and for the period from April 2, 2017 until the
end of the Accrual Period, 100%.

 

“Bank Debt Tranche” means, as the context requires, Term B-4 Loans, Term B-5
Loans, Term B-6 Loans and/or Term B-7 Loans.

 

15



--------------------------------------------------------------------------------

   “Contract Rate” means (i) with respect to Term B-4 Loans, a rate equal to
10.50%, (ii) with respect to Term B-5 Loans, a rate equal to 6.22%, (iii) with
respect to Term B-6 Loans, a rate equal to 7.22%, and (iv) with respect to Term
B-7 Loans, a rate equal to 9.75%. CEC Put Options Purchases    CEC or an
affiliated entity shall, pursuant to the Put Options, purchase up to (a) $269
million of the PropCo Common Stock at a price implying a total value of $269
million for 14.8% of the PropCo Common Stock on a fully diluted basis (excluding
dilution from PropCo Preferred Equity, if applicable) and (b) $700 million of
OpCo New Common Stock at a price per share implying a total value of $700
million for 100% of the OpCo New Common Stock. Domestic Acquisitions and New
Building Opportunities   

CEC and its non-debtor subsidiaries shall give PropCo a right of first refusal
to own the real estate, and have CEC or OpCo lease, all non-Las Vegas domestic
(U.S.) real estate acquisitions and new building opportunities with CEC
retaining management rights with respect to such opportunities.

 

PropCo shall give CEC a right of first refusal to operate and manage all non-Las
Vegas properties that PropCo acquires.

 

The material terms of these rights of first refusal are as set forth in the
Lease Term Sheet.

CEC Lease Guaranty   

CEC, OpCo and PropCo will enter into a Management and Lease Support Agreement
(the “MLSA”) pursuant to which (i) CEC, or a wholly-owned subsidiary, will
manage the properties on behalf of OpCo and (ii) CEC will provide a guaranty in
respect of the OpCo’s operating lease obligations, in each case while such lease
(including any extensions, renewals or replacements) remains in effect. The
material terms of the MLSA are set forth on Annex II.

 

The material terms of the operating leases are set forth on Annex II.

Releases    The Plan shall provide (subject to completion of the investigation
by CEOC’s governance committee) that CEC’s participation in the Plan through its
entry into the RSA and performance of the terms thereunder in facilitating the
transactions contemplated by the Restructuring shall be a full and complete
settlement under Bankruptcy Rule 9019 of any claims or causes of action, known
or unknown, that the Company and its estates have or could have against CEC, CAC
and their respective direct and indirect sponsors, shareholders, affiliates,
officers, directors, employees, managers, attorneys, professionals, advisors and
representatives (each of the foregoing

 

16



--------------------------------------------------------------------------------

  

in their capacity as such) relating to the Company, other than (a) claims under
the RSAs and (b) claims arising from past, existing, and future commercial
relationships between any subsidiary of CEC (other than CEOC and its
subsidiaries) and CEOC or any of its subsidiaries.

 

As part of the settlement embodied in the Plan and the RSA (subject to
completion of the investigation by CEOC’s governance committee), effective on
the date the Restructuring is consummated, as consideration for the CEC
Consideration, the CEC Put Options Purchases, the Domestic Acquisitions and New
Building Opportunities, the OpCo Debt Guaranty, entry into the MLSA and other
valuable consideration, the Company, its estate and all of the Company’s
creditors shall be deemed to have released CEC, CAC and their respective direct
and indirect sponsors, shareholders, affiliates, officers, directors, employees,
managers, attorneys, professionals, advisors and representatives (each of the
foregoing in their capacities as such, the “CEC Released Parties”) from any and
all claims, obligations, suits, judgments, damages, rights, causes of action and
liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
existing or hereafter arising, at law, in equity or otherwise, relating to or
based upon any act or omission relating to the Company which occurred prior to
the effectiveness of the Restructuring (other than (a) claims under the RSAs and
(b) claims arising from past, existing, and future commercial relationships
between any subsidiary of CEC (other than CEOC and its subsidiaries) and CEOC or
any of its subsidiaries), including a release and waiver of any obligations
arising under the Bank Guaranty Agreement (but only to the extent released in
connection with the Bank Guaranty Settlement). The Plan shall also include
standard injunction and exculpation provisions in respect of the CEC Released
Parties.

 

As part of the settlement embodied in the Plan and the RSAs, effective on the
date the Restructuring is consummated, as consideration for their entry into the
RSAs and other valuable consideration, the Company and the CEC Released Parties
shall be deemed to have released the Consenting Creditors and their respective
direct and indirect sponsors, shareholders, affiliates, officers, directors,
employees, managers, attorneys, professionals, advisors and representatives
(each of the foregoing in their capacity as such) from any and all claims,
obligations, suits, judgments, damages, rights, causes of action and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, existing or
hereafter arising, at law, in equity or otherwise, relating to or based upon any
act or omission relating to the Company which occurred prior to the
effectiveness of the Restructuring.

 

For the avoidance of doubt, the investigation by CEOC’s governance committee
contemplated herein shall be completed prior to approval of the Disclosure
Statement.

 

17



--------------------------------------------------------------------------------

V. Caesars Palace Las Vegas (“CPLV”)

 

Transfer to Unrestricted Subsidiary   

CPLV shall be transferred to a newly formed wholly owned unrestricted subsidiary
of PropCo (“CPLV Sub”) and its property shall be leased to OpCo. “CPLV Holding”
will be one or more newly formed holding companies that directly owns 100% of
CPLV Sub.

 

The material terms of the operating lease are set forth on Annex II.

Issuance of CPLV Market Debt   

CPLV Sub and/or CPLV Holding, as applicable, shall each use commercially
reasonable efforts to finance $2,600 million of CPLV Debt with third party
investors for cash proceeds (the “CPLV Market Debt”) on or before consummation
of the Restructuring (with 100% of the net proceeds being used to increase the
cash payments to the First Lien Bank Lenders and the First Lien Noteholders). At
least $1,800 million of CPLV Market Debt must be issued.

 

If $1,800 million or more but less than $2,600 million of CPLV Market Debt is
issued, the remainder will be issued to the First Lien Bank Lenders in the form
of the New Second Lien PropCo Debt Upsize Amount (except if the Bank Mezzanine
Election is made) and to the First Lien Noteholders in the form of CPLV
Mezzanine Debt (subject, in the event the amount of CPLV Market Debt is less
than $2,000 million, to the right of the First Lien Noteholders to have their
CPLV Mezz Upsized Amount issued in the form of Preferred Equity Upsize rather
than CPLV Mezzanine Debt, as set forth below).11 The principal amount of CPLV
Market Debt, CPLV Mezzanine Debt, New Second Lien PropCo Debt Upsize Amount and,
if applicable, the Preferred Equity Upsize shall collectively total $2,600
million.

 

Notwithstanding the above, to the extent PropCo Preferred Equity is issued, the
proceeds thereof (other than in respect of the Preferred Equity Upsize, if
applicable) shall first reduce the principal amount of CPLV Mezzanine Debt (if
any) to be issued to the First Lien Noteholders and second, reduce the principal
amount of New Second Lien PropCo Debt to be issued to the First Lien
Noteholders, and third reduce the principal amount of CPLV Market Debt (provided
that CPLV Market Debt shall not be reduced to an amount below $1,800 million).

 

The weighted average yield on the CPLV Market Debt and CPLV Mezzanine Debt will
be capped such that the annual debt service shall not exceed $130 million, with
the cap increased by $2 million for every $100 million of Equity Rights Debt.

 

11  Plan ballots shall provide that each First Lien Bank Lender is deemed to
receive its pro rata share of the New Second Lien PropCo Debt Upsize Amount
unless the majority of the class makes the Bank Mezzanine Election by making an
election on the ballot to receive CPLV Mezzanine Debt in lieu thereof, which
shall apply to all First Lien Bank Lenders.

 

18



--------------------------------------------------------------------------------

CPLV Mezzanine Debt   

If CPLV Market Debt is issued in an amount greater than $1,800 million, but less
than $2,600 million (less the proceeds from the PropCo Preferred Equity applied
to reduce the amount of CPLV Mezzanine Debt (if any) to be issued to the First
Lien Noteholders), then CPLV Mezz Holding shall issue secured non-guaranteed
debt (the “CPLV Mezzanine Debt”) in an amount equal to the difference to the
First Lien Bank Lenders (only if the First Lien Bank Lenders make the Bank
Mezzanine Election) and the First Lien Noteholders. Material terms of the CPLV
Market Debt and CPLV Mezzanine Date are annexed as Annex V.

 

“CPLV Mezz Holding” will be a newly formed holding company that directly or
indirectly owns 100% of CPLV Sub.

 

Receipt of CPLV Mezzanine Debt   

If CPLV Mezzanine Debt is issued (and assuming that the First Lien Bank Lenders
make the Bank Mezzanine Election in lieu of receiving New Second Lien PropCo
Debt Upsize Amount), then it shall be distributed as follows:

 

   •    The first $300 million of CPLV Mezzanine Debt (before giving effect to
any Mezz Equitized Debt) shall be distributed 1/3 to the First Lien Bank Lenders
and 2/3 to the First Lien Noteholders;    •    Any CPLV Mezzanine Debt over $300
million and less than $600 million (before giving effect to any Mezz Equitized
Debt) shall be distributed 1/2 to the First Lien Bank Lenders and 1/2 to the
First Lien Noteholders; and    •    Any CPLV Mezzanine Debt over $600 million
(before giving effect to any Mezz Equitized Debt) shall be issued 41.7% to the
First Lien Bank Lenders and 58.3% to the First Lien Noteholders; provided, that,
in the event that less than $2,000 million of CPLV Market Debt is issued, then
with respect to the amount of increased CPLV Mezzanine Debt that would otherwise
be issued to the First Lien Noteholders as result of such reduction in the CPLV
Market Debt below $2,000 million (such amount, the “CPLV Mezz Upsized Amount”),
the First Lien Noteholders shall receive cash in an amount equal to the CPLV
Mezz Upsized Amount which cash shall be funded by increasing the amount of
PropCo Preferred Equity issued hereunder (such additional amount of PropCo
Preferred Equity, the “Preferred Equity Upsize”).

 

19



--------------------------------------------------------------------------------

  

The $2,600 million aggregate total amount of cash proceeds from the CPLV Market
Debt and the principal amount of CPLV Mezzanine Debt (before giving effect to
any Mezz Equitized Debt) will be allocated as follows:

 

   •    $1,450 for First Lien Bank Holders and    •    $1,150 for First Lien
Bondholders,   

with the amount of CPLV Mezzanine Debt to be issued to each in accordance with
the above.

 

If, however, the First Lien Bank Lenders do not make the Bank Mezzanine
Election, First Lien Bank Lenders shall not be issued any CPLV Mezzanine Debt.

 

VI. New Capital Structure

 

New First Lien OpCo Debt   

Up to $1,188 million in principal amount of first lien debt. Material terms of
the New First Lien OpCo Debt are annexed as Annex V to the Bond RSA.

 

$882 million of proceeds from the syndication of New First Lien OpCo Debt to the
market for cash must be distributed to the First Lien Bank Lenders.

 

$306 million distributed to First Lien Noteholders. OpCo will use its
commercially reasonable efforts to syndicate such New First Lien OpCo Debt to
the market for cash to be distributed to the First Lien Noteholders.

New Second Lien OpCo Debt   

Up to $547 million in principal amount of second lien debt. Material terms of
the New Second Lien OpCo Debt are annexed as Annex V to the Bond RSA.

 

$406 million of proceeds from the syndication of New Second Lien OpCo Debt to
the market for cash must be distributed to the First Lien Bank Lenders.

 

$141 million distributed to First Lien Noteholders. OpCo will use its
commercially reasonable efforts to syndicate such New Second Lien OpCo Debt to
the market for cash to be distributed to the First Lien Noteholders.

New First Lien PropCo Debt   

$2,392 million in principal amount of first lien debt. Material terms of the New
First Lien PropCo Debt are annexed hereto as Annex V.

 

$1,961 million distributed to the First Lien Bank Lenders and $431 million
distributed to First Lien Noteholders.

 

20



--------------------------------------------------------------------------------

   The New First Lien PropCo Debt distributable to First Lien Bank Lenders and
First Lien Noteholders must be in the form of bank debt and bond debt,
respectively. New Second Lien PropCo Debt   

Up to $1,758 million in principal amount of second lien debt.12 Material terms
of the New Second Lien PropCo Debt are annexed hereto as Annex V.

 

$1,425 million distributed to First Lien Noteholders, subject to adjustment as
set forth herein. Up to $333 million distributed to First Lien Bank Lenders if
the full amount of the New Second Lien PropCo Debt Upsize Amount is issued.

 

Notwithstanding the above, the proceeds of PropCo Preferred Equity (other than
the proceeds of the Preferred Equity Upsize), after first reducing the principal
amount of CPLV Mezzanine Debt (if any) to be issued to the First Lien
Noteholders shall be used to reduce the principal amount of New Second Lien
PropCo Debt to be issued to the First Lien Noteholders.

OpCo Debt Guaranty    The New First Lien OpCo Debt and the New Second Lien OpCo
Debt distributed to the First Lien Noteholders shall be guaranteed in accordance
with the form of guaranty as set forth in Annex VI to the Bond RSA. PropCo
Preferred Equity   

$300 million in principal amount of PropCo Preferred Equity, which amount may be
increased due to the Preferred Equity Upsize on the terms set forth in the
Series A Convertible Preferred Stock Articles annexed as Annex III to the Bond
RSA.

 

Subject to the Purchase Option, all of the PropCo Preferred Equity shall be
purchased by the Preferred Backstop Investors as set forth in the Backstop
Commitment Agreement which shall be substantially in form and substance as that
annexed as Annex IV to the Bond RSA. At least 50% of the PropCo Preferred Equity
purchased by the Preferred Backstop Investors will be made available to First
Lien Noteholders pursuant to the Purchase Option. Any PropCo Preferred Equity
purchased pursuant to the Purchase Option shall dilute the Backstop Investors’
purchases pro rata.

 

Proceeds of the issue of the PropCo Preferred Equity (other than the Preferred
Equity Upsize) shall be used first to reduce the principal amount of CPLV
Mezzanine Debt (if any) to be issued to the First Lien Noteholders, second to
reduce the principal amount of New Second Lien PropCo Debt to be issued to the
First Lien Noteholders, and third to reduce the principal amount of CPLV Market
Debt.

 

12  Subject to decrease on account of (a) the Bank Mezzanine Election and (b) if
the New Second Lien PropCo Debt Upsize Amount is not issued (or fully issued).

 

21



--------------------------------------------------------------------------------

  

Proceeds of the Preferred Equity Upsize will be distributed to First Lien
Noteholders in lieu of any additional CPLV Mezzanine Debt that would otherwise
be issued to the First Lien Noteholders in the event that less than $2,000
million of CPLV Market Debt is issued.

 

“Mezz Equitized Debt” shall mean all CPLV Mezzanine Debt that is reduced (or not
issued) as a result of the issuance of PropCo Preferred Equity (including the
Preferred Equity Upsize).

 

VII. Charter Documents and By-Laws of the Equity Issuers

 

Corporate Governance   

CEOC, a Delaware corporation will become OpCo and will have charter documents
and by-laws that are acceptable to CEC and the Requisite Consenting Bond
Creditors.

 

PropCo will be a limited partnership organized under the laws of Delaware and
will have a limited partnership agreement that is customary for an UPREIT
structure and reasonably acceptable to CEOC, CEC and the Requisite Consenting
Bond Creditors.

 

PropCo GP will be a limited liability company organized under the laws of
Delaware and will have an operating agreement that is reasonably acceptable to
CEOC, CEC and the Requisite Consenting Bond Creditors.

 

The REIT will be a corporation organized under the laws of Maryland and will
have charter documents and by-laws that are reasonably acceptable to CEOC, CEC
and the Requisite Consenting Bond Creditors.

OpCo Board of Directors   

If CEC owns 90% or more of the OpCo New Common Stock, then the board of
directors of OpCo shall consist of 3 voting members to be designated by CEC,
each to be identified in a plan supplement and one of which shall be independent
and reasonably acceptable to the Requisite Consenting Bond Creditors. The
independent director shall be a member of all committees of the board.

 

If CEC owns less than 90% of the OpCo New Common Stock, then the board of
directors of OpCo shall consist of 3 voting members, 2 designated by CEC and 1
designed by the Requisite Consenting Bond Creditors (which shall be a member of
all committees of the board), each to be identified in a plan supplement.

 

Regardless of CEC’s percentage ownership, there shall be one non-voting
observer, reasonably acceptable to OpCo, to be designated by the Requisite

 

22



--------------------------------------------------------------------------------

   Consenting Bond Creditors and identified in a plan supplement. The observer
shall be given notice of and an opportunity to attend the portion of all
meetings concerning business and strategy sessions matters and other matters
that would have an adverse material economic impact on PropCo (and receive all
materials given to board members in connection with such matters), subject to
appropriate limitations in respect of privilege issues. REIT Board of Directors
  

If CEC owns less than 10% of the PropCo Common Stock, then the board of
directors of the REIT shall consist of 7 voting members to be designated by the
Requisite Consenting Bond Creditors, each to be identified in a Plan Supplement.

 

If CEC owns 10% or more of the PropCo Common Stock, then the board of directors
of the REIT shall consist of 7 voting members, 6 to be designated by the
Requisite Consenting Bond Creditors and 1 designated by CEC, each to be
identified in a Plan Supplement.

 

At least 3 voting members must be licensed by the required regulatory
authorities by closing. If there are not at closing at least 3 voting members
licensed, then to assist with closing up to 2 of the independent members of CEOC
shall be designated to the REIT board so that there will be 3 voting members at
closing, with such members being removed as the non-voting members are licensed.
Until such time as the CEOC independents and members designated by CEC are a
minority of the board, the REIT shall be prohibited from taking major
transactions without shareholder approval. To the extent any of members are not
so licensed by closing, they shall be non-voting members until so licensed.

PropCo    PropCo will be controlled by its PropCo GP, whose sole shareholder
will be the REIT.

 

VIII. Implementation

 

In-Court Restructuring: Use of Cash Collateral    Final Order (i) Authorizing
Use of Cash Collateral, (ii) Granting Adequate Protection, (iii) Modifying the
Automatic Stay to Permit Implementation, and (iv) Granting Related Relief (Dkt.
No. 988) (the “Cash Collateral Order”) Available Cash    The Available Cash
shall be applied at closing first to fund, together with the CEC Cash
Contribution (less the RSA Forbearance Fees), the sources and uses (and capital
structure described herein) on the Effective Date and second, to the extent of
any remaining Available Cash, to fund adequate protection payments, as
applicable.

 

23



--------------------------------------------------------------------------------

   “Available Cash” means (i) the pro forma amount of CEOC balance sheet cash
available after giving effect to the Effective Date, the consummation of the
Plan, all debt reductions and repayments, the payment of all fees, expenses and
related uses of cash on the Effective Date in accordance with the plan over (ii)
$400 million of minimum required CEOC liquidity, which shall be reduced by $0.50
for every dollar raised in revolving credit, provided that such reduction shall
in no instance be greater than $100 million (the minimum cash requirement amount
includes the $100 million of CEC’s cash contribution, and does not include (a)
cash held by Chester Downs and Marina, LLC and Chester Downs Finance Corp., (b)
cash held by the international entities owned by CEOC (e.g. the London Clubs),
and (c) customer cash held in custody by CEOC (i.e. “front money”)).

 

IX. Other

 

PropCo Call Rights   

Subject to the terms of the CERP debt documents and in no event in a manner that
is dilutive of covenant compliance (provided that CEC and CERP shall use
commercially reasonable efforts to obtain waivers or amendments to permit the
transaction if necessary), PropCo shall have the right, for up to 180 days
following the date the Restructuring is consummated, to enter into a binding
agreement to purchase the real property (and lease it back to CERP) and all
improvements associated with Harrah’s Atlantic City and Harrah’s Laughlin for a
cash purchase price equal to ten times the agreed annual rent for such
properties, and on other customary terms and conditions, with the closing of
such purchase(s) to occur following regulatory approvals, provided that such 180
day period shall be extended for up to 12 months if the call rights are not
exercisable during the initial 180 day period due to CERP covenant issues.

 

The parties shall discuss in good faith whether additional properties should be
subject to the PropCo call rights and other terms applicable to the call rights.

Definitive Agreements    Subject to the terms of the RSAs, as soon as reasonably
practicable, the parties will execute Definitive Documentation implementing the
Restructuring in form and substance consistent in all material respects with
this Term Sheet and reasonably acceptable to the Requisite Consenting Creditors,
the Company and CEC.

 

24



--------------------------------------------------------------------------------

Non Transfer    As set forth in the Bank RSA and subject to its terms and
certain exceptions contained therein, each Restructuring Support Party will
agree, on behalf of itself and its affiliates, not to transfer any First Lien
Bank Obligations or First Lien Note Obligations held by such party and its
affiliates from the date of execution of the Bank RSA through the consummation
of the Restructuring (including without limitation closing all Put Options and
Equity Rights) unless the transferee(s) agree(s) to be bound by all of the terms
and conditions of the Bank RSA and this Term Sheet. Intercreditor Agreements   
Plan distributions shall be made in compliance with and shall, except as
explicitly provided for herein, enforce all applicable intercreditor and
subordination agreements. Tax Opinions/Private Letter Rulings   

As a condition to effectiveness of the Plan, Counsel to the Company shall
deliver an opinion on which the First Lien Noteholders and First Lien Bank
Lenders may rely, or the REIT shall receive a private letter ruling from the
IRS, concluding, based on facts, customary representations and assumptions set
forth or described in such opinion and/or private letter ruling, that the REIT’s
method of operation since its formation and its proposed method of operation up
to and including the end of the date of the opinion or ruling has enabled and
will enable the REIT to meet the requirements for qualification and taxation as
a real estate investment trust under the Code.

 

Counsel to the Company shall deliver to the Company an opinion, or the Company
shall receive a private letter ruling from the IRS, concluding, based on facts,
customary representations and assumptions set forth or described in such opinion
and/or private letter ruling, that the transfer of assets to PropCo and to the
REIT, and the transfer of consideration to creditors of the Company should not
result in a material amount of U.S. federal income tax to the Company,
determined as if the Company and its subsidiaries were a stand-alone
consolidated group. The Company shall make any such opinion and/or private
letter ruling available to the First Lien Bond Professionals and First Lien Bank
Professionals.

Tax Indemnity    CEC, OpCo, and PropCo will enter into one or more tax matters
agreements reasonably satisfactory to CEC, CEOC and the Requisite Consenting
Creditors, that will, among other things, allocate responsibility for taxes
arising in periods both before and after the Effective Date, including any taxes
generated as a result of the Restructuring and related transactions. The
agreements will also contain standard covenants relating to compliance with the
requirements and/or representations contained in the Spin Ruling, the Spin
Opinion, and/or any other private letter ruling received from the IRS or opinion
received from Counsel to the Company as described in “Tax Opinions/Private
Letter Rulings.”

 

25



--------------------------------------------------------------------------------

PropCo Distributions    The parties shall discuss what effect the tax benefits
to CEC of the allocations to it pursuant to Section 704(c) of the Internal
Revenue Code will have on the distributions to CEC from PropCo.

 

26



--------------------------------------------------------------------------------

Annex I

Backstop Parties

 

Party

   PropCo New LP
Interests / REIT
New Common
Stock     OpCo New
Common Stock      Total Amount  

CEC

   $ 269 million 13    $ 700 million       $ 969 million 14                 

 

13  Subject to dilution if other First Lien Noteholders elect to become Backstop
Parties.

14  Subject to dilution if other First Lien Noteholders elect to become Backstop
Parties.

 

27



--------------------------------------------------------------------------------

Annex II

Lease & MLSA Term Sheet Summary

 

28



--------------------------------------------------------------------------------

LEASE TERM SHEET

Note: It is currently anticipated that the real estate assets of the
subsidiaries of a newly-formed Delaware limited partnership (“Propco”) will be
leased to subsidiaries of Opco (defined below) pursuant to two separate leases.
One lease (the “Non-CPLV Lease”)[1] will include all “Facilities” (defined
below) other than Caesars Palace Las Vegas (“CPLV”). The other lease (the “CPLV
Lease”, and together with the Non-CPLV Lease, collectively, the “Leases”) will
only include CPLV. To the extent that a term below does not differentiate
between the Non-CPLV Lease and the CPLV Lease, such term shall be included in
both Leases.

 

Landlord  

With respect to the Non-CPLV Lease, all of the subsidiaries of Propco that own
the fee or ground leasehold (as applicable) interests in the real property
comprising the Non-CPLV Facilities (as defined below).

 

With respect to the CPLV Lease, a subsidiary of Propco that owns the fee
interest in the real property comprising the CPLV Facility.

Tenant  

With respect to the Non-CPLV Lease, Caesars Entertainment Operating Company
(“CEOC” or “Opco”) and the subsidiaries of CEOC necessary for the operation of
all of the Non-CPLV Facilities, including all license holders with respect
thereto, as reasonably demonstrated to Propco.

 

With respect to the CPLV Lease, CEOC and the subsidiaries of CEOC necessary for
the operation of the CPLV Facility, including all license holders with respect
thereto, as reasonably demonstrated to Propco.

 

For purposes hereof, the term “Tenant” shall be deemed to mean Tenant and all
subsidiaries of Tenant.

MLSA/Guaranty   In addition, Caesars Entertainment Corporation (“CEC”), a
wholly-owned subsidiary of CEC (“Manager”), Opco and Propco will enter into a
Management and Lease Support Agreement with respect to each of the Non-CPLV
Lease and the CPLV Lease (each, an “MLSA/Guaranty”), pursuant to which (i)
Manager will manage the Facilities (as defined below) on behalf of Opco and (ii)
CEC will provide a full guarantee of all payments and performance of Opco’s
monetary obligations under each of the CPLV Lease and the Non-CPLV Lease.[2] The
terms of the MLSA/Guaranty are more particularly set forth in that certain
Summary of Terms with respect to the MLSA/Guaranty.

 

1  Non-CPLV Lease may be structured as two individual cross-defaulted leases, to
accommodate the JV interest for the Joliet asset.

2  Management Agreement and Guaranty will be integrated as one document, subject
to terms of MLSA/Guaranty term sheet.



--------------------------------------------------------------------------------

Leased Property  

With respect to the Non-CPLV Lease, all of the real property interest in the
facilities (the “Non-CPLV Facilities”) described on Exhibit A attached hereto,
including all buildings and structures located thereon, and all rights
appurtenant thereto. The Non-CPLV Facilities will not include any non-U.S. real
estate assets.

 

With respect to the CPLV Lease, all of the real property interest in CPLV (the
“CPLV Facility” or “CPLV Facilities”), as described on Exhibit B attached
hereto, including all buildings and structures located thereon, and all rights
appurtenant thereto.

 

All U.S. real property owned by CEOC or its wholly-owned subsidiaries that is
not identified on either (x) Exhibit A as part of the Non-CPLV Facilities, or
(y) Exhibit B as part of the CPLV Facilities, to the extent that it is not sold
or abandoned pursuant to the bankruptcy code, in each case with the approval of
the bankruptcy court, will be transferred to the applicable Landlord and leased
to the applicable Tenant under the Non-CPLV Lease (if such property is not
related to the ownership or operation of CPLV) or under the CPLV Lease (if such
property is related to the ownership or operation of CPLV), as applicable.

 

For purposes hereof, the term “Facilities” and “Leased Property” shall each be
deemed to mean the CPLV Facility and the Non-CPLV Facilities, collectively, or
each individually, as the context may require.

Term  

Each of the Leases shall have a 15 year initial term (the “Initial Term”).

 

Each of the Leases shall have four 5-year renewal terms (each, a “Renewal Term”)
to be exercised at Tenant’s option, provided that no Event of Default shall have
occurred and be continuing on the date Landlord receives the Renewal Notice (as
hereinafter defined) or on the last day of the then current Term, by notifying
Landlord (each, a “Renewal Notice”) (i) no earlier than 18 months prior to the
then-current expiration, and (ii) no later than 12 months prior to the
then-current expiration.

 

The Term with respect to any Leased Property shall not exceed 80% of the useful
life of such Leased Property. Any Leased Property not meeting such requirement
shall be subject to a shorter Term than the other Leased Property that satisfies
such requirements.[3]

Rent  

“Rent” means the sum of Base Rent and Percentage Rent. “Percentage Rent” means
the Non-CPLV Initial Percentage Rent, the Non-CPLV Secondary Percentage Rent and
the CPLV Initial Percentage Rent (each as defined below), each as adjusted as
set forth below. Rent shall be paid monthly in advance.

 

Rent not paid when due shall be subject to default interest and late charges
such that if rent is not paid within five days of the due date, a late charge in
the amount of 5% of the unpaid amount will be assessed and if any rent
(including the late charge) is not paid within 10 days of due date, it will
accrue interest based on the overdue rate (5% above prime).

 

Rent under the Non-CPLV Lease and the CPLV Lease shall be as follows for the
Initial Term and each Renewal Term:[4]

 

3  The parties understand that none of the Facilities will run afoul of the 80%
test during the Initial Term. The parties intend for the useful life of each
Facility to be determined at or prior to Lease inception; therefore, the
provisions regarding determination by an expert have been deleted.

4  For tax purposes, portions of each Non-CPLV Facility (e.g., barges and boats)
may be subject to a specific Rent allocation to be set forth in the definitive
documents.

 

2



--------------------------------------------------------------------------------

 

Non-CPLV Lease:

 

(a) For the first 7 Lease years, Rent of $475,000,000 per Lease year.

 

(b) For the 8th Lease year through the 10th Lease year, (i) Base Rent equal to
$332,500,000, subject to the annual Escalator (as hereinafter defined)
commencing in the 8th Lease year as described below, plus (ii) Percentage Rent
equal to the Non-CPLV Initial Percentage Rent (as hereinafter defined).

 

(c) From and after the commencement of the 11th Lease year, (i) Base Rent equal
to 80% of the Rent for the 10th Lease year, subject to the annual Escalator as
described below, plus (ii) Percentage Rent equal to Non-CPLV Secondary
Percentage Rent (as hereinafter defined).

 

Notwithstanding anything to the contrary, in no event shall annual Base Rent for
the Non-CPLV Lease be less than the Base Rent in the 8th Lease year, except in
connection with a Rent Reduction Adjustment.

 

For the 8th through 10th Lease year, Percentage Rent, in each such Lease year,
shall be equal to a fixed annual amount equal to $142,500,000, adjusted as
follows: (i) in the event that the Net Revenue with respect to the Non-CPLV
Facilities for the 7th Lease year has increased versus the Net Revenue for the
12 month period immediately preceding the 1st Lease year (such increase, the
“Year 8 Non-CPLV Increase”), such $142,500,000 shall increase by the product of
(a) the Non-CPLV Factor (as defined below) and (b) the Year 8 Non-CPLV Increase;
and (ii) in the event that the Net Revenue with respect to the Non-CPLV
Facilities for the 7th Lease year has decreased versus the Net Revenue for the
12 month period immediately preceding the 1st Lease year (such decrease, the
“Year 8 Non-CPLV Decrease”), such $142,500,000 shall decrease by the product of
(a) the Non-CPLV Factor and (b) the Year 8 Non-CPLV Decrease (such resulting
amount being referred to herein as the “Non-CPLV Initial Percentage Rent”).

 

For the 11th Lease year through the 15th Lease year, Percentage Rent shall be
equal to a fixed annual amount equal to 20% of the Rent for the 10th Lease year,
adjusted as follows: (i) in the event that the Net Revenue with respect to the
Non-CPLV Facilities for the 10th Lease year has increased versus the Net Revenue
for the 8th Lease year (such increase, the “Year 11 Non-CPLV Increase”),
Percentage Rent shall increase by the product of (a) the Non-CPLV Factor and
(b) the Year 11 Non-CPLV Increase; and (ii) in the event that the Net Revenue
with respect to the Non-CPLV Facilities for the 10th Lease year has decreased
versus the Net Revenue for the 8th Lease year (such decrease, the “Year 11
Non-CPLV Decrease”), Percentage Rent shall decrease by the product of (a) the
Non-CPLV Factor and (b) the Year 11 Non-CPLV Decrease (such resulting amount
being referred to herein as “Non-CPLV Secondary Percentage Rent”).

 

3



--------------------------------------------------------------------------------

 

At the commencement of each Renewal Term, (i) the Base Rent under the Lease for
the first year of such Renewal Term shall be adjusted to fair market value rent
(provided that (A) in no event will the Base Rent during the Renewal Term be
less than the Base Rent then payable during the year immediately preceding the
commencement of the Renewal Term, and (B) no such adjustment shall cause Base
Rent to be increased by more than 10% of the prior year’s Base Rent), subject
thereafter to the annual Escalator, and (ii) the Percentage Rent for such
Renewal Term will be equal to the Percentage Rent in effect for the Lease year
immediately preceding the first year of such Renewal Term, adjusted as follows:
(1) in the event that the Net Revenue with respect to the Non-CPLV Facilities
for the Lease year immediately preceding the applicable Renewal Term has
increased versus the Net Revenue for (x) in respect of the first Renewal Term,
the 10th Lease year and (y) for each subsequent Renewal Term, the Lease year
prior to the first Lease year of the immediately preceding Renewal Term (such
increase, the “Renewal Term Non-CPLV Increase”), Percentage Rent shall increase
by the product of (a) the Non-CPLV Factor and (b) the Renewal Term Non-CPLV
Increase; and (ii) in the event that the Net Revenue with respect to the
Non-CPLV Facilities for the Lease year immediately preceding the applicable
Renewal Term has decreased versus the Net Revenue for (x) in respect of the
first Renewal Term, the 10th Lease year and (y) in respect of each subsequent
Renewal Term, the Lease year prior to the first Lease year of the immediately
preceding Renewal Term (such decrease, the “Renewal Term Non-CPLV Decrease”),
Percentage Rent shall decrease by the product of (a) the Non-CPLV Factor and (b)
the Renewal Term Non-CPLV Decrease. The Lease shall contain a customary
mechanism by which Landlord and Tenant shall determine the fair market value
adjustment to Base Rent at least 12 months prior to the commencement of the
applicable Renewal Term. The fair market valuation shall be as of the date of
commencement of the applicable Renewal Term.

 

The “Non-CPLV Factor” shall be equal to: (i) for the 8th Lease year through the
10th Lease year, 19.5%; and (ii) from and after the 11th Lease year, 13%.

 

In no event shall Percentage Rent under the Non-CPLV Lease be less than $0.00.

 

From and after the commencement of the 8th Lease year, Base Rent for the Lease
will be subject to an annual escalator (the “Escalator”) equal to the higher of
2% and the Consumer Price Index (“CPI”) increase with respect to such year,
above the previous lease year’s Base Rent (provided, for purposes of applying
the Escalator so as to calculate the Base Rent payable during the 8th Lease
Year, the Base Rent during the 7th Lease Year shall be deemed to be
$332,500,000, to which sum the Escalator shall be applied in order to derive the
Base Rent payable during the 8th Lease Year).

 

CPLV Lease:

 

(a) For the first 7 Lease years, Rent of $165,000,000 per Lease year, subject to
the annual Escalator.

 

(b) From and after the commencement of the 8th Lease year, (i) Base Rent equal
to 80% of the Rent for the 7th Lease year, subject to the annual Escalator, plus
(ii) Percentage Rent equal to the CPLV Initial Percentage Rent (as hereinafter
defined), as adjusted in the 11th Lease year as described below.

 

4



--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary, in no event shall annual Base Rent for
the CPLV Lease be less than 80% of the Rent for the 7th Lease year.

 

For the 8th Lease year through the 10th Lease year, Percentage Rent shall be
equal to a fixed annual amount equal to 20% of the Rent for the 7th Lease year,
adjusted as follows: (i) in the event that the Net Revenue with respect to the
CPLV Facility for the 7th Lease year has increased versus the Net Revenue for
the 12 month period immediately preceding the 1st Lease year (such increase, the
“Year 8 CPLV Increase”), Percentage Rent shall increase by the product of
(a) 13% (the “CPLV Factor”) and (b) the Year 8 CPLV Increase; and (ii) in the
event that the Net Revenue with respect to the CPLV Facility for the 7th Lease
year has decreased versus the Net Revenue for the 12 month period immediately
preceding the 1st Lease year (such decrease, the “Year 8 CPLV Decrease”),
Percentage Rent shall decrease by the product of (a) the CPLV Factor and (b) the
Year 8 CPLV Decrease (such resulting amount being referred to herein as “CPLV
Initial Percentage Rent”).

 

From and after the commencement of the 11th Lease year, Percentage Rent shall be
equal to a fixed annual amount equal to the CPLV Initial Percentage Rent,
adjusted as follows: (i) in the event that the Net Revenue with respect to the
CPLV Facility for the 10th Lease year has increased versus the Net Revenue for
the 7th Lease year (such increase, the “Year 11 CPLV Increase”), Percentage Rent
shall increase by the product of (a) the CPLV Factor and (b) the Year 11 CPLV
Increase and (ii) in the event that the Net Revenue with respect to the CPLV
Facility for the 10th Lease year has decreased versus the Net Revenue for the
7th Lease year (such decrease, the “Year 11 CPLV Decrease”), Percentage Rent
shall decrease by the product of (a) the CPLV Factor and (b) the Year 11 CPLV
Decrease.

 

At the commencement of each Renewal Term, (i) the Base Rent under the CPLV Lease
for the first year of such Renewal Term shall be adjusted to fair market value
rent (provided that (A) in no event will the Base Rent during the Renewal Term
be less than the Base Rent then payable during the year immediately preceding
the commencement of the Renewal Term, and (B) no such adjustment shall cause
Base Rent to be increased by more than 10% of the prior year’s Base Rent),
subject thereafter to the annual Escalator, and (ii) the Percentage Rent for
such Renewal Term will be equal to the Percentage Rent in effect for the Lease
year immediately preceding the first year of such Renewal Term, adjusted as
follows: (1) in the event that the Net Revenue with respect to the CPLV Facility
for the Lease year immediately preceding the applicable Renewal Term has
increased versus the Net Revenue for (x) in respect of the first Renewal Term,
the 10th Lease year and (y) for each subsequent Renewal Term, the Lease year
prior to the first Lease year of the immediately preceding Renewal Term (such
increase, the “Renewal Term CPLV Increase”), Percentage Rent shall increase by
the product of (a) the CPLV Factor and (b) the Renewal Term CPLV Increase; and
(ii) in the event that the Net Revenue with respect to the CPLV Facility for the
Lease year immediately preceding the applicable Renewal Term has decreased
versus

 

5



--------------------------------------------------------------------------------

 

the Net Revenue for (x) in respect of the first Renewal Term, the 10th Lease
year and (y) in respect of each subsequent Renewal Term, the Lease year prior to
the first Lease year of the immediately preceding Renewal Term (such decrease,
the “Renewal Term CPLV Decrease”), Percentage Rent shall decrease by the product
of (a) the CPLV Factor and (b) the Renewal Term CPLV Decrease. The CPLV Lease
shall contain a customary mechanism by which Landlord and Tenant shall determine
the fair market value adjustment to Base Rent at least 12 months prior to the
commencement of the applicable Renewal Term. The fair market valuation shall be
as of the date of commencement of the applicable Renewal Term.

 

In no event shall Percentage Rent under the CPLV Lease be less than $0.00.

 

“Net Revenue” means: the sum of, without duplication, (i) the amount received by
Tenant from patrons at the CPLV Facility or any Non-CPLV Facility for gaming,
less refunds and free promotional play provided pursuant to a rewards, marketing
and/or frequent users program (including rewards granted by affiliates of
Tenant), and less amounts returned to patrons through winnings at the CPLV
Facility or any Non-CPLV Facility (the amounts described in this clause (i),
“Gaming Revenue”); and (ii) the gross receipts of Tenant for all goods and
merchandise sold, the charges for all services performed, or any other revenues
generated or otherwise payable to Tenant (including, without limitation, use
fees, retail and commercial rent, revenue from rooms, accommodations, food and
beverage, and the proceeds of business interruption insurance) in, at, or from
the Leased Property for cash, credit, or otherwise (without reserve or deduction
for uncollected amounts), but excluding pass-through revenues collected by
Tenant to the extent such amounts are remitted to the applicable third party
entitled thereto (the amounts described in this clause (ii), “Retail Sales”);
less (iii) the retail value of accommodations, merchandise, food and beverage,
and other services furnished to guests of Tenant without charge or at a reduced
charge (and, with respect to a reduced charge, such reduction in Net Revenue
shall be in proportion to the reduced charge) (the amounts described in this
clause (iii), “Promotional Allowances”). For purposes of clarification, (i)
subject to clause 3(y) of the section of this Lease Term Sheet titled
“Assignment by Tenant”, with respect to any sublease from Tenant to a party that
is not a subsidiary of Tenant, Net Revenue shall not include Gaming Revenues,
Retail Sales or Promotional Allowances received by such subtenant but shall
include the rent received by Tenant under such sublease, and (ii) if Gaming
Revenue, Retail Sales or Promotional Allowances of a subsidiary of Tenant are
taken into account for purposes of calculating Net Revenue, any rent received by
Tenant from such subsidiary shall not also be taken into account in determining
Net Revenue. For the avoidance of doubt, gaming taxes and casino operating
expenses (such as salaries, income taxes, employment taxes, supplies, equipment,
cost of goods and inventory, rent, office overhead, marketing and advertising
and other general administrative costs) will not be deducted in arriving at Net
Revenue. Net Revenue will be calculated on an accrual basis for these purposes,
as required under GAAP. Net Revenue shall be determined separately for each
Lease, with respect to the applicable Facilities subject to each such Lease.

 

6



--------------------------------------------------------------------------------

Rent Allocation   Rent will be allocated under section 467 of the Code and
regulations thereunder on a declining basis within the 115/85 safe harbor,
adjusted as necessary such that the REIT’s pro rata share of Landlord’s
anticipated free cash flow from operations, after payment by Landlord (and its
subsidiaries) of all required debt service and operating expenses, is no less
than 100% of the REIT’s anticipated taxable income assuming annual CapEx
Reimbursements of $78.0 million. Triple Net Lease   Subject to the provision
below regarding Landlord’s reimbursement to Tenant of Capital Expenditures (the
“CapEx Reimbursement”), the Leases will be absolute, traditional triple net
leases. Tenant shall pay all Rent absolutely net to Landlord, without abatement,
and unaffected by any circumstance (except as expressly provided below in the
cases of casualty and condemnation and the CapEx Reimbursement). Subject to the
CapEx Reimbursement, Tenant will assume complete responsibility for the
condition, operation, repair, alteration and improvement of the Facilities, for
compliance with all legal requirements (whether now or hereafter in effect),
including, without limitation, all environmental requirements (whether arising
before or after the effective date of the Leases), and for payment of all costs
and liabilities of any nature associated with the Facilities, including, without
limitation, all impositions, taxes, insurance and utilities, and all costs and
expenses relating to the use, operation, maintenance, repair, alteration and
management thereof. Opco and Tenant will, jointly and severally, provide a
customary environmental indemnity to Landlord. Expenses, Maintenance, Repairs
and Maintenance Capital Expenditures, Minor Alterations  

Tenant shall be responsible for the maintenance and repair of the Leased
Properties (including Capital Expenditures with respect thereto, but subject to,
and in accordance with, the provisions of the immediately following eight
paragraphs). For purposes hereof, the term “Capital Expenditures” shall mean all
expenditures of Tenant relating to physical improvements at the Facilities
capitalized in accordance with GAAP and in a manner consistent with Tenant’s
audited financial statements.

 

Under the Leases, Landlord shall reimburse to Tenant an annual amount in respect
of Capital Expenditures incurred by Tenant with respect to the Leased Properties
under the Non-CPLV Lease and CPLV Lease in the amount equal to the lesser of (1)
$78.0 million per Lease year in the aggregate (decreasing proportionately upon
any Facility ceasing to be Leased Properties pursuant to the terms of the
Non-CPLV Lease or CPLV Lease in proportion with the Rent Reduction Adjustment
(as defined below in the section titled “Casualty”)), and (2) 42.5% of all
Capital Expenditures (other than any Capital Expenditures that are otherwise
excluded from the Minimum CapEx Amount) (such lesser amount, the “CapEx
Reimbursement Amount”). The CapEx Reimbursement Amount shall be applied 75% to
the Non-CPLV Lease and 25% to the CPLV Lease, subject to adjustment as agreed
upon by Propco to the extent required by (or to improve the terms of) any CPLV
financing. The portion of the CapEx Reimbursement Amount applied to the Non-CPLV
Lease shall be allocated among the Tenants under the Non-CPLV Lease as
determined by Tenant. Such CapEx Reimbursement Amount shall be decreased (but
not below $0.00) each Lease year, for such Lease year only, by an amount equal
to 50% of excess cash flow (to be defined in a manner consistent with Tenant’s
financing documentation) in excess of $10 million generated by Tenant from the
Facilities during the prior year. Such decrease will be structured in a manner
to comply with REIT requirements. Landlord and Tenant shall cooperate in good
faith to ensure that the portion of any improvements to which Landlord’s CapEx
Reimbursement Amount relates will be treated as Landlord’s capital expenditures
for Landlord’s financial reporting purposes.

 

7



--------------------------------------------------------------------------------

 

Within 30 days after the end of each month, Tenant shall provide to Landlord a
report setting forth all revenues and Capital Expenditures for the preceding
month for the Non-CPLV Facilities (in the aggregate), on the one hand, and the
CPLV Facility, on the other hand, and include Tenant’s request identifying the
portion of the CapEx Reimbursement Amount it is requesting to be paid. Within 15
days after Landlord’s receipt of such report, Landlord shall pay Tenant an
amount equal to the lesser of (i) an estimated one-twelfth portion of the
applicable CapEx Reimbursement Amount payable (as reasonably estimated in
accordance with the applicable budget preparation process) in respect of each
Lease year, or (ii) the actual amount of Capital Expenditures incurred by Tenant
during such month, multiplied by a fraction, the numerator of which is the
estimated CapEx Reimbursement Amount for that year, and the denominator of which
is the Minimum CapEx Amount. Payment of the CapEx Reimbursement Amount shall be
reconciled on a quarterly and year-end cumulative basis such that, (a) within
the later of (x) 15 days after Tenant’s delivery of the required quarterly
reporting or (y) 45 days after the end of each quarter and (b) within 30 days
after the delivery of audited year-end financial statements (as applicable),
quarterly and at year end Landlord will have paid to Tenant an amount equal to
the ratio of the CapEx Reimbursement Amount to the Minimum CapEx Amount (in each
case, as the same may be adjusted as provided herein), multiplied by the actual
amount of Capital Expenditures paid by Tenant for such period, provided, in no
event will Landlord pay to Tenant more than its applicable CapEx Reimbursement
Amount for such year. In the event that Landlord does not reimburse Tenant for
such costs within the time periods set forth above and after Tenant’s 15-day (or
30-day, as applicable) written request therefor, Tenant shall have the right to
deduct such sums from subsequent installments of Rent payable under the Non-CPLV
Lease or CPLV Lease, as applicable. In the event that Tenant fails to pay Rent
as and when due under the Non-CPLV Lease or CPLV Lease beyond all applicable
notice and cure periods, Landlord shall have the right to deduct such unpaid
Rent amounts from subsequent installments of the CapEx Reimbursement Amount
payable under the Non-CPLV Lease or CPLV Lease, as applicable.

 

In each calendar year during the Term, Tenant must expend sums for Capital
Expenditures (other than with respect to the limitations set forth in the final
paragraph of this section) in an annual amount at least equal to $165,000,000
(such amount being a gross amount toward which the CapEx Reimbursement Amount
may be applied), which annual amount shall be increased or decreased with the
inclusion or removal of Leased Properties from the Leases, in proportion with
the EBITDAR (as defined below) of any new or sold Leased Property versus the
EBITDAR of all the Leased Properties (such amount, as adjusted, the “Minimum
CapEx Amount”), which EBITDAR calculation shall be determined based on the prior
12 month period. The Minimum CapEx Amount requirement shall be allocated as
follows (subject to adjustment as agreed upon by Landlord to the extent required
by (or to

 

8



--------------------------------------------------------------------------------

 

improve the terms of) any CPLV financing): (i) $28,000,000 to the CPLV Lease;
(ii) $85,000,000 to the Non-CPLV Lease; and (iii) the balance to the CPLV Lease
and/or the Non-CPLV Lease in such proportion as Tenant may elect. Either
Tenant’s failure to expend its share of the Minimum CapEx Amount shall be deemed
a default under the applicable Lease, and if such Tenant fails to expend its
share of the Minimum CapEx Amount for 60 days after written notice to such
Tenant, such failure shall be deemed an Event of Default under the applicable
Lease. In addition, if such Tenant does not spend the full amount of its share
of the Minimum CapEx Amount as required under the applicable Lease, Landlord
shall have the right to seek the remedy of specific performance to require such
Tenant to spend any such unspent amount. For the avoidance of doubt, Tenants’
obligations to spend the Minimum CapEx Amount shall constitute monetary
obligations included in the Lease guarantor’s obligations with respect to the
Leases.

 

The sum of the Capex expenditures made by Tenant shall be determined in
accordance with GAAP.

 

“EBITDAR” means, for any applicable period, the net income or loss of a Person,
determined in accordance with GAAP, adjusted by excluding (1) income tax
expense, (2) consolidated interest expense (net of interest income), (3)
depreciation and amortization expense, (4) any income, gains or losses
attributable to the early extinguishment or conversion of indebtedness or
cancellation of indebtedness, (5) gains or losses on discontinued operations and
asset sales, disposals or abandonments, (6) impairment charges or asset
write-offs, including, without limitation, those related to goodwill or
intangible assets, long-lived assets, and investments in debt and equity
securities, in each case, in accordance with GAAP, (7) any non-cash items of
expense (other than to the extent such non-cash items of expense require or
result in an accrual or reserve for future cash expenses), (8) extraordinary
gains or losses (9) unusual or non-recurring gains or items of income or loss
and (10) rent expense with respect to the applicable Leased Property. In
connection with any EBITDAR calculation made pursuant to the Leases, (i) Tenant
shall provide Landlord all supporting documentation and backup information with
respect thereto as may be reasonably requested by Landlord, and (ii) such
calculation shall be as reasonably agreed between Landlord and Tenant.

 

Propco shall have the right to designate an observer on the Opco Board in
accordance with the Summary Term Sheet for Proposed Restructuring, which
observer shall have the opportunity to participate in all discussions and
meetings of the Board and applicable committee regarding Capital Expenditures,
budgeting, planning and construction of capital improvements for the (existing
and new) Facilities and to receive all materials given to committee members in
connection with such matters.

 

Tenant shall be permitted to make any alterations and improvements (including
Material Alterations (defined below)) to the Facilities in its reasonable
discretion; provided, however, that (i) all alterations must be of equal or
better quality than the applicable existing Facility, as applicable, (ii) any
such alterations do not have an adverse effect on the structural integrity

 

9



--------------------------------------------------------------------------------

 

of any portion of the Leased Properties, and (iii) any such alterations would
not otherwise result in a diminution of value to any Leased Properties. If any
alteration does not meet the standards of (i), (ii) and (iii) above, then such
alteration shall be subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. “Material Alteration” shall mean
Tenant elects to (i) materially alter a Facility, (ii) expand a Facility, or
(iii) develop the undeveloped land leased pursuant to the Lease, and, in each
case, the cost of such activity exceeds $50,000,000.

 

For the avoidance of doubt, Capital Expenditures in respect of after-acquired
property that is not part of the Leased Property will not be credited toward the
Minimum CapEx Amount. In addition, 50% of all Capital Expenditures constituting
Material Alterations will be credited toward the Minimum CapEx Amount, and the
other 50% of such Capital Expenditures constituting Material Alterations will
not be credited toward the Minimum CapEx Amount.

Material Alterations;

Growth Capex;

Development of Undeveloped Land

 

In the event Tenant is going to perform any Material Alteration, Tenant shall
notify Landlord of such Material Alteration. Within 30 days of receipt of a
notification of a Material Alteration, Landlord shall notify Tenant as to
whether Landlord will provide financing for such proposed Material Alteration
and, if so, the terms and conditions upon which it would do so. Tenant shall
have 10 days to accept or reject Landlord’s financing proposal. If Landlord
declines to finance a proposed Material Alteration, Tenant shall be permitted to
secure outside financing or utilize then existing available financing for a
9-month period, after which 9-month period, if Tenant has not secured outside or
then-existing available financing, Tenant shall again be required to first seek
financing from Landlord.

 

If Landlord agrees to finance the Material Alteration and Tenant rejects the
terms thereof, Tenant shall be permitted to either use then existing available
financing or seek outside financing for a 9-month period for such Material
Alteration, in each case on terms that are economically more advantageous to
Tenant than offered under Landlord’s financing proposal, and if Tenant elects to
utilize economically more advantageous financing it shall provide Landlord with
reasonable evidence of the terms of such financing. Prior to any advance of
funds (if applicable), Tenant and Landlord shall enter into the agreements
necessary to effectuate the applicable terms of Landlord financing (including,
without limitation, an amendment to each of the applicable Leases if financing
is structured as a Rent increase).

 

If Tenant constructs a Material Alteration with its then existing available
financing or outside financing, (i) during the Term, such Material Alteration
shall be deemed part of the Leased Property solely for the purpose of
calculating Percentage Rent and shall for all other purposes be Tenant’s
property and (ii) following expiration or termination of the Term, such Material
Alteration shall be Tenant’s property but Landlord shall have the option to
purchase such property for fair market value. If Landlord does not elect to
purchase such Material Alteration, Tenant shall, at its option, either remove
the Material Alteration from the Leased Property and restore the Leased Property
to the condition existing prior to such Material Alteration

 

10



--------------------------------------------------------------------------------

  being constructed, at Tenant’s own cost and expense and prior to expiration or
earlier termination of the Term, or leave the Material Alteration at the Leased
Property at the expiration or earlier termination of the Term, at no cost to
Landlord. If Landlord elects to purchase the Material Alteration, any amount due
to Tenant for the purchase shall be credited against any amounts owed by Tenant
to Landlord under the applicable Lease (including damages, if any, in connection
with the termination of such Lease). If Landlord agrees to finance a proposed
Material Alteration and Tenant accepts the terms thereof, such Material
Alteration shall be deemed part of the Leased Property for all purposes. Right
of First Refusal  

Tenant’s Right of First Refusal:

 

Prior to consummating a transaction whereby Landlord or any of its affiliates
(provided, however, that this provision will not apply if the MLSA/Guaranty has
been terminated by Landlord or CEC (or an affiliate thereof) is otherwise no
longer responsible for management of the Facilities with the written consent of
Landlord ) will own, operate or develop a domestic (U.S.) gaming facility
outside of Las Vegas, Nevada (either existing prior to such date or to be
developed) that is not then subject to a pre-existing lease or management
agreement in favor a third-party operator that was not entered into in
contemplation of such acquisition or development, Landlord shall notify Tenant
and CEC of the subject opportunity. CEC (or its designee) shall have the right
to lease (and Manager manage) such facility, and if such right is exercised
Landlord and CEC (or its designee) will structure such transaction in a manner
that allows the subject property to be owned by Landlord and leased to CEC (or
its designee). In such event, CEC (or its designee) shall enter into a lease
with respect to the additional property whereby (i) rent thereunder shall be
established based on formulas consistent with the EBITDAR coverage ratio
(determined based on the prior 12 month period) with respect to the Lease then
in effect (the “Allocated Rent Amount”) and (ii) such other terms that CEC (or
its designee) and Landlord agree upon shall be incorporated. In the event that
the foregoing right is not exercised by CEC (or its designee), Landlord (or an
affiliate thereof) shall have the right to consummate the subject transaction
without Tenant’s and/or CEC’s involvement, provided the same is on terms no more
favorable to the counterparty than those presented to Tenant for consummating
such transaction.

 

The mechanics and timing of applicable notices in respect of, and the exercise
of, Tenant’s ROFR will be more particularly set forth in the Lease.

 

Landlord’s Right of First Refusal:

 

Prior to consummating a transaction whereby Tenant or any of its affiliates
(including CEC or any of its affiliates) (provided, however, that this provision
will not apply if the MLSA/Guaranty has been terminated by Propco or, with
Propco’s consent, CEC (or an affiliate thereof) is otherwise no longer managing
the Facilities) will own, operate or develop a domestic (U.S.) gaming facility
outside of Las Vegas, Nevada (either existing prior to

 

11



--------------------------------------------------------------------------------

 

such date or to be developed) that is not subject to a lease or management
agreement in favor a third-party operator that was not entered into in
contemplation of such acquisition or development, Tenant shall notify Landlord
of the subject opportunity. Landlord shall have the right to own such facility
and lease it to Tenant, and if Landlord exercises such right then Tenant and
Landlord will structure such transaction in a manner that allows the subject
property to be owned by Landlord and leased to Tenant (and be managed by
Manager). In such event, Tenant and Landlord shall amend the Lease by (i) adding
the additional property as Leased Property, (ii) increasing Rent by the
Allocated Rent Amount with respect to such property and (iii) incorporating such
other terms that Tenant and Landlord have agreed to. In the event that Landlord
declines its right to own the facility, Tenant (or an affiliate thereof) shall
have the right to consummate the subject transaction without Landlord’s
involvement, provided the same is on terms no more favorable to the counterparty
than those presented to Landlord for consummating such transaction. Further, in
the event Landlord declines its right to own such facility, the Lease shall
provide for similar terms as those provided in the Penn Gaming lease with
respect to any such facilities which are located outside of Las Vegas, Nevada
and within the restricted area (as defined in the Penn Gaming lease but reduced
to 30 miles) of any existing Non-CPLV Facilities.

 

The mechanics and timing of applicable notices in respect of, and the exercise
of, Landlord’s ROFR will be more particularly set forth in the Lease.

Permitted Use   Tenant shall use the Leased Property for hotel, gaming,
entertainment, conference, retail and other uses consistent with its current
use, or with prevailing industry use.

Landlord Sale of

Properties

 

Landlord may sell, without Tenant consent in each instance, any or all of the
Facilities, upon the following terms: (i) the purchaser shall enter into a
severance lease with Tenant for the sold Facility(ies) on substantially the same
terms as contained in the applicable Lease, with an appropriate rent adjustment;
(ii) the applicable Lease shall be modified as necessary to reflect the removal
of the applicable Facility(ies), including, without limitation, an adjustment to
the Rent thereunder so as to preserve the same economics following the entry
into such severance lease; and (iii) CEC and Manager shall enter into a new
MLSA/Guaranty with respect to the severance lease on terms substantially similar
to CEC’s obligations with respect to the MLSA/Guaranty with respect to the
Leases. The Leases shall not be cross-defaulted with any such severance lease.

 

Each Lease shall survive any such assignment or transfer by Landlord and the
successor Landlord shall become a party thereto.

 

If the partnership (as opposed to the spin-off) structure is used, Landlord’s
right to sell the Facilities as described above shall be subject to compliance
with a customary Tax Protection Agreement protecting CEOC from adverse tax
consequences resulting from asset sales or repayment of debt below certain
thresholds.

 

12



--------------------------------------------------------------------------------

Assignment by Tenant  

Tenant will not have the right to assign portions of the Leases, however, the
following direct or indirect assignments will be permitted, as well as others of
a similar nature:

 

1) An assignment of the entire (i.e., including all Facilities thereunder)
Non-CPLV Lease and/or CPLV Lease, as the case may be, to a permitted lender
(described in further detail below) for collateral purposes, any assignment to
such permitted lender or any other purchaser upon a foreclosure or transaction
in lieu of foreclosure, and any assignment to any subsequent purchaser
thereafter each shall be permitted; provided, however, that in all such
transfers, CEC is not released from any of its obligations under the applicable
MLSA/Guaranty, and the foreclosing lender or any purchaser or successor
purchaser must keep the MLSA/Guaranty in place unless Landlord has consented (in
its sole discretion) to the termination of the MLSA/Guaranty, as more
particularly provided in the MLSA/Guaranty term sheet, and if Landlord has so
consented to an MLSA/Guaranty termination, the foreclosing lender or any
purchaser or successor purchaser shall engage an “acceptable operator”
(satisfying parameters to be set forth in each of the Leases with respect to,
among other things, gaming and other appropriate operational experience and
qualification) to operate the Non-CPLV Facilities and/or the CPLV Facility (as
applicable).

 

2) An assignment to an affiliate of Tenant, to CEC or an affiliate of CEC.

 

3) Any sublease of any portion of the premises, pursuant to a bona-fide third
party transaction, so long as (i) Tenant is not released from any of its
obligations under the applicable Lease, and (ii) such transaction will not
result in a violation of any licensing requirements (e.g., gaming, liquor,
etc.), and (x) provided all covenants with respect to CEC management continue to
be satisfied, and (y) subject to restrictions against transactions designed to
avoid payment of Percentage Rent or otherwise to negate requirements or
provisions in the CPLV Lease or the Non-CPLV Lease; provided, however, the
following shall be permitted: (A) any subleases existing as of the effective
date of the Non-CPLV Lease or CPLV Lease, as applicable, consistent with
currently existing arrangements and (B) any affiliate subleases necessary or
appropriate for the operation of the Facilities in connection with licensing
requirements (e.g., gaming, liquor, etc.).

 

Additionally, the following transfers of direct and indirect interests in Tenant
will be permitted:

 

1) Transfers of stock in Tenant or its parent(s) on a nationally-recognized
exchange; provided, however, in order to be a permitted transfer, in the event
of a change of control of CEC, the quality of management must be generally
consistent or superior to that which existed immediately prior to the transfer.

 

2) Reconfiguration of the Board of Directors of Tenant’s parent(s) that does not
result from a change of control.

 

13



--------------------------------------------------------------------------------

 

3) Transfers of interests in Tenant that do not cause a change in control of
Tenant.

 

In all events, except as expressly provided in the MLSA/Guaranty term sheet,
neither Tenant nor CEC under the MLSA/Guaranty will be released in connection
with any such transfer, assignment, sublet or other disposition, whether
permitted or restricted.

 

Notwithstanding anything to the contrary, there shall be no restrictions on
direct or indirect transfers in CEC; provided, however, in order to be a
permitted transfer, in the event of a change of control of CEC, the quality of
management must be generally consistent or superior to that which existed
immediately prior to the transfer.

 

For purposes hereof, the term “change of control” shall be defined in a manner
consistent with Opco debt financing documents.

Landlord Financing   Landlord may finance or refinance its interest in any of
the Non-CPLV Facilities and CPLV Facility, as applicable (“Landlord Financing”),
in its discretion. Tenant will reasonably cooperate in all Landlord Financings.
Tenant will operate (or cause to be operated) the Facilities in compliance with
the customary terms of the Landlord Financing documents (including, without
limitation, all covenants pertaining to the maintenance of the Facilities, as
applicable, funding and maintaining lender required reserves, complying with all
cash management requirements of the lender, procuring insurance and providing
reporting), pertaining to the Facilities, as applicable, as existing as of the
effective date of the Leases and any new or additional terms of any new or
modified Landlord Financing made following the effective date of the Leases, in
each case provided that such terms are customary and do not (x) materially
increase Tenant’s obligations under the Leases, or (y) materially diminish
Tenant’s rights under the Leases (it being acknowledged that any requirement to
make Rent payments into “lockboxes” and/or Tenant’s obligation to fund and
maintain customary and reasonable reserves as required by Landlord’s lender does
not materially increase Tenant’s obligations or materially diminish Tenant’s
rights under the Leases). The Leases shall be subordinate to all Landlord
Financing, provided Landlord shall obtain commercially reasonable
non-disturbance agreements from its lenders. Tenant Financing   Tenant shall be
permitted to obtain the financing contemplated by the Restructuring Support
Agreement, and any refinancing/replacements thereof, subject to parameters on
any financing/refinancing (such as lender qualifications for entitlement to
leasehold mortgagee protections) to be set forth in the Leases. The lender (with
appropriate qualifications) under such Tenant financing (i) shall be given
notice of a default under either of the Leases, (ii) shall be afforded a right
to cure any applicable Tenant default, (iii) shall, upon an early termination or
rejection of either of the Leases, be given the opportunity to enter into a
replacement lease (on terms consistent with the applicable lease) and (iv) shall
be afforded other customary leasehold mortgagee protections.

 

14



--------------------------------------------------------------------------------

 

Such mortgagee protections shall provide that the Leases shall survive any debt
default by Tenant under such financing and any foreclosure by such lender on
Tenant’s leasehold interest (provided all curable defaults have been, or upon
foreclosure will be, cured), and neither Landlord nor Tenant nor its lenders or
assignees shall have termination rights under the Leases in respect thereof
(absent an Event of Default under the applicable Lease).

 

Upon foreclosure, the foreclosing lender must keep the MLSA/Guaranty in place
unless Landlord has consented (in its sole discretion) to the termination of the
MLSA/Guaranty, as more particularly provided in the MLSA/Guaranty term sheet,
and if Landlord has so consented to an MLSA/Guaranty termination, the
foreclosing lender shall engage an “acceptable operator” (satisfying parameters
to be set forth in the Leases with respect to, among other things, gaming and
other appropriate operational experience and qualification) to operate the CPLV
Facility and/or the Non-CPLV Facilities (as the case may be).

Financial Statements of Tenant  

Tenant shall provide to Landlord quarterly and audited annual financial
statements (prepared in accordance with applicable securities law requirements,
including as to format and timing, and shall consent to the inclusion of such
financial statements in all public or private disclosure and offering documents
of Propco and the REIT required by applicable law) (such financial statements,
the “Tenant Financial Statements”), which financials shall separate out CPLV and
Non-CPLV performance. In addition, the Tenant under the CPLV Lease shall provide
to Landlord such additional customary and reasonable financial information
related to CPLV as may be required for the Landlord Financing pertaining to
CPLV.

 

In addition, Tenant shall provide revenue and Capital Expenditure reports to
Landlord to the extent set forth in the section above titled “Expenses,
Maintenance, Repairs and Maintenance Capital Expenditures, Minor Alterations”.

Casualty   In the event of any casualty with respect to any portion of a
Facility, Tenant shall be obligated to rebuild/restore such Facility to
substantially the same condition as existed immediately before the occurrence of
such casualty and shall have no right to terminate the CPLV Lease or the
Non-CPLV Lease (as applicable), except that, (i) for the CPLV Lease, during the
final two years of the Term, in connection with a casualty which costs in excess
of 25% of total property fair market value as determined by mutually acceptable
architect or contractor, either Landlord or Tenant may terminate the CPLV Lease,
except in the event that a renewal option is or shall be available to Tenant
under the CPLV Lease, and Tenant has or shall elect to exercise the same, in
which case neither Landlord nor Tenant may terminate the CPLV Lease under this
clause (i), (ii) for the Non-CPLV Lease, during final two years of the Term, in
connection with a casualty for any individual Facility which costs in excess of
25% of total fair market value for such individual Facility as determined by
mutually acceptable architect or contractor, either Landlord or Tenant may
terminate the Non-CPLV Lease as to such individual Facility (in which event the
Rent obligations under the Non-CPLV Lease in respect of the remaining Facilities
shall be proportionately adjusted, based on the Rent Reduction Adjustment),
except in the event that a renewal option is or shall be available to Tenant
under the Non-CPLV Lease, and Tenant has or shall

 

15



--------------------------------------------------------------------------------

 

elect to exercise the same, in which case neither Landlord nor Tenant may
terminate the Non-CPLV Lease under this clause (ii), and (iii) Tenant shall not
have an obligation to rebuild/restore solely to the extent the casualty was
uninsured under the insurance policies Tenant is required to keep in place under
the Lease or CPLV lease, as applicable.

 

The “Rent Reduction Adjustment” with respect to a Non-CPLV Facility shall mean
(i) with respect to the Base Rent, a proportionate reduction of the Base Rent
based on the EBITDAR of such Facility versus the EBITDAR of all the Non-CPLV
Facilities, which EBITDAR calculation shall be determined based on the prior 12
month period and (ii) with respect to Percentage Rent, a reduction of the then
current dollar amount based on excluding the Net Revenue of the applicable
Facility from the Percentage Rent formula on a pro forma basis.

Condemnation  

If all of the CPLV Facility is permanently taken, or if a substantial portion of
the CPLV Facility is taken such that the CPLV Facility is rendered Unsuitable
for its Primary Intended Use (as hereinafter defined), then the CPLV Lease will
terminate. If all of any individual Non-CPLV Facility under the Non-CPLV Lease
is permanently taken, or if a substantial portion of such Non-CPLV Facility is
taken such that the same is rendered Unsuitable for its Primary Intended Use,
then the Non-CPLV Lease will terminate as to such individual Non-CPLV Facility,
and the Rent shall be reduced by the Rent Reduction Amount with respect to the
applicable Non-CPLV Facility. In any such case (when the applicable Lease is
terminated in whole or in part), the applicable award will be distributed, first
to Landlord in payment of the fair market value of Landlord’s interest in the
applicable Leased Property, then to Tenant in payment of the fair market value
of the Tenant’s property which was so taken, and the balance of the award if
any, to Landlord. In the case of a partial or non-permanent condemnation in
which the applicable Leased Property is not rendered Unsuitable for its Primary
Intended Use, the applicable Lease will continue unabated except that Rent shall
be adjusted in proportion to the portion of the Leased Property that was taken
(based on a mechanic to be set forth in the Leases, and, with respect to the
Non-CPLV Facilities only, the Rent Reduction Adjustment).

 

For purposes hereof, “Unsuitable for Its Primary Intended Use” shall mean a
state or condition of the CPLV Facility or any Non-CPLV Facility such that by
reason of a partial taking by condemnation, the same cannot, following
restoration thereof (to the extent commercially practical), be operated on a
commercially practicable basis for its primary Permitted Use (or the use to
which it was primarily being used immediately preceding the taking), taking into
account, among other relevant economic factors, the amount of square footage and
the estimated revenue affected by such taking.

Events of Default   Standard events of default including failure to pay monetary
sums and/or failure to comply with the covenants set forth in the Leases. With
respect to monetary defaults, Tenant shall be entitled to notice and a 10 day
cure period. With respect to non-monetary defaults, (unless such default is an
automatic event of default as shall be provided in the Leases (e.g., bankruptcy
of the Tenant or Guarantor)) Tenant shall be entitled to notice

 

16



--------------------------------------------------------------------------------

 

and, to the extent the Leases do not otherwise specify a cure period, so long as
Tenant (i) commences to cure within 30 days after receipt of notice and (ii)
continues to diligently attempt to cure the applicable non-monetary default,
such non-monetary default shall not become an Event of Default unless it is not
cured within 180 days, provided, however, such 180-day outside date shall not
apply during the first five (5) years of the term of the Leases. Each of the
Leases shall require Landlord to deliver all notices of default to CEC and
Tenant concurrently. Landlord will refrain from exercising remedies under the
Lease in respect of an Event of Default for the duration of the cure periods
furnished to CEC as specifically provided in the MLSA/Guaranty term sheet.

 

A default under the Non-CPLV Lease shall not be a default under the CPLV Lease.
With respect to the Non-CPLV Lease, (a) during the term of the initial Landlord
financing with respect to the Non-CPLV Facilities, a default under the CPLV
Lease shall be a default under the Non-CPLV Lease, and (b) from and after the
replacement of the initial Landlord financing with respect to the Non-CPLV
Facilities with replacement financing, a default under the CPLV Lease shall not
be a default under the Non-CPLV Lease.

 

Any default by Tenant with respect to a Tenant Financing or Landlord with
respect to a Landlord Financing shall not be considered a default under the
leases.

Remedies upon Event of Default   If Landlord elects to terminate the Non-CPLV
Lease or CPLV Lease upon an Event of Default by Tenant during the Term
(including any Renewal Terms for which Tenant has exercised its renewal option),
then Landlord shall be entitled to seek damages from Tenant and any guarantor
with respect to an acceleration of future rents in accordance with applicable
law, but in no event shall such damages exceed the difference between (i) the
net present value of the Rent for the applicable Leased Properties for the
balance of the Initial Term and/or such Renewal Term if exercised (as
applicable), minus (ii) the net present value of the fair market rental for the
applicable Leased Properties for the balance of the Initial Term and/or such
Renewal Term if exercised (as applicable). Alternative Dispute Resolution   The
parties will reasonably consider an alternative dispute resolution process as
part of the negotiation of the definitive documentation.

Effect of Lease

Termination:

  If the Non-CPLV Lease or CPLV Lease is terminated for any reason, at
Landlord’s option (1) Tenant will cooperate (and shall cause Manager to
cooperate) to transfer to a designated successor at fair market value all
tangible personal property located at each Facility (as applicable) and used
exclusively at such Facility (as applicable); and/or (2) Tenant shall stay in
possession and continue to operate the business in the same manner as prior
practice (for a period not to exceed 2-years) while the identity of a successor
tenant is determined. Any amount due to Tenant hereunder for the purchase of the
personal property shall be credited by Landlord against any amounts owed by
Tenant to Landlord under the applicable Lease (including damages, if any, in
connection with the termination of such Lease).

 

17



--------------------------------------------------------------------------------

  The foregoing is subject to the express terms of the MLSA/Guaranty in the
event of a Non-Consented Lease Termination (as defined in the MLSA/Guaranty term
sheet) of the Non-CPLV Lease or CPLV Lease. REIT Provisions  

Each Lease shall contain certain provisions required to satisfy REIT-related
requirements applicable to Landlord, including:

 

- Tenant shall not sublet, assign or enter into any management arrangements for
the Leased Property pursuant to which subtenant rent would be based on net
income or profits of the subtenant in any manner which could reasonably be
expected to cause any portion of the amounts received by Landlord pursuant to
the applicable Lease to fail to qualify as “rents received from real property”
within the meaning of Section 856(d) of the Code (or any similar or successor
provision thereto), or which could reasonably be expected to cause any other
income of Landlord to fail to qualify as income described in Section 856(c)(2)
of the Code.

 

- Landlord shall have the right to assign the Leases to another person (e.g., a
taxable REIT subsidiary) in order to maintain landlord’s REIT status.

 

- Tenant shall be obligated to provide information to Landlord necessary to
verify REIT compliance.

Regulatory   Landlord and Tenant shall comply with all applicable regulatory
requirements. The Non-CPLV Facilities intended to be demised under the Non-CPLV
Lease shall be severable into separate leases with respect to any Facility in
the event necessary to comply with any applicable licensing or regulatory
requirements, pursuant to a mechanism to be set forth in the Non-CPLV Lease as
agreed between Landlord and Tenant. The resulting severed leases shall be
cross-defaulted. If a Facility is so severed, Rent under the initial Lease shall
be reduced by the Rent Reduction Adjustment with respect to such Facility, and
the Rent under a lease for any such severed Facility shall be equal to such
deducted amount. Governing Law   New York, except that the provisions relating
to the creation of the leasehold estate and remedies concerning recovery of
possession of the Leased Property shall be governed by the law of the state
where the Facility is located.

 

18



--------------------------------------------------------------------------------

EXHIBIT A

Non-CPLV Facilities

 

1. Horseshoe Council Bluffs   Council Bluffs   IA    HBR Realty Company, Inc. 2.
Harrah’s Council Bluffs   Council Bluffs   IA   

Harvey’s Iowa Management Company, Inc.

 

Caesars Entertainment Operating Company, Inc. (parking lot)

3. Harrah’s Metropolis   Metropolis   IL   

Players Development, Inc.

 

Southern Illinois Riverboat/Casino Cruises, Inc.

4. Horseshoe Southern Indiana—Vessel   New Albany and Elizabeth   IN    Caesars
Riverboat Casino, LLC 5. Horseshoe Hammond   Hammond   IN   

Horseshoe Hammond, LLC

 

With Harrah’s Entertainment, Inc. for west parking structure, walkway and
pavilion

6. Horseshoe Bossier City   Bossier City   LA   

Horseshoe Entertainment

 

Bossier City Land Corporation

 

Bonomo Investment Co LLC

 

19



--------------------------------------------------------------------------------

7. Harrah’s Bossier City (Louisiana Downs)   Bossier City   LA   

Harrah’s Bossier City

 

Harrah’s Bossier City Investment Company, LLC

8. Harrah’s North Kansas City   North Kansas City and Randolph   MO   

Harrah’s North Kansas City, LLC

 

Caesars Entertainment Operating Company

9. Grand Biloxi Casino Hotel (f/k/a Harrah’s Gulf Coast) and Biloxi Land
Assemblage   Biloxi   MS   

Biloxi Casino Corp

 

Grand Casino of Mississippi, Inc.

 

Grand Casinos of Biloxi, LLC

 

East Beach Development Corp

 

Grand Casinos Inc.

10. Horseshoe Tunica   Robinsonville   MS   

Robinson Property Group LP

 

Sheraton Tunica Corporation (50%)

 

Tunica Partnership LP

11. Tunica Roadhouse   Robinsonville   MS    Tunica Roadhouse Corporation 12.
Caesars Atlantic City   Atlantic City and Pleasantville   NJ   

Boardwalk Regency Corporation

 

Caesars New Jersey Inc

 

20



--------------------------------------------------------------------------------

13. Bally’s Atlantic City and Schiff Parcel   Atlantic City   NJ    Bally’s Park
Place, Inc. 14. Harrah’s Lake Tahoe   Stateline   NV    Harvey’s Tahoe
Management Company, Inc. 15. Harvey’s Lake Tahoe   Stateline   NV   

Harvey’s Tahoe Management Company, Inc.

 

Reno Projects Inc.

 

Caesars Entertainment Operating Company

16. Harrah’s Reno   Reno   NV   

Reno Crossroads LLC

 

Caesars Entertainment Operating Company, Inc.

17. Harrah’s Joliet

(subject to the rights of

Des Plaines

Development

Corporation/ John Q.

Hammons)

  Joliet   IL    Des Plaines Development Limited Partnership Racetracks       
18. Bluegrass Downs   Paducah   KY   

Bluegrass Downs of Paducah, Inc.

 

Players Bluegrass Downs Inc.

 

21



--------------------------------------------------------------------------------

Miscellaneous        19. Las Vegas Land Assemblage   Las Vegas   NV   

TRB Flamingo LLC

 

Winnick Holdings LLC

 

Koval Investment Company LLC

 

DCH Exchange LLC

 

Las Vegas Resort Development Inc.

 

190 Flamingo LLC

 

Hole in the Wall LLC

20. Harrah’s Airplane Hangar   Las Vegas   NV    Caesars Entertainment Operating
Company, Inc.

 

22



--------------------------------------------------------------------------------

EXHIBIT B

CPLV Facilities

 

1. Caesars Palace

(excluding Octavius Tower)

   Las Vegas    NV    Caesars Palace Realty Corp

 

23



--------------------------------------------------------------------------------

SUMMARY OF TERMS

Management and Lease Support Agreement (“MLSA”)1

between CEC, Manager, Landlord and Tenant

in connection with the Leases

(all as hereinafter defined)

 

CEC:   Caesars Entertainment Corporation, a Delaware corporation Manager:   A
wholly-owned subsidiary of CEC, as manager of the Facilities under the MLSA2
Landlord:   [Propco] collectively together with its subsidiaries that own the
Facilities (as defined in the Leases), as landlord under the Leases, as more
particularly described in the “Lease Term Sheet” Tenant:   [Opco/CEOC]
collectively together with certain of its subsidiaries, as joint and several
tenants under the Leases, as more particularly described in the “Lease Term
Sheet”. If CEOC is not a joint and several tenant, CEOC shall deliver a full and
unconditional guaranty of payment and performance of all of the Tenant’s
obligations under the Leases. Leases:   (1) A certain lease of various
facilities (other than Caesars Palace Las Vegas) between Landlord and Tenant and
(2) a certain lease of Caesars Palace Las Vegas between Landlord and Tenant, as
more particularly described in the “Lease Term Sheet”

 

1  MLSA to consist of the two separate agreements on same terms to correspond to
the two separate leases. Agreements to have same terms other than as specified
herein. In connection with the incorporation of the CEC guaranty into the MLSA
rather than its being a stand-alone instrument, the definitive deal
documentation will provide that a termination of the MLSA by Tenant or Manager
(including in the case of a rejection in bankruptcy) will not, subject to the
4th and 6th Bullet Points of “CEC Guaranty” and subject to footnote 5 below,
result in termination of CEC’s guaranty obligations under the MLSA.

2  Notwithstanding anything set forth in this MLSA Term Sheet or in the RSA Term
Sheet, the Lease Term Sheet or the Debt Term Sheets, it is understood and agreed
that all assets (other than the real property transferred to Propco upon the
formation of the REIT structure) required to operate the properties consistent
with current practice (the “Facility Management Assets”), shall be transferred
to an entity (the “Facility Management Assets Owner”) so as to be made
continuously available to Manager through a bankruptcy remote structure mutually
agreeable to CEC and the Requisite Consenting Creditors that shall remove the
risk of lack of access in all events (it being understood that the structures to
be considered include the Facility Management Assets Owner being owned by
Manager and/or Landlord).



--------------------------------------------------------------------------------

Term:  

The MLSA commences on the date the Leases commence. The MLSA automatically
terminates, but may be replaced in accordance with the provisions described
below, with respect to any Facility if such Facility is no longer demised under
a Lease. The Term of the MLSA expires with respect to each Lease upon the
earlier to occur of (1) the date that none of the Facilities are demised under
such Lease, (2) (subject to clause (iii) of the first paragraph of the 4th
Bullet Point of “CEC Guaranty”), Tenant and Landlord terminate the MLSA with
respect to such Lease, (3) termination in connection with a Tenant Foreclosure
(pursuant to option 1 in the following section entitled “Tenant Foreclosure”)
and (4) the termination of such Lease (subject to and in accordance with the 4th
Bullet Point in “CEC Guaranty” below).

 

Notwithstanding any such termination of the MLSA, in the event of a
Non-Consented Lease Termination (as defined below), the following shall occur
(unless expressly elected not to occur by Landlord in accordance with the 6th
Bullet Point of “CEC Guaranty”): (i) the Lease and the MLSA shall be replaced on
the same terms as previously existed and (ii) the management rights and
obligations of Manager shall continue thereunder subject to and on the terms
contemplated below in the fourth Bullet Point of “CEC Guaranty” and the guaranty
obligations of CEC shall continue thereunder subject to and on the terms
contemplated below in the fourth Bullet Point of “CEC Guaranty.”3

Tenant Foreclosure:   If Tenant’s lender (or any lender, if more than one) has a
valid lien on the leasehold estate under the Leases or on the direct or indirect
equity in the Tenant, whether by mortgage, equity pledge or otherwise, and duly
forecloses on such lien following an Event of Default under Tenant’s financing
(and/or in connection with any pursuit of remedies in a bankruptcy proceeding),
such lender (the “OpCo Lenders”) shall, in connection with and as a condition to
effectuating such Tenant Foreclosure (and/or pursuit of remedies in any
proceeding), irrevocably elect one of the following: (1) with the consent of

 

3 

Notwithstanding anything contained in the section titled “Term” or otherwise in
this MLSA Term Sheet, unless the Landlord shall have terminated the Lease or
(subject to clause (iii) of the 4th Bullet Point of “CEC Guaranty”) the MLSA
expressly in writing (or expressly consented in writing to such termination),
the CEC guaranty obligations shall, subject to the 4th and 6th Bullet Points of
“CEC Guaranty” and subject to footnote 5 below, continue in effect. Each of the
Lease and the MLSA shall contain a provision stating that each document is being
entered into as part of an overall integrated transaction and that the parties
would not be entering into one document without the other. Further, the parties
will acknowledge that in a chapter 11 case, they would not reject one agreement
without rejecting the other as if they were one agreement and not separable.

 

2



--------------------------------------------------------------------------------

 

Landlord (in its sole and absolute discretion) and Manager, to terminate the
MLSA and, in connection with such termination, directly operate the Facilities
pursuant to the terms of the Leases, or obtain a replacement operator to operate
the Facilities or (2) to retain Manager as operator of the Facilities pursuant
to the terms of the MLSA and keep the MLSA in full force and effect in
accordance with its terms. The Opco Lenders will enter into an agreement (the
“Consent Agreement”) with Landlord, CEC and Manager to effect the consent rights
hereunder (with it being understood that any rejection of a Lease in bankruptcy
will be treated as a Non-Consented Lease Termination unless in connection
therewith (x) Landlord terminates the Manager under the MLSA or (y) Landlord
consents to the termination of the MLSA (in its sole and absolute discretion)).

 

In the event of a Non-Consented Lease Termination, the following shall occur
(unless expressly elected not to occur by Landlord in accordance with the 6th
Bullet Point of “CEC Guaranty”): (i) the Lease and the MLSA shall be replaced on
the same terms as previously existed and (ii) the management rights and
obligations of Manager shall continue thereunder subject to and on the terms
contemplated below in the 6th Bullet Point of “CEC Guaranty” and the guaranty
obligations of CEC shall continue thereunder subject to and on the terms
contemplated below in the 6th Bullet Point of “CEC Guaranty”.

REIT Management:  

The terms of the MLSA shall be reasonably acceptable to the parties thereto and
shall include, inter alia, the following terms:

 

•    Operations management provisions pursuant to which Manager will manage the
Facilities in its reasonable business judgment, on reasonable and customary
terms to be more fully set forth in the MLSA and, in any event, on terms or in a
manner not materially less favorable or detrimental to Tenant, taken as a whole,
when compared to all other properties, facilities or similar operations owned,
managed and/or operated (whether now or in the future) by Manager, taken as a
whole (but in any case no less favorable to Tenant than current practice).

 

•    All direct expenses for operating the Facilities will be reimbursed by
Tenant (including, without limitation, fees and expenses allocated to Manager
and/or Tenant for the Facilities under arrangements with Caesars Enterprise
Services, LLC (“CES”)). Manager will enter into separate shared services
arrangements with CES (and, if necessary, any other applicable affiliates) for
access to all of its services (including without limitation use of the Total
Rewards® program) for the benefit of the Facilities so that the Facilities can
be run consistent with, and on no less favorable terms and conditions

 

3



--------------------------------------------------------------------------------

 

agreed to with, any other CEC (or CEC affiliates’) directly or indirectly owned,
operated or managed facilities, without discrimination against the Facilities
(and in any case on no less favorable terms and conditions than those in current
practice).4

 

•    All expenses associated with owning and maintaining the Facility Management
Assets will be reimbursed by Tenant.

 

•    Manager may delegate duties under the MLSA to one or more affiliates on
customary terms so long as neither Landlord nor Tenant is prejudiced thereby.

CEC Guaranty:  

Pursuant to the MLSA, CEC will guaranty the payment and performance of all
monetary obligations of Tenant under the Leases, subject to the following terms:

 

•    CEC will be liable for the full amounts of the monetary obligations owed
and to be owed by Tenant in respect of the Leases (not merely for any deficiency
amount), unless and until irrevocably paid in full.

 

•    CEC will have no obligation to make a payment with respect to the Leases
unless an “Event of Default” is continuing under the Leases.

 

•    If an “Event of Default” under either of the Leases occurs, CEC shall have
no obligation to make a payment with respect to the Leases, unless CEC was given
notice of the applicable default of Tenant under the Lease or CPLV Lease, as
applicable, and (A) with respect to a monetary default, CEC failed to cure such
default on or prior to five (5) business days after Tenant’s deadline under the
applicable Lease (or, if later, after CEC’s receipt of such notice from
Landlord) and (B) with respect to a non-monetary default, CEC failed to cure
such default on or prior to Tenant’s deadline to cure such default under the
applicable Lease (or, if later, after CEC’s receipt of such notice from
Landlord).

 

•    CEC’s and Manager’s obligations with respect to each MLSA (including,
without limitation, CEC’s guaranty obligations with respect to the Lease or the
CPLV Lease, as applicable) shall terminate in the event the Lease or CPLV Lease
(as applicable) is terminated by Landlord expressly in writing (or with
Landlord’s express written consent), except to the extent of any accrued and
unpaid guaranty obligations through the date of such termination and such
damages to which Landlord is entitled due to such termination pursuant to the
Lease or CPLV Lease, as applicable (all of which shall be immediately due and
payable upon demand) (collectively, “Termination Obligations”). In addition,
CEC’s obligations with respect to each MLSA (including, without limitation,
CEC’s guaranty obligations with respect to the Lease or the CPLV Lease, as
applicable) shall terminate in the event that Manager is

 

4  In connection with the implementation of definitive transaction
documentation, Landlord must understand and approve any fee and expense
structure to the extent it impacts Landlord or any of the Facilities.

 

4



--------------------------------------------------------------------------------

 

terminated by Landlord expressly in writing (or by Tenant’s lender with
Landlord’s express written consent, in its sole and absolute discretion) as
manager of the Facilities or the CPLV Facility (as applicable)5; provided,
however, CEC’s guaranty obligations shall continue (i) to the extent of any
Termination Obligations, as applicable (all of which shall be immediately due
and payable upon demand), (ii) to cover any post-termination management
transition period during which Manager continues to act as manager and (iii) in
all respects if Manager is Terminated for Cause (as defined below). Except as
provided in this Bullet Point, CEC’s guaranty obligations under the MLSA shall
not terminate for any reason.

 

“Terminated for Cause” means either of the foregoing, which may be elected by
Landlord at its option:

 

                (1) (i) the Landlord has expressly elected to (and does)
terminate the Manager as manager and notified Manager, (ii) Landlord has
determined in good faith that such termination is for Cause (as defined below)
and (iii) an arbitrator shall have made a finding that Cause existed to
terminate the Manager in accordance with the following sentence. Manager,
Tenant, CEC and Landlord agree that the determination of whether Cause existed
to terminate Manager will be decided by binding arbitration, on an expedited
basis, pursuant to the [Commercial Arbitration Rules promulgated by the American
Arbitration Association] before a single arbitrator who shall be mutually
acceptable to Manager and Landlord and who shall conduct the arbitration in New
York, New York and

 

5  Each Lease shall provide that Manager may only be terminated as manager of
the Facilities or the CPLV Facility by Landlord (or by Tenant’s lender with
Landlord’s express written consent in its sole and absolute discretion) and, in
the event of any such termination or otherwise (including in the case of a
rejection in bankruptcy), Landlord shall have the sole right to elect to appoint
a replacement Manager (and if so elected by Landlord, Tenant (and its successor
and assigns, including under the Consent Agreement) shall be deemed to have
accepted such appointment and no other right or approval shall be necessary for
such appointment to be effective). If Landlord does not elect to appoint Manager
(or another CEC affiliate, to be made available by CEC, under the same terms as
the MLSA as provided herein) as replacement Manager (unless prevented from
making such election by order of a court or other governmental entity, automatic
stay or other legal prohibition), Landlord shall be deemed to have terminated
Manager with its express written consent. If Landlord is prevented from making
such election by order of a court or other governmental entity, automatic stay
or other legal prohibition, then Landlord and Tenant (and its successor and
assigns, including under the Consent Agreement) shall be deemed to have
consented to Manager’s continued management of the Facilities notwithstanding
the termination of the MLSA until Landlord is no longer prevented from making
such election. Each Lease shall further provide that if Manager is terminated as
manager of the Facilities or the CPLV Facility other than by Landlord (or by
Tenant’s lender with Landlord’s express written consent in its sole and absolute
discretion), then such Lease shall automatically terminate (and such termination
shall constitute a Non-Consented Lease Termination).

 

5



--------------------------------------------------------------------------------

 

who shall apply New York law (collectively, a “Cause Arbitration”). In the event
of a termination by Landlord of Manager under this clause (1), CEC’s guaranty
obligations shall continue throughout the pendency of the Cause Arbitration, and
in the event the arbitrator determines that “Cause” did not exist, (a) CEC’s
guaranty obligations shall terminate and be deemed to have terminated as of such
date of management termination and (b) Landlord shall reimburse CEC for (i) any
amounts actually received by Landlord pursuant to CEC’s guaranty obligations
under the MLSA in respect of any period following such termination during which
Manager was actually not acting as manager of the Facilities and (ii) any
reasonable and customary legal expenses actually incurred by CEC in connection
with the arbitration. In the event the arbitrator determines that “Cause” did
exist, CEC shall reimburse Landlord for any reasonable and customary legal
expenses actually incurred by Landlord in connection with the arbitration.

 

                (2) (i) Landlord has determined in good faith that Cause exists
to terminate Manager as manager, (ii) Landlord has delivered written notice to
Manager that it has determined in good faith that Cause exists to terminate the
Manager as manager, and that Landlord shall commence a Cause Arbitration to
determine whether or not Cause exists, and (iii) the arbitrator in a Cause
Arbitration determines that Cause exists to terminate the Manager, and Landlord
thereafter terminates Manager as manager. For the avoidance of doubt, if the
arbitrator determines that Cause did not exist to terminate the Manager, then
the Manager shall not be terminated and shall continue to manage the Facilities
and all guaranty obligations of CEC shall remain in place, all in accordance
with the MLSA. Further, in the event the arbitrator determines (x) that “Cause”
did not exist, Landlord shall reimburse CEC for any reasonable and customary
legal expenses actually incurred by CEC in connection with the arbitration, or
(y) that “Cause” did exist, CEC shall reimburse Landlord for any reasonable and
customary legal expenses actually incurred by Landlord in connection with the
arbitration.

 

For purposes of the foregoing, “Cause” shall mean: (i) intentional acts or
intentional omissions of Manager to the detriment of assets leased by Tenant or
owned by Landlord for the benefit of other assets managed, owned or operated by
Manager (or any other CEC affiliate), (ii) fraud, (iii) gross negligence, or
(iv) willful misconduct.

 

6



--------------------------------------------------------------------------------

 

•    Notwithstanding anything contained herein to the contrary, no termination
or consent to termination by Landlord of CEC’s or Manager’s obligations under
the MLSA shall be effective or binding without the prior written approval by the
agents or trustees under the Landlord’s secured debt facilities.

 

•    Notwithstanding anything contained herein to the contrary, in the event a
Lease is terminated without the express written consent of Landlord including,
without limitation, by a rejection in bankruptcy (a “Non-Consented Lease
Termination”), then, unless Landlord (or, during the continuation of an event of
default under Landlord’s financing, any agent or trustee under the Landlord’s
secured debt facilities) shall expressly elect otherwise in writing and
expressly consents in writing to the Lease termination, the following shall
occur without expense or loss of economic benefit to Landlord or any lender
under Landlord’s secured debt facilities: (i) Tenant (or its successors and
assigns, including under the Consent Agreement) shall transfer all of its assets
(including, without limitation, rights under licenses and with respect to
intellectual property) to a replacement entity directly or indirectly owned by
CEC or Tenant (or its successors and assigns, including under the Consent
Agreement) that will assume the rights and obligations of Tenant under the Lease
(the “Replacement Tenant”), (ii) a new lease (the “Replacement Lease”) on terms
identical to the Lease so terminated shall be entered into by Landlord with the
Replacement Tenant and (iii) to the extent not transferred pursuant to clause
(i) above or otherwise provided by Manager, CEC and CES shall replicate all
prior arrangements with respect to management, sub-management, licensing,
intellectual property and otherwise as necessary to provide for the continued
management and operation of the Facilities as existed prior to such termination,
and, upon such occurrence (x) CEC, Manager, Replacement Tenant and Landlord
shall enter into a new management and lease support agreement on terms identical
to the MLSA (and CEC, Manager and its applicable affiliates shall enter into any
necessary associated sub-management, licensing and other applicable
arrangements) and (y) the management rights and obligations of Manager and
guaranty obligations of CEC shall continue with respect to such Replacement
Lease as set forth in the MLSA. The Consent Agreement will provide that Tenant
and the OpCo Lenders will act in support of this right. If (1) the Landlord (or,
during the continuation of an event of default under Landlord’s financing, any
agent or trustee under such secured financing of Landlord) has not expressly
elected in writing that the foregoing shall not occur and (2) clauses (i), (ii)
and (iii) do not occur other than as a direct and proximate result of Landlord’s
acts or failure to act in accordance with this Bullet

 

7



--------------------------------------------------------------------------------

 

Point, then CEC’s guaranty shall not terminate. If Landlord (or, during the
continuation of an event of default under Landlord’s financing, any agent or
trustee under such Landlord financing) elects in writing that the foregoing
shall not occur and/or clauses (i), (ii) or (iii) do not occur as a direct and
proximate result of Landlord’s acts or failure to act in accordance with this
Bullet Point, then Landlord and its lenders shall have been deemed to expressly
consent to the termination of the Lease in writing (and CEC’s guaranty shall
terminate, subject to CEC’s continuing liability for the Termination
Obligations). Landlord shall have the right of specific performance to compel
CEC and/or its affiliates to comply with the foregoing. In addition, CEC,
Manager and Landlord shall have the right of specific performance to compel
Tenant (or its successors and assigns, including under the Consent Agreement
(which shall contain such remedy)) to comply with the foregoing. If Tenant (or
its successors and assigns, including under the Consent Agreement) do not
cooperate with the foregoing, CEC and Manager shall have the right to replicate
the structure, including determining the ownership and identity of the
Replacement Tenant, without regard to the interests of Tenant or its successors
(including the OpCo Lenders).

CEC Covenants:  

The MLSA shall contain customary terms and waivers of all suretyship and other
defenses by CEC and will include a covenant by CEC requiring that (a) the sale
of assets by CEC be for fair market value consideration, on arm’s-length terms
and, in the event of sales to affiliates, be subject to (i) confirmation of fair
market value by the approval of an independent group of CEC’s board of directors
and by a fairness opinion from an investment bank reasonably acceptable to
Landlord (with an approved list of investment banks to be agreed in the MLSA)
and (ii) a right of first refusal in favor of Landlord or its designee and (b)
non-cash dividends by CEC be permitted only to the extent such dividends would
not reasonably be expected to result in CEC’s inability to perform its guaranty
obligations under the MLSA.

 

The parties acknowledge that the CEC guaranty of Tenant’s first lien debt as of
the effective date will contain certain covenants of CEC and its subsidiaries in
respect of the transfer or other disposition of assets, as well as other
matters, all as more particularly outlined in the CEC Guaranty and Pledge
Agreement Covenants term sheet (such covenants or any similar or other covenants
in respect of the Opco first lien debt or any subsequent refinancing thereof,
the “Opco Debt Guaranty Covenants”). The MLSA shall contain provisions to the
effect that, if, during the

 

8



--------------------------------------------------------------------------------

  term of the MLSA, Tenant’s first lien debt or any subsequent refinancing
thereof is refinanced as part of a Non-Third Party Financing (as defined below),
then the Opco Debt Guaranty Covenants shall immediately spring into effect and
become effective covenants under the MLSA. “Non-Third Party Financing” means any
financing in which the Sponsors and/or any of their Affiliates (each as defined
in the CEC Guaranty and Pledge Agreement Covenants term sheet) (1) act as a
lender, trustee, agent or otherwise provides financing, or (2) holds either (x)
a controlling direct or indirect interest or (y) a direct or indirect ownership
interest of at least 10% in any such lender, trustee, agent or other provider
(any lender, trustee, agent or other provider under clause 2(x) or clause
(2)(y), a “Sponsor Lender Entity”), and in each case the amount of such
financing provided by any Sponsor and/or its Affiliate(s) and/or any Sponsor
Lender Entity either (A) exceeds 10% of such financing, or (B) is not a strictly
“passive” investment (i.e., having no vestiges of control or any ability to
exercise any decision making in respect of the overall financing other than, for
the avoidance of doubt, customary voting rights attributable to the loans that
extend to all other lenders under such financing). Collateral:   CEC’s guaranty
obligations under the Leases will be included as additional pari passu secured
obligations secured under the security agreement and any other related
instruments securing the CEC guaranty in respect of the Opco first lien debt (or
any CEC guaranty in respect of any refinancing thereof) in order to provide a
security interest in all collateral thereunder to secure such Lease obligations.
Such security interest will be a “silent” security interest that provides the
Landlord with a secured claim against CEC while any such CEC debt guaranty
remains in effect, and the Landlord shall have no voting, enforcement or default
related rights with respect to such debt guaranty or collateral, unless and
until the earlier of (x) the occurrence of a default in respect of any of CEC’s
guaranty obligations with respect to the Leases, or (y) the occurrence of a
Holdco Guaranty Breach and the Exhaustion of Remedies Date (as each such term is
defined in the form of CEC Guaranty and Pledge Agreement), in which case
Landlord shall have all rights afforded to the beneficiary of such Opco debt
guaranty and/or the Opco lender. Landlord shall be a party to such security
agreement and all related instruments that provide for such rights, subject to
the foregoing and to the following paragraph.

 

9



--------------------------------------------------------------------------------

  The collateral that secures the CEC Lease guaranty obligations shall be the
same collateral that secures any such CEC debt guaranty obligations at any time,
and the CEC Lease guaranty obligations shall be secured by such collateral on a
pari passu basis with such CEC debt guaranty obligations for so long as such
debt guaranty obligations are secured. CEC will cause the lenders benefitting
from the CEC debt guaranty to enter into an intercreditor agreement reasonably
acceptable to CEC and the Requisite Consenting Creditors containing, among other
things, provisions governing the pari passu coverage of such collateral
provisions and the “waterfall” by which any proceeds of, or collections on, the
collateral will be distributed as between the CEC debt guaranty and the Lease
guaranty obligations and such other arrangements as are consistent with this
section.

Integrated

Agreement:

  For the avoidance of doubt, each of the provisions constituting the MLSA,
including the management obligations of Manager and the guaranty obligations of
CEC, are and are intended to be part of a single integrated agreement and shall
not be deemed to be separate or severable agreements.

 

10



--------------------------------------------------------------------------------

Annex III

Terms of the PropCo Preferred Equity

As Annexed to Bond RSA

 

29



--------------------------------------------------------------------------------

Annex IV

Backstop Commitment Agreement

As Annexed to Bond RSA

 

30



--------------------------------------------------------------------------------

Annex V

Debt Term Sheets

 

31



--------------------------------------------------------------------------------

New First Lien OpCo Debt

$[            ] Term Facility

Summary of Principal Terms

As attached as Annex V to the Bond RSA.



--------------------------------------------------------------------------------

New First Lien OpCo Debt

$[            ] First Lien Notes

Summary of Principal Terms

As attached as Annex V to the Bond RSA.

 

2



--------------------------------------------------------------------------------

New Second Lien OpCo Debt

$[            ] Second Lien Notes

Summary of Principal Terms

As attached as Annex V to the Bond RSA.



--------------------------------------------------------------------------------

New First Lien PropCo Debt

$[            ] Term Facility

Summary of Principal Terms1

 

Borrower:   

[REIT PropCo] (the “Borrower”).

 

Agent/Collateral Agent:   

[            ] will act as sole administrative agent for the Senior Facilities
(in such capacity and together with its permitted successors and assigns, the
“Agent”), and will perform the duties customarily associated with such role.

 

  

[            ] will act as collateral agent for the Senior Facilities (in such
capacity, the “Collateral Agent”) and will perform the duties customarily
associated with such role.

 

The Agent and Collateral Agent shall each be acceptable to the First Lien Bank
Lenders and First Lien Noteholders.

 

Facilities:   

(A)   a senior secured term loan facility in an aggregate principal amount set
forth in the Restructuring Term Sheet (the “First Lien Term Facility” and loans
thereunder, the “Term Loans”), which will be deemed to have been provided to the
Borrower by each First Lien Bank Lender in accordance with the Restructuring
Term Sheet (in such capacity, the “Lenders”).

 

  

(B)   at the Borrower’s option, a senior secured revolving credit facility in an
aggregate principal amount not to exceed an amount to be agreed (and acceptable
to the Requisite Consenting Bond Creditors and Requisite Consenting Bank
Creditors) (the “Revolving Facility” and, together with the First Lien Term
Facility, the “Senior Facilities”), to be provided by the First Lien Bank
Lenders or such other financial institutions to become Lenders under the Senior
Facilities, a portion of which will be available through a subfacility in the
form of letters of credit.

 

Definitive Documentation:            The definitive documentation for the Senior
Facilities shall be based on financing and security documentation typical and
customary for exit financings (the “Senior Facilities Documentation”), which
shall (x) take into consideration (i) the First Lien Credit Agreement, dated as
of October 11, 2013, among Caesars Entertainment Resort Properties, LLC, Caesars
Entertainment Resort Properties Finance, Inc.,

 

1  All capitalized terms used but not defined herein shall have the meaning
assigned thereto in the Restructuring Term Sheet to which this Term Sheet is
attached (the “Restructuring Term Sheet”).



--------------------------------------------------------------------------------

  

Harrah’s Las Vegas, LLC, Harrah’s Atlantic City Holding, Inc., Rio Properties,
LLC, Flamingo Las Vegas Holding, LLC, Harrah’s Laughlin, LLC and Paris Las Vegas
Holding, LLC, as borrowers, the lenders party thereto and Citicorp North
America, Inc., as administrative agent, (ii) the operational requirements of the
Borrower and its subsidiaries, their capital structure and size after giving
effect to the transactions contemplated by the Restructuring Term Sheet, and
(iii) the operating lease and REIT structure of the Borrower and its
subsidiaries after giving effect to the transactions contemplated by the
Restructuring Term Sheet, (y) contain the terms set forth herein, and (z) in all
cases be reasonably satisfactory to the Borrower and the Requisite Consenting
Creditors (clauses (x), (y) and (z), the “Propco Bank Debt Documentation
Principles”).

 

Incremental Facilities:   

The Borrower will be permitted after the Closing Date to add additional
revolving or term loan credit facilities (the “Incremental Facilities”) on terms
consistent with Propco Bank Debt Documentation Principles.

 

Purpose:   

On the Closing Date, each First Lien Bank Lender shall be deemed to have made
Term Loans in accordance with the Restructuring Term Sheet.

 

Availability:   

The Borrower shall incur the full amount of the First Lien Term Facility on the
Closing Date. Amounts under the First Lien Term Facility that are repaid or
prepaid may not be reborrowed.

 

Interest Rates:   

LIBOR + 3.5% per annum, with a 1.0% LIBOR floor.

 

Default Rate:   

With respect to principal (whether at stated maturity, upon acceleration or
otherwise), the applicable interest rate plus 2.00% per annum, and with respect
to any other overdue amount (including overdue interest), the interest rate
applicable to ABR loans plus 2.00% per annum and in each case, shall be payable
on demand.

 

Final Maturity

and Amortization:

  

The First Lien Term Facility will mature on the date that is five (5) years
after the Closing Date, and, commencing with the second full fiscal quarter
ended after the Closing Date, will amortize in equal quarterly installments in
an aggregate annual amount equal to 1% of the original principal amount of the
First Lien Term Facility with the balance payable on the maturity date of the
First Lien Term Facility.

 

 

2



--------------------------------------------------------------------------------

Guarantees:   

All obligations of the Borrower under the Senior Facilities and, at the option
of the Borrower, under any interest rate protection or other hedging
arrangements entered into with the Agent, an entity that is a Lender or agent at
the time of such transaction (or on the Closing Date, if applicable), or any
affiliate of any of the foregoing (“Hedging Arrangements”), or any cash
management arrangements with any such person (“Cash Management Arrangements”),
will be unconditionally guaranteed (the “Guarantees”) by each existing and
subsequently acquired or organized wholly owned domestic subsidiary of the
Borrower (the “Subsidiary Guarantors”), subject to exceptions consistent with
the Propco Bank Debt Documentation Principles and others, if any, to be agreed
upon. The Guarantees will be joint and several guarantees of payment and
performance and not of collection.

 

Security:    Subject to exceptions described below and other exceptions, if any,
to be agreed upon, the Senior Facilities, the Guarantees, any Hedging
Arrangements and any Cash Management Arrangements will be secured on a
first-priority basis by substantially all the owned material assets of the
Borrower and each Subsidiary Guarantor, in each case whether owned on the
Closing Date or thereafter acquired (collectively, the “Collateral”), including
but not limited to: (a) a perfected first-priority pledge of all the equity
interests directly held by the Borrower or any Subsidiary Guarantor (which
pledge, in the case of any foreign subsidiary, shall be limited to 100% of the
non-voting equity interests (if any) and 65% of the voting equity interests of
such foreign subsidiary), (b) a perfected first priority lien on cash, deposit
accounts and securities accounts, and (c) perfected first-priority security
interests in, and mortgages on, substantially all owned tangible and intangible
assets of the Borrower and each Subsidiary Guarantor (including, but not limited
to, accounts receivable, inventory, equipment, general intangibles, investment
property, intellectual property and real property (including assignment of
rents)) except for (v) real property with a fair market value less than $15.0
million and leaseholds, (w) vehicles, (x) those assets as to which the Borrower,
Agent and Collateral Agent shall reasonably determine that the costs or other
consequences of obtaining such a security interest are excessive in relation to
the value of the security to be afforded thereby, (y) assets to which the
granting or perfecting such security interest would violate any applicable law
(including gaming laws and regulations) or contract (and with regard to which
contract such counterparty thereto requires such

 

3



--------------------------------------------------------------------------------

  

prohibition as a condition to entering into such contract, such contract has
been entered into in the ordinary course of business, such restriction is
consistent with industry custom and consent has been requested and not
received), but only so long as such grant or perfection would violate any such
law or contract, and (z) other exceptions consistent with the Propco Bank Debt
Documentation Principles. For the avoidance of doubt, lockbox arrangements and
control agreements relating to the Borrower’s and its subsidiaries’ bank
accounts and securities accounts will be required to be delivered at closing.
The operating lease with [Caesars Entertainment Operating Company, Inc.]
(“Opco”) shall be subject to a customary subordination and non-disturbance
agreement as provided in the Lease Term Sheet attached to the Restructuring
Support Agreement.

 

All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation consistent with the Propco Bank
Debt Documentation Principles.

 

The relative rights and priorities in the Collateral for each of the Senior
Facilities and the First Lien Notes will be set forth in a customary
intercreditor agreement between the administrative agent for the Senior
Facilities, on the one hand, and the trustee for the First Lien Notes, on the
other hand, except that such intercreditor agreement shall provide that the
indebtedness outstanding under the Senior Facilities and the First Lien Notes
vote together as one class and are pari passu in all respects, including in
respect of directing the collateral agent thereunder (the “First Lien
Intercreditor Agreement”).

 

The relative rights and priorities in the Collateral for each of the Senior
Facilities, the First Lien Notes and the Second Lien Notes will be set forth in
a customary intercreditor agreement between the collateral agent for the Senior
Facilities and the First Lien Notes, on the one hand, and the collateral agent
for the Second Lien Notes, on the other hand (the “First Lien/Second Lien
Intercreditor Agreement”).

 

Mandatory Prepayments:   

Customary asset sale mandatory prepayments and Excess Cash Flow mandatory
prepayments (commencing with, with respect to Excess Cash Flow, the first full
fiscal year of the Borrower after the Closing Date, and subject to a minimum
threshold to be agreed), on terms and definitions consistent with Propco Bank
Debt Documentation Principles, with Excess Cash Flow to be calculated for these
purposes after any Mandatory REIT Distributions. Asset sale payments and Excess
Cash Flow payments will be made ratably between the Term Loans and the First
Lien Notes (and ratably among the Lenders and holders of the First Lien Notes).

 

 

4



--------------------------------------------------------------------------------

Voluntary Prepayments and

Reductions in Commitments:

  

Voluntary reductions of the unutilized portion of the commitments under the
Senior Facilities and prepayments of borrowings thereunder will be permitted at
any time, in minimum principal amounts to be agreed upon, without premium or
penalty, subject to the following paragraph and subject to reimbursement of the
Lenders’ redeployment costs in the case of a prepayment of Adjusted LIBOR
borrowings other than on the last day of the relevant interest period. All
voluntary prepayments of the First Lien Term Facility will be applied pro rata
to the Term Loan (and pro rata among the Lenders) and to the remaining
amortization payments under the First Lien Term Facility in such order as the
Borrower may direct.

 

Voluntary Prepayments of the Term Loans made prior to the four year anniversary
of the Closing Date will be subject to a prepayment premium, as follows:

 

•       First year following Closing Date: customary “make-whole” premium (T+50)

 

•       Second year following Closing Date: 3%

 

•       Third year following Closing Date: 2%

 

•       Fourth year following Closing Date: 1%

 

•       Fourth year anniversary and thereafter: par

 

Representations and

Warranties:

  

The following representations and warranties, among others, if any, to be
negotiated in the Senior Facilities Documentation, will apply (to be applicable
to the Borrower and its restricted subsidiaries, subject to customary and other
exceptions and qualifications to be agreed upon, consistent with the Propco Bank
Debt Documentation Principles): organization, existence, and power;
qualification; authorization and enforceability; no conflict; governmental
consents (including, without limitation, from gaming authorities); subsidiaries;
accuracy of financial statements and other information in all material respects;
projections; no material adverse change since the Closing Date; absence of
litigation; compliance with laws (including PATRIOT Act, OFAC, FCPA, ERISA,
margin regulations, environmental laws, gaming laws and laws with respect to
sanctioned persons); payment of taxes; ownership of properties; governmental
regulation (including, without limitation, gaming regulation); inapplicability
of the Investment Company Act; Closing Date solvency on a consolidated basis;
labor matters; validity, priority and perfection of security interests in the
Collateral; intellectual property; treatment as designated senior debt under
subordinated debt documents (if any); use of proceeds; insurance; real property;
and no default or event of default.

 

 

5



--------------------------------------------------------------------------------

Affirmative Covenants:   

The following affirmative covenants, among others, if any, to be negotiated in
the Senior Facilities Documentation, will apply (to be applicable to the
Borrower and its restricted subsidiaries), subject to customary (consistent with
the Propco Bank Debt Documentation Principles) and other baskets, exceptions and
qualifications to be agreed upon: maintenance of corporate existence and rights;
performance and payment of obligations; delivery of annual and quarterly
consolidated financial statements of the Borrower (accompanied by customary
management discussion and analysis and (annually) by an audit opinion from
nationally recognized auditors that is not subject to any qualification as to
scope of such audit or going concern) (other than solely with respect to, or
resulting solely from an upcoming maturity date under any series of indebtedness
occurring within one year from the time such opinion is delivered) (with
extended time periods to be agreed for delivery of the first annual and certain
quarterly financial statements to be delivered after the Closing Date) and an
annual budget (it being understood that the public REIT reporting that includes
the Borrower shall satisfy the Borrower’s reporting obligations so long as it
includes a consolidating income statement and balance sheet for the Borrower);
delivery of any “Tenant Financial Statements” (as defined in the term sheet
regarding the operating lease with OpCo) the Borrower receives under the
operating lease with OpCo promptly after receipt by the Borrower of such Tenant
Financial Statements from OpCo; delivery of financial statements of CPLV Holding
or CPLV Sub promptly after receipt of such financial statements by the Borrower
from CPLV Holding or CPLV Sub, respectively; delivery of notices of default and
material adverse litigation, ERISA events and material adverse change;
maintenance of properties in good working order; maintenance of books and
records; maintenance of customary insurance; commercially reasonable efforts to
maintain ratings (but not a specific rating); compliance with laws (including,
without limitation, gaming laws); inspection of books and properties;
environmental; additional guarantors and additional collateral (subject to
limitations set forth under the captions “Guarantees” and “Security”); further
assurances in respect of collateral matters; use of proceeds; payment of taxes;
and real property.

 

 

6



--------------------------------------------------------------------------------

Negative Covenants:   

The following negative covenants, among others, if any, to be negotiated in the
Senior Facilities Documentation, will apply (to be applicable to the Borrower
and its restricted subsidiaries), subject to customary exceptions and
qualifications (consistent with the Propco Bank Debt Documentation Principles)
and others to be agreed upon:

 

  

1.      Limitation on dispositions of assets.

 

  

2.      Limitation on mergers and acquisitions.

 

  

3.      Limitations on dividends and stock repurchases and optional redemptions
(and optional prepayments) of subordinated debt; provided, that, any
distributions required to be made to distribute 100% of REIT taxable income or
satisfy any REIT-related requirements shall be permitted (such distributions,
the “Mandatory REIT Distributions”).

 

  

4.      Limitation on indebtedness (including guarantees and other contingent
obligations) and preferred stock.

 

  

5.      Limitation on loans and investments.

 

  

6.      Limitation on liens and further negative pledges.

 

  

7.      Limitation on transactions with affiliates.

 

  

8.      Limitation on sale/leaseback transactions.

 

  

9.      Limitation on changes in the business of the Borrower and its
subsidiaries.

 

  

10.    Limitation on restrictions on ability of subsidiaries to pay dividends or
make distributions.

 

  

11.    Limitation on changes to fiscal year.

 

  

12.    Limitation on modifications to subordinated debt documents.

 

  

13.    Limitation on material modifications to the MLSA, lease and other
arrangements entered into in connection with the lease structure.

 

 

7



--------------------------------------------------------------------------------

  

EBITDA shall be defined in a manner consistent with the Propco Bank Debt
Documentation Principles.

 

  

All ratios and calculations shall be measured on a Pro Forma Basis (to be
defined in a manner consistent with the Propco Bank Debt Documentation
Principles, and including the annualized effect of addbacks in the definition of
EBITDA).

 

  

The Senior Facilities Documentation will provide that any management or similar
fees paid to Caesars Entertainment Corporation or any of its subsidiaries or
affiliates will be made on an arm’s-length basis and on “market” terms
(including caps on amounts and consent rights relating to modifications of
applicable agreements relating thereto).

 

Financial Covenant:   

First Lien Term Facility: None.

 

Events of Default:   

The following (subject to customary and other thresholds and grace periods to be
agreed upon, consistent with the Propco Bank Debt Documentation Principles, and
applicable to the Borrower and its restricted subsidiaries), among others, if
any, to be negotiated in the Senior Facilities Documentation: nonpayment of
principal, interest or other amounts; violation of covenants; incorrectness of
representations and warranties in any material respect; cross event of default
and cross acceleration to material indebtedness; bankruptcy and similar events;
material judgments; ERISA events; invalidity of the Guarantees or any security
document, in each case, representing a material portion of the Guarantees or the
Collateral; and Change of Control (to be defined in a manner consistent with the
Propco Bank Debt Documentation Principles).

 

Unrestricted Subsidiaries:   

The Senior Facilities Documentation will contain provisions pursuant to which,
subject to limitations consistent with the Propco Bank Debt Documentation
Principles, the Borrower will be permitted to designate any existing or
subsequently acquired or organized subsidiary as an “unrestricted subsidiary”
and subsequently re-designate any such unrestricted subsidiary as a restricted
subsidiary. Unrestricted subsidiaries will not be subject to the affirmative or
negative covenant or event of default provisions of the Senior Facilities
Documentation, and the results of operations and indebtedness of unrestricted
subsidiaries will not be taken into account for purposes of calculating the
financial ratios contained in the Senior Facilities Documentation on terms
consistent with the Propco Bank Debt Documentation Principles. In addition, CPLV
Holding and CPLV Sub shall each constitute an unrestricted subsidiary of the
Borrower on the Closing Date.

 

 

8



--------------------------------------------------------------------------------

Voting:   

Usual for facilities and transactions of this type and consistent with the
Propco Bank Debt Documentation Principles; provided that the Borrower and its
affiliates, including the Sponsors, shall not have voting rights with respect to
loans and commitments held by them.

 

Cost and Yield Protection:   

Usual for facilities and transactions of this type, consistent with the Propco
Bank Debt Documentation Principles.

 

Assignments and

Participations:

 

   Customary assignment provisions consistent with the Propco Bank Debt
Documentation Principles. Non-Pro Rata Repurchases:   

The Borrower and its subsidiaries may purchase from any Lender (other than the
Borrower or any of its affiliates, including the Sponsors), at individually
negotiated prices, outstanding principal amounts or commitments under the First
Lien Term Facility in a non-pro rata manner; provided that (i) the purchaser
shall make a representation to the seller at the time of assignment that it does
not possess material non-public information with respect to the Borrower and its
subsidiaries that has not been disclosed to the seller or Lenders generally
(other than the Lenders that have elected not to receive material non-public
information), (ii) any commitments or loans so repurchased shall be immediately
cancelled, (iii) no default or event of default exists or would result
therefrom, (iv) Term Loans may not be purchased with the proceeds of loans under
the Revolving Facility, and (v) any such Term Loans acquired by the Borrower
shall be deemed a repayment of the Term Loans for purposes of calculating excess
cash flow in an amount equal to the amount actually paid by the Borrower for
such Term Loans and shall not be deemed to increase adjusted EBITDA.

 

Expenses and Indemnification:   

Consistent with the Propco Bank Debt Documentation Principles.

 

Regulatory Matters:   

Customary for facilities of this type and consistent with the Propco Bank Debt
Documentation Principles.

 

Governing Law and Forum:   

New York.

 

Counsel to Agent/Collateral

Agent:

   [                ].

 

9



--------------------------------------------------------------------------------

New First Lien PropCo Debt

$[            ] First Lien Notes

Summary of Principal Terms1

 

Issuer:   

[REIT PropCo], in its capacity as the issuer of the First Lien Notes (the
“Issuer”).

 

Issue:   

The First Lien Notes in an amount set forth in the Restructuring Term Sheet will
be issued under and have the benefit of an indenture and security documentation
typical and customary in the case of first lien senior secured notes issued
pursuant to an exit financing (the “First Lien Propco Documentation”), and which
shall (x) take into consideration (i) the indenture for the first-priority
senior secured notes issued on October 11, 2013 by Caesars Entertainment Resort
Properties, LLC, Caesars Entertainment Resort Properties Finance, Inc., Harrah’s
Atlantic City Holding, Inc., Harrah’s Las Vegas, LLC, Harrah’s Laughlin, LLC,
Flamingo Las Vegas Holding, LLC, Paris Las Vegas Holding, LLC, Rio Properties,
LLC (the “CERP First Lien Indenture”), (ii) the operational requirements of the
Issuer and its subsidiaries, their capital structure and size after giving
effect to the transactions contemplated by the Restructuring Term Sheet, and
(iii) the operating lease structure and the REIT structure of the Issuer and its
subsidiaries after giving effect to the transactions contemplated by the
Restructuring Term Sheet, (y) contain the terms set forth herein; provided that,
in the case of provisions setting forth the debt and lien capacity, the First
Lien Propco Documentation shall be based on and consistent with the CERP First
Lien Indenture as modified to reflect the terms set forth herein and (z) in all
cases be reasonably satisfactory to the Borrower and the Requisite Consenting
Creditors (clauses (x), (y) and (z), the “Propco First Lien Notes Documentation
Principles”).

 

Purpose:   

On the Closing Date, the First Lien Notes will be issued to each First Lien
Noteholder in accordance with the Restructuring Term Sheet.

 

Maturity:   

The First Lien Notes will mature on the date that is five (5) years after the
Closing Date.

 

Interest Rate:   

LIBOR + 3.5% per annum, with a 1.0% LIBOR floor.

 

 

1  All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Restructuring Term Sheet to which this Term Sheet is
attached (the “Restructuring Term Sheet”), or in the New First Lien PropCo Debt
Term Facility Term Sheet attached thereto.



--------------------------------------------------------------------------------

Default Rate:   

With respect to principal (whether at stated maturity, upon acceleration or
otherwise), the applicable interest rate plus 2.00% per annum, and with respect
to any other overdue amount (including overdue interest), the interest rate
applicable to ABR loans plus 2.00% per annum and in each case, shall be payable
on demand.

 

Ranking:   

The First Lien Notes will constitute senior first-priority secured indebtedness
of the Issuer, and will rank pari passu in all respects, including in right of
payment, with all obligations under the Senior Facilities and all other first
lien senior indebtedness of the Issuer.

 

Guarantees:   

The First Lien Notes and all obligations under the indenture related thereto
will be unconditionally guaranteed by each existing and subsequently acquired or
organized wholly owned domestic subsidiary of the Issuer (the “Note
Guarantors”), subject to exceptions consistent with the Propco First Lien Notes
Documentation Principles and others, if any, to be agreed upon, on a senior
first-priority secured basis (the “Note Guarantees”). The Note Guarantees will
rank pari passu in all respects, including in right of payment, with all
obligations under the Senior Facilities and all other senior indebtedness of the
Note Guarantors. The Note Guarantees will be joint and several guarantees of
payment and performance and not of collection.

 

Security:    Subject to the limitations set forth below and other exceptions, if
any, to be agreed upon, the First Lien Notes and the Note Guarantees will be
secured by a first-priority security interest in substantially all the owned
material assets of the Issuer and each Note Guarantor, in each case whether
owned on the Closing Date or thereafter acquired (collectively, the
“Collateral”), including but not limited to: (a) a perfected first-priority
pledge of all the equity interests directly held by the Issuer or any Note
Guarantor (which pledge, in the case of any foreign subsidiary, shall be limited
to 100% of the non-voting equity interests (if any) and 65% of the voting equity
interests of such foreign subsidiary), (b) a perfected first priority lien on
cash, deposit accounts and securities accounts, and (c) perfected first-priority
security interests in, and mortgages on, substantially all owned tangible and
intangible assets of the Issuer and each Note Guarantor (including, but not
limited to, accounts receivable, inventory, equipment, general intangibles,
investment property, intellectual property and real property (including an
assignment of rents)) except for (v) real property with a fair market value less
than $15.0 million and leaseholds, (w) vehicles, (x) those assets as to which
the Issuer and Collateral Agent shall

 

2



--------------------------------------------------------------------------------

  

reasonably determine that the costs or other consequences of obtaining such a
security interest are excessive in relation to the value of the security to be
afforded thereby, (y) assets to which the granting or perfecting such security
interest would violate any applicable law (including gaming laws and
regulations) or contract (and with regard to which contract the counterparty
thereto requires such prohibition as a condition to entering into such contract,
such contract has been entered into in the ordinary course of business, such
restriction is consistent with industry custom and consent has been requested
and not received), but only so long as such grant or perfection would violate
any such law or contract, and (z) other exceptions consistent with the Propco
First Lien Notes Documentation Principles; and provided that the pledge of
equity interests and other securities will be subject to customary Rule 3-16
cut-back provisions. For avoidance of doubt, lockbox arrangements and control
agreements relating to the Issuer’s and its subsidiaries’ bank accounts and
securities accounts will be required to be delivered at closing. The operating
lease with [Caesars Entertainment Operating Company, Inc.] (“Opco”) shall be
subject to a customary subordination and non-disturbance agreement as provided
in the Lease Term Sheet attached to the Restructuring Support Agreement.

 

All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation, consistent with the Propco
First Lien Notes Documentation Principles.

 

The relative rights and priorities in the Collateral for each of the Senior
Facilities and the First Lien Notes will be set forth in the First Lien
Intercreditor Agreement.

 

The relative rights and priorities in the Collateral for each of the Senior
Facilities, the First Lien Notes and the Second Lien Notes will be set forth in
the First Lien/Second Lien Intercreditor Agreement, which shall provide that the
indebtedness outstanding under the Senior Facilities and the First Lien Notes
vote together as a single class and are pari passu in all respects, including in
respect of directing the collateral agent thereunder.

 

Mandatory Redemption:   

None.

 

 

3



--------------------------------------------------------------------------------

Optional Redemption:   

Prior to the first anniversary of the Closing Date, the Issuer may redeem the
First Lien Notes at a make-whole price based on U.S. Treasury notes with a
maturity closest to the first anniversary of the Closing Date plus 50 basis
points.

 

Prior to the first anniversary of the Closing Date, the Issuer may redeem up to
35% of the First Lien Notes in an amount equal to the amount of proceeds from an
equity offering at a price equal to par plus the coupon on such First Lien
Notes.

 

After the first anniversary of the Closing Date, the First Lien Notes will be
callable at par plus accrued interest plus a premium equal to 3.0%, which
premium shall decline to 2.0% on the second anniversary of the Closing Date, to
1.0% on the third anniversary of the Closing Date and to zero on the fourth
anniversary of the Closing Date.

 

All redemptions shall be made on a pro rata basis among the First Lien Notes.

 

Offer to Purchase from

Asset Sale Proceeds:

  

The Issuer will be required to make an offer to repurchase the First Lien Notes
at par with the First Lien Noteholders’ Pro Rata Share (as defined herein) of
the net cash proceeds from any non-ordinary course asset sales or dispositions
by the Issuer or any Note Guarantor in accordance with the Propco First Lien
Notes Documentation Principles to the extent any such proceeds are not otherwise
applied in a manner consistent with the Propco First Lien Notes Documentation
Principles.

 

Offer to Repurchase with

Proceeds of Debt Issuance:    

  

The Issuer will be required to make an offer to repurchase the First Lien Notes
at par in an amount equal to the First Lien Noteholders’ Pro Rata Share (to be
defined as the ratio of funded debt outstanding that consists of the First Loan
Notes to the sum of the total funded debt that consists of the First Lien Notes
and First Lien Term Facility) of 100% of the net cash proceeds of issuances,
offerings or placements of debt obligations of the Issuer and its subsidiaries
(other than debt permitted to be incurred under the indenture governing the
First Lien Notes unless otherwise provided as a condition to the incurrence
thereof).

 

Offer to Repurchase Upon

a Change of Control:

  

The Issuer will be required to make an offer to repurchase the First Lien Notes
following the occurrence of a “change of control” (to be defined in a manner
consistent with the Propco First Lien Notes Documentation Principles) at a price
in cash equal to 101.0% of the outstanding principal amount thereof, plus
accrued and unpaid interest to the date of repurchase.

 

 

4



--------------------------------------------------------------------------------

Offer to Purchase from

Excess Cash Flow:

  

Beginning with the first full fiscal year of the Issuer after the Closing Date,
the Issuer will be required to make an offer to repurchase the First Lien Notes
at par in an amount equal to the First Lien Noteholders’ Pro Rata Share of
Excess Cash Flow (to be defined in a manner consistent with the Senior
Facilities Documentation and subject to the same minimum threshold therein) of
the Issuer and its restricted subsidiaries.

 

Defeasance and Discharge

Provisions:

 

  

Customary for high yield debt securities consistent with the Propco First Lien
Notes Documentation Principles.

 

Modification:   

Customary for high yield debt securities consistent with the Propco First Lien
Notes Documentation Principles. Notes held by the Issuer and its affiliates,
including the Sponsors, shall not have voting rights.

 

Registration Rights:   

Customary registration rights.

 

Covenants:   

Consistent with the Propco First Lien Notes Documentation Principles (including
in respect of baskets and carveouts to such covenants; provided, that such
baskets and covenants shall conform to the corresponding amounts in the Senior
Facilities Documentation (including with respect to the Mandatory REIT
Distributions), and such covenants shall include the delivery to the trustee of
annual and quarterly consolidated financial statements of the Borrower (with
extended time periods to be agreed for delivery of the first annual and certain
quarterly financial statements to be delivered after the Closing Date) (it being
understood that the public REIT reporting that includes the Issuer shall satisfy
the Borrower’s reporting obligations so long as it includes a consolidating
income statement and balance sheet for the Borrower), delivery to the trustee of
any Tenant Financial Statements the Issuer receives under the operating lease
with OpCo promptly after receipt by the Issuer of such Tenant Financial
Statements from OpCo and delivery to the trustee of financial statements of CPLV
Holding or CPLV Sub promptly after receipt of such financial statements by the
Issuer from CPLV Holding or CPLV Sub, respectively). For the avoidance of doubt,
there shall be no financial maintenance covenants.

 

  

CPLV Holding and CPLV Sub shall each constitute an unrestricted subsidiary of
the Issuer on the Closing Date.

 

  

The provisions limiting dividends and stock repurchases and optional redemptions
(and optional prepayments) of subordinated debt shall be subject to only those
very limited carveouts that shall be agreed to by the Issuer and the Requisite
Consenting Creditors, but shall in any event permit the Mandatory REIT
Distributions.

 

 

5



--------------------------------------------------------------------------------

  

The indenture for the First Lien Notes will provide that any management or
similar fees paid to Caesars Entertainment Corporation or any of its
subsidiaries or affiliates will be made on an arm’s-length basis and on “market”
terms (including caps on amounts and consent rights relating to modifications of
applicable agreements relating thereto).

 

Events of Default:   

Customary for high yield debt securities and consistent with the Propco First
Lien Notes Documentation Principles.

 

Governing Law:   

New York.

 

Regulatory Matters:   

Consistent with the Propco First Lien Notes Documentation Principles.

 

Counsel to the Notes Lead

Arranger:

   [                ].

 

6



--------------------------------------------------------------------------------

New Second Lien PropCo Debt

$[            ] Second Lien Notes

Summary of Principal Terms1

 

Issuer:   

[REIT PropCo], in its capacity as the issuer of the Second Lien Notes (the
“Issuer”).

 

Issue:   

The Second Lien Notes in an amount set forth in the Restructuring Term Sheet
will be issued under and have the benefit of an indenture and security
documentation typical and customary in the case of second lien senior secured
notes issued pursuant to an exit financing (the “Second Lien Propco
Documentation”), and which shall (x) take into consideration (i) the indenture
for the second-priority senior secured notes issued on October 11, 2013 by
Caesars Entertainment Resort Properties, LLC, Caesars Entertainment Resort
Properties Finance, Inc., Harrah’s Atlantic City Holding, Inc., Harrah’s Las
Vegas, LLC, Harrah’s Laughlin, LLC, Flamingo Las Vegas Holding, LLC, Paris Las
Vegas Holding, LLC, Rio Properties, LLC (the “CERP Second Lien Indenture”), (ii)
the operational requirements of the Issuer and its subsidiaries, their capital
structure and size after giving effect to the transactions contemplated by the
Restructuring Term Sheet, and (iii) the operating lease structure and the REIT
structure of the Issuer and its subsidiaries after giving effect to the
transactions contemplated by the Restructuring Term Sheet, (y) contain the terms
set forth herein; provided that, in the case of provisions setting forth the
debt and lien capacity, the Second Lien Propco Documentation shall be based on
and consistent with the CERP Second Lien Indenture as modified to reflect the
terms set forth herein and (z) in all cases be reasonably satisfactory to the
Borrower and the Requisite Consenting Creditors (clauses (x), (y) and (z), the
“Propco Second Lien Notes Documentation Principles”).

 

Purpose:   

On the Closing Date, the Second Lien Notes will be issued to each First Lien
Noteholder in accordance with the Restructuring Term Sheet.

 

Maturity:   

The Second Lien Notes will mature on the date that is six (6) years after the
Closing Date.

 

 

1  All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Restructuring Term Sheet to which this Term Sheet is
attached (the “Restructuring Term Sheet”), or in the New First Lien PropCo Debt
Term Facility Term Sheet or New First Lien PropCo Debt First Lien Notes Term
Sheet attached thereto.



--------------------------------------------------------------------------------

Interest Rate:   

A fixed rate equal to 8.0%.

 

Default Rate:   

With respect to overdue principal (whether at stated maturity, upon acceleration
or otherwise) or any other overdue amount (including overdue interest), the
applicable interest rate plus 2.00% per annum, which shall be payable on demand.

 

Ranking:   

The Second Lien Notes will constitute senior second-priority secured
indebtedness of the Issuer, and will rank pari passu in right of payment with
all obligations under the Senior Facilities and all other senior indebtedness of
the Issuer.

 

Guarantees:   

The Second Lien Notes and all obligations under the indenture related thereto
will be unconditionally guaranteed by each existing and subsequently acquired or
organized wholly owned domestic subsidiary of the Issuer that guarantees the
Senior Facilities or the First Lien Notes (the “Note Guarantors”), subject to
exceptions consistent with the Propco Second Lien Notes Documentation Principles
and others, if any, to be agreed upon, on a senior second-priority secured basis
(the “Note Guarantees”). The Note Guarantees will rank pari passu in right of
payment with all obligations under the Senior Facilities and all other senior
indebtedness of the Note Guarantors. The Note Guarantees will be automatically
released upon release of the corresponding guarantees of the Senior Facilities
and First Lien Notes; provided that such released guarantees shall be reinstated
if such released guarantors thereof are required to subsequently guarantee the
Senior Facilities or First Lien Notes. The Note Guarantees will be joint and
several guarantees of payment and performance and not of collection.

 

Security:   

Subject to the limitations set forth below and other exceptions, if any, to be
agreed upon, the Second Lien Notes and the Note Guarantees will be secured by a
second-priority security interest in those assets of the Issuer and the Note
Guarantors that secure the First Lien Notes (the “Collateral”), provided that
(i) assets securing the Second Lien Notes shall not include property excluded
from the Collateral securing the First Lien Notes and (ii) the pledge of equity
interests and other securities will be subject to customary Rule 3-16 cut-back
provisions.

 

The relative rights and priorities in the Collateral for each of the Senior
Facilities, the First Lien Notes and the Second Lien Notes will be set forth in
the First Lien/Second Lien Intercreditor Agreement.

 

 

2



--------------------------------------------------------------------------------

Mandatory Redemption:   

None.

 

Optional Redemption:   

Prior to the third anniversary of the Closing Date, the Issuer may redeem the
Second Lien Notes at a make-whole price based on U.S. Treasury notes with a
maturity closest to the third anniversary of the Closing Date plus 50 basis
points.

 

Prior to the third anniversary of the Closing Date, the Issuer may redeem up to
35% of the Second Lien Notes in an amount equal to the amount of proceeds from
an equity offering at a price equal to par plus the coupon on such Second Lien
Notes.

 

After the third anniversary of the Closing Date, the Second Lien Notes will be
callable at par plus accrued interest plus a premium equal to one-half of the
coupon on such Second Lien Notes, which premium shall decline ratably on each
anniversary of the Closing Date thereafter to zero on the date that is two years
prior to the maturity date.

 

All redemptions shall be made on a pro rata basis among the Second Lien Notes.

 

Offer to Purchase from

Asset Sale Proceeds:

  

The Issuer will be required to make an offer to repurchase the Second Lien Notes
at par with the net cash proceeds from any non-ordinary course asset sales or
dispositions by the Issuer or any Note Guarantor in accordance with the Propco
Second Lien Notes Documentation Principles to the extent any such proceeds are
not otherwise applied in a manner consistent with the Propco Second Lien Notes
Documentation Principles.

 

Offer to Repurchase Upon

a Change of Control:

  

The Issuer will be required to make an offer to repurchase the Second Lien Notes
following the occurrence of a “change of control” (to be defined in a manner
consistent with the Propco Second Lien Notes Documentation Principles) at a
price in cash equal to 101.0% of the outstanding principal amount thereof, plus
accrued and unpaid interest to the date of repurchase.

 

Defeasance and Discharge    

Provisions:

 

  

Customary for high yield debt securities consistent with the Propco Second Lien
Notes Documentation Principles.

 

Modification:   

Customary for high yield debt securities consistent with the Propco Second Lien
Notes Documentation Principles. Notes held by the Issuer or its affiliates,
including the Sponsors, shall not have voting rights.

 

Registration Rights:   

Customary registration rights.

 

 

3



--------------------------------------------------------------------------------

Covenants:   

Consistent with the Propco Second Lien Notes Documentation Principles (including
in respect of baskets and carveouts to such covenants); provided, that such
covenants shall in no event be more restrictive than the corresponding covenant
in the First Lien Notes (including, without limitation, with respect to the
Mandatory REIT Distributions). For the avoidance of doubt, there shall be no
financial maintenance covenants, but the covenants shall include the delivery to
the trustee of annual and quarterly consolidated financial statements of the
Issuer (with extended time periods to be agreed for delivery of the first annual
and certain quarterly financial statements to be delivered after the Closing
Date) (it being understood that the public REIT reporting that includes the
Borrower shall satisfy the Borrower’s reporting obligations so long as it
includes a consolidating income statement and balance sheet for the Issuer),
delivery to the trustee of any Tenant Financial Statements the Issuer receives
under the operating lease with OpCo promptly after receipt by the Issuer of such
Tenant Financial Statements from OpCo and delivery to the trustee of financial
statements of CPLV Holding or CPLV Sub promptly after receipt of such financial
statements by the Issuer from CPLV Holding or CPLV Sub, respectively.

 

  

CPLV Holding and CPLV Sub shall each constitute an unrestricted subsidiary of
the Issuer on the Closing Date.

 

The indenture for the Second Lien Notes will provide that any management or
similar fees paid to Caesars Entertainment Corporation or any of its
subsidiaries or affiliates will be made on an arm’s-length basis and on “market”
terms (including caps on amounts and consent rights relating to modifications of
applicable agreements relating thereto).

 

Events of Default:   

Customary for high yield debt securities and consistent with the Propco Second
Lien Notes Documentation Principles.

 

Governing Law:   

New York.

 

Regulatory Matters:   

Consistent with the Propco Second Lien Notes Documentation Principles.

 

Counsel to the Notes Lead

Arranger:

   [                ].

 

4



--------------------------------------------------------------------------------

CPLV Mezz Debt

$[            ] Term Facility

Summary of Principal Terms1

 

Borrower:   

[CPLV Mezz Holding] (the “Borrower”), a newly-formed holding company that
directly or indirectly owns 100% of the outstanding stock or other equity
interests of the wholly-owned subsidiary (or subsidiaries) of the Propco
subsidiary that will own CPLV (collectively, the “CPLV Sub”). Each of Borrower,
CPLV Holding (as defined below) and CPLV Sub shall be a special purpose,
bankruptcy remote entity satisfactory to the Requisite Consenting Creditors with
two (2) independent directors and otherwise complying with all applicable rating
agency standards for such entities (a “SPE”).

 

Agent:   

[            ] will act as sole administrative agent and collateral agent for
the Term Facility (in such capacity and together with its permitted successors
and assigns, the “Agent”), and will perform the duties customarily associated
with such roles.

 

 

1  All capitalized terms used but not defined herein shall have the meaning
assigned thereto in the Restructuring Term Sheet to which this Term Sheet is
attached (the “Restructuring Term Sheet”).



--------------------------------------------------------------------------------

Facilities:   

A secured non-recourse (subject to customary carve outs and limitations) term
loan facility in an aggregate principal amount equal to the difference in the
amount of CPLV Market Debt (as defined below) issued in accordance with the
Restructuring Term Sheet and $2,6002 million (the “CPLV Mezz Facility” and loans
thereunder, the “CPLV Mezz Loans”), which will be issued to each First Lien Bank
Lender and First Lien Noteholder in accordance with the Restructuring Term Sheet
(in such capacity, the “Lenders”), subject, in the event the amount of CPLV
Market Debt is less than $2,000 million, to the right of the First Lien
Noteholders to have their CPLV Mezz Upsized Amount (as defined herein) issued in
the form of Propco Preferred Equity Upsize rather than CPLV Mezzanine Debt, in
accordance with the Restructuring Term Sheet.3 In accordance with the
Restructuring Term Sheet, at least $1,800 million of real estate financing shall
be issued to third party investors for cash proceeds on or before consummation
of the Restructuring, which shall be structurally senior to the CPLV Mezz Debt
(the “CPLV Market Debt”). In the event that less than $2,000 million of CPLV
Market Debt is issued, then with respect to the amount of increased CPLV
Mezzanine Debt that would otherwise be issued to the First Lien Noteholders as a
result of such reduction of CPLV Market Debt below $2,000 million (such amount,
the “CPLV Mezz Upsized Amount”), the First Lien Noteholders shall receive cash
in an amount equal to the CPLV Mezz Upsized Amount (which cash shall be funded
by increasing the amount of Propco Preferred Equity issued in accordance with
the Restructuring Term Sheet).

 

Definitive Documentation:   

The definitive documentation for the CPLV Mezz Facility (the “Mezz Facility
Documentation”) shall be based on customary documentation for commercial real
estate mezzanine financings, as modified to reflect the operating lease
structure and the REIT structure of the Borrower and reasonably acceptable to
the Borrower and the Requisite Consenting Creditors (the “Documentation
Precedent”). The Mezz Facility Documentation, including all representations,
warranties and covenants thereunder, shall conform to the CPLV Market Debt
documentation in accordance with standard industry practice.

 

 

2  Subject to adjustment as set forth in the Restructuring Term Sheet.

3  For the avoidance of doubt, the Lenders will be issued notes backed by the
CPLV Mezz Loans through a customary securitization structure.

 

2



--------------------------------------------------------------------------------

Purpose:   

On the Closing Date, the CPLV Mezz Loans will be issued to each First Lien Bank
Lender and First Lien Noteholder in accordance with the Restructuring Term
Sheet.

 

Availability:   

The full amount of the CPLV Mezz Facility will be issued on the Closing Date.
Amounts under the CPLV Mezz Facility that are repaid or prepaid may not be
reborrowed.

 

Interest Rates:   

A rate equal to 8.00% if the principal amount of the CPLV Mezz Facility is
greater than or equal to $600 million, increasing by 0.25% for every $25 million
reduction in the principal amount of the CPLV Mezz Facility below $600 million
on the Closing Date (before giving effect to any Equitized Debt) (up to a
maximum interest rate of 13.0%).

 

Default Rate:   

With respect to principal, the applicable interest rate plus 2.00% per annum,
and with respect to any other overdue amount (including overdue interest), the
interest rate applicable to ABR loans plus 2.00% per annum and in each case,
shall be payable on demand.

 

Final Maturity

and Amortization:

 

   The CPLV Mezz Facility will mature on the date that is six (6) years after
the Closing Date. Guarantees:   

A customary “bad-boy” guaranty of the non-recourse carve outs and limitations
shall be provided by Propco or such other entity that provides a guaranty of
non-recourse carve outs for the CPLV Market Debt.

 

Security:   

Subject to customary exceptions, the CPLV Mezz Facility will be secured on a
first-priority basis by a pledge of the equity interests in a newly formed
holding company that will directly own 100% of CPLV Sub (“CPLV Holding”).
Borrower shall obtain a customary Eagle 9 policy and a customary mezzanine
lender’s endorsement to the owner’s title insurance policy. The operating lease
with [Caesars Entertainment Operating Company, Inc.] (“Opco”) shall be subject
to a customary subordination and non-disturbance agreement as provided in the
Lease Term Sheet attached to the Restructuring Support Agreement.

 

The relative rights and priorities in the Collateral for the CPLV Mezz Facility
and the CPLV Market Debt will be set forth in a customary intercreditor
agreement, as between the collateral agent for the CPLV Mezz Facility, on the
one hand, and the collateral agent for the CPLV Market Debt, on the other hand.

 

 

3



--------------------------------------------------------------------------------

Mandatory Prepayments:   

Customary for commercial real estate mezzanine financings.

 

Voluntary Prepayments and

Reductions in Commitments:

  

Voluntary prepayments of borrowings under the CPLV Mezz Facility will be
permitted at any time, in minimum principal amounts to be agreed upon, without
premium or penalty, pro rata among the Lenders.

 

Representations and

Warranties:

  

The following representations and warranties will apply to the Borrower, CPLV
Holding and CPLV Sub (subject to customary and other exceptions and
qualifications to be agreed upon, consistent with the Documentation Precedent);
provided, that, such representations and warranties shall in no event be more
restrictive than the corresponding representations and warranties in the CPLV
Market Debt: organization, existence, and power; qualification; authorization
and enforceability; no conflict; governmental consents; subsidiaries; accuracy
of financial statements and other information in all material respects;
projections; no material adverse change since the Closing Date; absence of
litigation; compliance with laws (including PATRIOT Act, OFAC, FCPA, ERISA,
margin regulations, environmental laws and laws with respect to sanctioned
persons); payment of taxes; ownership of properties; governmental regulation;
inapplicability of the Investment Company Act; Closing Date solvency on a
consolidated basis; labor matters; validity, priority and perfection of security
interests in the Collateral; intellectual property; use of proceeds; insurance;
zoning; compliance; easements; utilities; access; assessments; licenses; flood
zone; physical condition; survey; leases; special purpose entity requirements;
MLSA agreement; REAs; use of property; purchase options; and other
representations and warranties consistent with Documentation Precedent.

 

Affirmative Covenants:    The following affirmative covenants will apply to the
Borrower, CPLV Holding and CPLV Sub, subject to customary (consistent with the
Documentation Precedent) and other baskets, exceptions and qualifications to be
agreed upon; provided, that, such covenants shall in no event be more
restrictive than the corresponding covenants in the CPLV Market Debt:
maintenance of corporate existence and rights; performance and payment of
obligations; delivery of annual and quarterly consolidated financial statements
of CPLV Sub (accompanied by customary management discussion and analysis and
(annually) by an audit opinion from nationally recognized auditors that is not
subject to any qualification as to scope of such audit or going concern) (other
than solely

 

4



--------------------------------------------------------------------------------

  

with respect to, or resulting solely from an upcoming maturity date under any
series of indebtedness occurring within one year from the time such opinion is
delivered) (with extended time periods for delivery of the first annual and
certain quarterly financial statements to be delivered after the Closing Date)
and an annual budget (it being understood that the public REIT reporting that
includes the Borrower shall satisfy the Borrower’s reporting obligations so long
as it includes a consolidating income statement and balance sheet for the
Borrower, unless otherwise required by the CPLV Market Debt); delivery of any
Tenant Financial Statements CPLV Sub receives under the operating lease with
OpCo promptly after receipt by CPLV Sub of such Tenant Financial Statements from
OpCo; delivery of notices of default and material adverse litigation, ERISA
events and material adverse change; maintenance of properties in good working
order; maintenance of books and records; maintenance of customary insurance;
commercially reasonable efforts to maintain ratings (but not a specific rating);
compliance with laws; inspection of books and properties; environmental;
additional guarantors and additional collateral (subject to limitations set
forth under the captions “Guarantees” and “Security”); further assurances in
respect of collateral matters; use of proceeds; payment of taxes; leasing;
alterations to property; material agreements; handicap access; REA; and
insurance, subject, to the extent applicable, to the rights of CPLV Sub under
the Lease.

 

Negative Covenants:   

The following negative covenants, among others, if any, to be negotiated in the
Mezz Facility Documentation, will be applicable to the Borrower, CPLV Holding
and CPLV Sub, subject to customary exceptions and qualifications (consistent
with the Documentation Precedent) and others to be agreed upon; provided, that,
such covenants shall in no event be more restrictive than the corresponding
covenants in the CPLV Market Debt:

 

  

1.      Limitation on dispositions of assets.

 

  

2.      Limitation on mergers and acquisitions.

 

  

3.      Limitation on dividends and stock repurchases and optional redemptions
(and optional prepayments) of subordinated debt; provided that, any
distributions required to be made to distribute 100% of REIT taxable income or
satisfy any REIT-related requirements shall be permitted (such distributions,
the “Mandatory REIT Distributions”).

 

 

5



--------------------------------------------------------------------------------

  

4.      Limitation on indebtedness (including guarantees and other contingent
obligations) and preferred stock.

 

  

5.      Limitation on loans and investments.

 

  

6.      Limitation on liens and further negative pledges.

 

  

7.      Limitation on transactions with affiliates.

 

  

8.      Limitation on sale/leaseback transactions.

 

  

9.      Limitation on changes in the business of the Borrower and its
subsidiaries.

 

  

10.    Limitation on restrictions on ability of subsidiaries to pay dividends or
make distributions.

 

  

11.    Limitation on changes to fiscal year.

 

  

12.    Limitation on modifications to the CPLV Market Debt Documents and
refinancing of the CPLV Market Debt.

 

  

13.    Limitation on material modifications to the MLSA, lease and other
arrangements entered into in connection with the lease structure.

 

14.    Limitations on subordinate debt (including subordinate mezzanine debt,
but not Propco “corporate level” debt).

 

15.    Limitations on direct or indirect transfers of equity interests in the
Borrower, limitations on transfers of interests in the Property (but not
transfers of stock in Propco over any nationally recognized stock exchange) or
other customary permitted transfers for a borrower owned by a REIT listed on a
nationally recognized stock exchange.

 

16.    Limitation on indebtedness of the Borrower, CPLV Holding and CPLV Sub to
trade payables incurred in the ordinary course of business subject to market
caps and paid on a timely basis.

 

17.    Limitations on changes to zoning in a manner that would prohibit the
current use of the property and joint assessments with respect to the CPLV
property.

 

 

6



--------------------------------------------------------------------------------

  

The Mezz Facility Documentation will provide that any management or similar fees
paid to Caesars Entertainment Corporation or any of its subsidiaries or
affiliates will be made on an arm’s-length basis and on “market” terms
(including caps on amounts and consent rights relating to modifications of
applicable agreements relating thereto).

 

Financial Covenant:   

CPLV Mezz Facility: None.

 

Events of Default:   

To include the following (subject to customary and other thresholds and grace
periods to be agreed upon, consistent with the Documentation Precedent, and
applicable to the Borrower, CPLV Holding and CPLV Sub): nonpayment of principal,
interest or other amounts; nonpayment of taxes or other charges, insurance
policies not being kept in full force and effect; mechanics or other Liens;
default by CPLV Sub under the CPLV Lease beyond all applicable notice and cure
periods thereunder; violation of covenants; incorrectness of representations and
warranties in any material respect; cross event of default and cross
acceleration to material indebtedness (including CLV Market Debt); bankruptcy
and similar events; material judgments; ERISA events; invalidity of the
Guarantees or any security document; transfers of direct or indirect equity
interests in Borrower, CPLV Sub or CPLV Holdings or in the Property not
permitted under the loan documents.

 

Voting:   

Usual for facilities and transactions of this type and consistent with the
Documentation Precedent; provided that the Borrower and its affiliates,
including the Sponsors, shall not have voting rights with respect to loans and
commitments held by them. .

 

Cost and Yield Protection:   

Usual for facilities and transactions of this type, consistent with the
Documentation Precedent.

 

Assignments and

Participations:

   The Lenders will be permitted to sell, transfer, syndicate and assign loans
or grant participations therein or issue pass-through certificates or other
securities without any consent from the Borrower. The Lenders will enter into an
intercreditor agreement with the lenders holding the CPLV Market Debt containing
customary restrictions on transfer of mezzanine debt. Borrower shall cooperate
with any such assignment, sale, transfer, participation, securitization or
otherwise (including the creation of one or more additional

 

7



--------------------------------------------------------------------------------

  

tranches of pari passu or subordinate debt (including one or more classes of
so-called junior mezzanine debt)), shall consent to disclosure of property
related information and financial statements and shall enter into customary
indemnification agreements related thereto, subject to limitations on
modification of terms. Borrower expenses and “rate creep” prior to default to be
set forth in the CPLV Mezz Facility loan documents.

 

Expenses and Indemnification:   

Consistent with the Documentation Precedent.

 

Regulatory Matters:   

Customary for facilities of this type and consistent with the Documentation
Precedent.

 

Governing Law and Forum:   

New York.

 

Counsel to Agent:    [                ].

 

8



--------------------------------------------------------------------------------

Annex VI

OpCo Debt Guaranty

As Annexed to Bond RSA

 

32



--------------------------------------------------------------------------------

Annex VII

Ownership Limit Waiver Agreement

As Annexed to Bond RSA

 

33



--------------------------------------------------------------------------------

Exhibit C

[INTENTIONALLY OMITTED]

 

35



--------------------------------------------------------------------------------

Exhibit D

Milestones

The failure to comply with any of the following Milestones will result in a
Creditor Termination Event under Section 8 of this Agreement:

 

1. By the earlier of February 15, 2016, and 60 days after the filing with the
Bankruptcy Court of the of the final report in respect of the investigation as
detailed in the Order Granting in Part and Denying in Part Motion to Appoint
Examiner (Dkt. No. 675), the Company shall have obtained entry by the Bankruptcy
Court of (a) an order approving the Disclosure Statement and (b) an order
approving solicitation procedures in relation to the Plan and Disclosure
Statement; in each case materially consistent with the Restructuring Term Sheet
and otherwise in in form, scope and substance reasonably satisfactory to the
Requisite Consenting Bank Creditors (as evidenced by their written approval,
which approval may be conveyed in writing by counsel including by electronic
mail) and the Company.

 

2. By the earlier of May 15, 2016, and 90 days after the Bankruptcy Court’s
approval of the Disclosure Statement, the Company shall have obtained entry by
the Bankruptcy Court of an order confirming the Plan that is materially
consistent with the Restructuring Term Sheet and otherwise reasonably
satisfactory to the Requisite Consenting Bank Creditors (as evidenced by their
written approval, which approval may be conveyed in writing by counsel including
by electronic mail) and the Company (the “Confirmation Order”).

 

3. By the earlier of July 15, 2016, and 60 days after the Confirmation Order has
been entered by the Bankruptcy Court (the “Outside Date”), the Effective Date
shall have occurred.

*        *        *         *        *

 

36



--------------------------------------------------------------------------------

Exhibit E

Transfer Agreement

PROVISION FOR TRANSFER AGREEMENT

The undersigned (“Transferee”) (a) hereby acknowledges that it has read and
understands the Restructuring Support and Forbearance Agreement, dated as of
                     (the “Agreement”),1 by and among the Caesars Parties and
each of the Consenting Bank Creditors party thereto, (b) desires to acquire the
Claims described below (the “Transferred Claims”) from one of the Restructuring
Support Parties (the “Transferor”) and (c) hereby irrevocably agrees to be bound
by the terms and conditions of the Agreement to the same extent Transferor was
thereby bound with respect to the Transferred Claims, and shall be deemed a
Consenting Bank Creditor for all purposes under the Agreement, including with
respect to any election made such Transferor with respect to any Put Option
applicable to the OpCo New Common Stock that has been exercised by such
Transferor.

The Transferee hereby specifically and irrevocably agrees (i) to be bound by the
terms and conditions of the [First Lien Indentures / Credit Agreement] and the
Agreement, to the same extent applicable to the Transferred Claims, (ii) to be
bound by the vote of the Transferor if cast prior to the effectiveness of the
transfer of the Transferred Claims, except as otherwise provided in the
Agreement and (iii) that each of the Parties shall be an express third-party
beneficiary of this Provision for Transfer Agreement and shall have the same
recourse against the Transferee under the Agreement as such Party would have had
against the Transferor with respect to the Transferred Claims.

Date Executed:                    ,

 

 

Print name of Transferee

 

Name: Title: Address:

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

 

1  Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

 

37



--------------------------------------------------------------------------------

Principal Amount Held

Claim

   Amount                  

 

38